 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260W.D.D.W. Commercial Systems & Investments, Inc. d/b/a Aztech Electric Company; Contractors Labor Pool, Inc. and International Brotherhood of Electrical Workers, Local Union 441, AFLŒCIO  Fuji Electric Corp. and Contractors Labor Pool, Inc. and International Brotherhood of Electrical Workers, Local Union 441, AFLŒCIO  Contractors Labor Pool, Inc. and International Brotherhood of Electrical Workers, Local Union 441, AFLŒCIO  Contractors Labor Pool, Inc. and International Brotherhood of Electrical Workers, Local Union 191, AFLŒCIO and International Brotherhood of Electrical Workers, Local Union No. 46, AFLŒCIO and Washington State Association of Plumbers and Steamfitters, United Association of Journeymen and Apprentices of The Plumb-ing and Pipefitters Industry, AFLŒCIO and Washington and Northern Idaho District Coun-cil of Laborers, Laborers™ International Union, AFLŒCIO and Plumbers and Pipefitters Local Unions Nos. 32 and 82, United Association of Journeymen and Apprentices of The Plumbing and Pipefitters Industry, AFLŒCIO and Interna-tional Brotherhood of Electrical Workers, Local Union No. 332, AFLŒCIO and International Brotherhood of Electrical Workers, Local Union No. 302, AFLŒCIO and International Brother-hood of Electrical Workers, Local Union No. 617, AFLŒCIO. Cases  21ŒCAŒ29201, 21ŒCAŒ29770, 21ŒCAŒ30409, 21ŒCAŒ30466, 21ŒCAŒ30702, 21ŒCAŒ31288, 21ŒCAŒ31326 (formerly Case 19ŒCAŒ23957), 21ŒCAŒ31327 (formerly Case 19ŒCAŒ24117), 21ŒCAŒ31453 (formerly Case 19ŒCAŒ24592), 21ŒCAŒ31328 (formerly Case 19ŒCAŒ23962), 21ŒCAŒ31329 (formerly Case 19ŒCAŒ24421), 21ŒCAŒ31330 (formerly Case 19ŒCAŒ24441), 21ŒCAŒ31331 (formerly Case 19ŒCAŒ24461), 21ŒCAŒ31395Œ1 (formerly Case 32ŒCAŒ15350), 21ŒCAŒ31395Œ2 (formerly Case 32ŒCAŒ15367), 21ŒCAŒ31454 (formerly Case 19ŒCAŒ24573), 21ŒCAŒ31477 (formerly Case 20ŒCAŒ27090), 21ŒCAŒ31478 (formerly Case 20ŒCAŒ27166), 21ŒCAŒ31479 (formerly Case 20ŒCAŒ27195), and 21ŒCAŒ31480 (formerly Case 20ŒCAŒ27214) August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN, TRUESDALE, AND WALSH On September 3, 1997, Administrative Law Judge Ge-rald A. Wacknov issued the attached decision.  Respon-dent Contractors Labor Pool, Inc. (Respondent CLP), the General Counsel, and the Charging Party, International Brotherhood of Electrical Workers Local Union 441, AFLŒCIO (IBEW Local 441), each filed exceptions and supporting briefs.  The General Counsel filed an answer-ing brief to Respondent CLP™s exceptions.  Several Seat-tle area Charging Parties also collectively filed a re-sponse to Respondent CLP™s exceptions.1  International Brotherhood of Electrical Workers, AFLŒCIO filed a brief as amicus curiae.  Respondent CLP filed an answer-ing brief to the amicus brief, and a reply brief to the Seat-tle Charging Parties™ response. The Board has considered the decision and the record in light of the exceptions and briefs2 and has decided to affirm the judge™s rulings, findings,3 and conclusions only to the extent consistent with this Decision and Or-der. I.  INTRODUCTION This is a ﬁsaltingﬂ case4 involving the activities of members and agents from three West Coast IBEW Lo-cals directed towards three Respondent Employers: CLP, a nonunion construction employee leasing company, and two of its nonunion construction contractor clients, Az-tech Electric Company (Aztech) and Fuji Electric Corp. (Fuji).  The 8(a)(3) and (1) complaint includes several allegations of specific discrimination against individual ﬁsalts,ﬂ but the primary focus here is on two subjects: (1)                                                            1 This brief was submitted on behalf of IBEW Locals 46 and 191, United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry, Locals 32 and 82 (Plumbers Locals 32 and 82), and the Washington State Association of Plumbers and Steamfit-ters. 2 We deny the Respondents™ motion to reopen the record to include evidence of California State criminal code and civil court proceedings against certain agents of IBEW Local 441. 3 The parties have each excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 4 ﬁ‚Salting a job™ is the act of a trade union in sending a union mem-ber or members to an unorganized jobsite to obtain employment and then organize the employees.  A ‚salted™ member or ‚salt™ is a union member who obtains employment with an unorganized employer at the behest of his or her union so as to advance the union™s interests there.ﬂ  Tualatin Electric, 312 NLRB 129, 130 fn. 3 (1993) (judge™s decision).  335 NLRB No. 25  AZTECH ELECTRIC CO. 261Respondent CLP™s ﬁ30-percent rule,ﬂ a policy of not 
hiring or considering any 
applicant whose recent wage 
history differs by 30 percent from CLP™s starting wages, 
and (2) CLP™s defense that paid union organizers are not 
employees within the meaning 
of Section 2(3) of the Act 
because the salting tactics of 
their unions created a ﬁdis-
abling conflictﬂ
5 with CLP. 
The judge has dismissed all allegations of discrimina-
tion by Fuji and Aztech, and we affirm his findings and 

conclusions in this regard.
6  With respect to CLP, the 
judge found that its 30-percent rule was inherently de-
structive under a 
Great Dane Trailers
™7 analysis, and 
therefore unlawful, because it 
effectively excluded from 
eligibility for hire virtually all applicants who had re-
cently worked for unionized em
ployers.  For the reasons 
discussed in section II below, we agree with the judge. 
Although the judge™s finding would ordinarily have 
lead to a further finding th
at the Respondent violated 
Section 8(a)(3) by relying on the 30-percent rule when 
failing to hire or consider for hire several named dis-
criminatees, as well as an entire class of similarly situ-

ated discriminatees, he found merit in CLP™s ﬁdisabling 
conflictﬂ defense with respect to IBEW Local 441™s salt-
ing campaign.  The judge fo
und that this Union™s cam-
paign had an objective of eliminating nonunion employ-
ers™ operations, rather than organizing their employees, 
within its jurisdiction.  He concluded that paid union 
organizers of a union pursuing such an objective were 
not statutory employees.  He further suggested that Re-
spondent CLP might be entitled to presume that any ap-
plicant from Local 441 was a paid union organizer, so 
that the General Counsel would bear the burden in com-
pliance proceedings of proving which victims of the 
unlawful 30-percent rule were not paid union organiz-
ers.8  For the reasons discussed in section III below, we 
disagree with the judge not only as to the legal conse-
quences of a disabling conflict, when proven, but also as 
to the merits of Respondent CLP™s reliance on this de-
fense with respect to the unfair labor practice allegations 
at issue here. 
II.  CLP™S 
30-PERCENT RULE 
Respondent CLP is a major supplier of construction 
trade labor to nonunion contractors in the western United 
                                                          
                                                           
5 Sunland Construction Co.
, 309 NLRB 1224, 1230Œ1231 (1992). 
6 We therefore need not pass on the General Counsel™s exceptions to 
the judge™s failure to find that both CLP and Aztech and CLP and Fuji 
were joint employers of employees referred by CLP to the contractors™ 
jobsites. 7 NLRB v. Great Dane Trailers,
 388 U.S. 26 (1967). 
8 Although expressing doubts about certain aspects of the other two 
IBEW Locals™ salting campaigns, the judge found that their activities 
did not create the same ﬁdisabling conflict.ﬂ 
States.  At times relevant to this proceeding, CLP hired 
as many as several thousand employees annually.  On 
November 8, 1994, CLP implemented a new hiring 
guideline stating that: ﬁApp
licants whose most recent 
year of work experience is at
 a pay level more than 30% 
higher or lower than the starting wages paid on CLP as-
signments are not likely to be retained in the pool, and 

must not be hired.ﬂ 
The new 30-percent rule was based on a study of 
worker retention undertaken
 by CLP Chairman Michael 
McCune.  Operating from the generally accepted notion 
that workers who had previously earned higher wages 
would be less likely to continue to work for CLP, 
McCune sought to identify a wage differential breakpoint 
that would improve CLP™s traditionally low employee 

retention rate.
9  His study led to the conclusion that 30 
percent was the breakpoint. 
It is undisputed that the implementation of the 30-
percent rule had the effect of excluding from eligibility 
for hire virtually all West 
Coast electrician applicants 
who had worked for any significant period of the preced-
ing year on a construction project where their wages 
were determined by a union-negotiated contract.  Indeed, 
the applications from five 
of the specifically named dis-

criminatees in this case,10 as well as hundreds of other 
applications filed during the relevant time period, were 

rejected for this reason. 
The judge found, and we agr
ee, that CLP articulated a 
legitimate business justification for adopting the 30-

percent rule and was not motivated by union animus.
11  He nevertheless concluded that the rule was unlawfully 
discriminatory because of its
 inherently destructive ef-
fects on employees™ Section 7 rights.  For the reasons set 
forth in the judge™s decision, as further explained below, 
we affirm the judge™s conclu
sion that the 30-percent rule 
violates Section 8(a)(3) in the circumstances of this case. 
It is not per se unlawful for an employer to refuse em-
ployment to individuals who would be taking a substan-
tial pay cut from their historical wage levels.
12  Prior 
Board cases involving allegations that wage comparabil-

ity hiring rules are unlawful have focused on whether 
 9 As noted by the judge, CLP uses the term ﬁretentionﬂ to refer to a 
pool of construction employees who work for it on a recurring basis 
over a given span of time. 
10 John Hasenaur, Thomas Balik, Mi
chael Gillespie, Diego Duran, 
and Paul Becker. 11 We affirm the judge™s findings 
that the Respondent relied on other 
legitimate disqualifying reasons and did not violate Sec. 8(a)(3) by 
failing to hire or refer alleged discri
minatees Paul Yontz, David Barber, 
Michael Kaspar, Vincent Cameron, Mike Inouye, David Lawhorn, 
Claude Johnson, Howard Holman, and Marlyn Haase. 
12  See, e.g., 
Kelly Construction of Indiana, 
333 NLRB 1272 (2001); 
Micrometl Corp., 333 NLRB 1133 (2001); 
J. O. Mory, Inc.
, 326 NLRB 
604 (1998); and 
Wireways, Inc., 309 NLRB 245, 252Œ253 (1992). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262there was specific evidence of an intent to discriminate in 
the promulgation or application of a rule.
13  Here, how-
ever, we address for the first time an allegation that a rule 

is unlawful, even in the abse
nce of evidence of antiunion 
motivation, because it is inherently destructive of Section 
7 rights. 
It is well established that certain conduct is so inher-
ently discriminatory and destructive of Section 7 rights 
that proof of antiunion motivation is unnecessary.  In 
such a case, the employer ﬁm
ust be held to intend the 
very consequences which foreseeably and inescapably 
flow from his actions.ﬂ  
NLRB v. Erie Resistor Corp., 373 U.S. 221, 228 (1963).  In 
NLRB v. Great Dane 
Trailers
, 388 U.S. at 34, the Su
preme Court articulated a 
framework for the analysis of such conduct: 
 First, if it can reasonably be concluded that the 
employer™s discriminatory conduct was ﬁinherently 
destructiveﬂ of important employee rights, no proof 
of an antiunion motivation is needed and the Board 
can find an unfair labor 
practice even if the em-
ployer introduces evidence 
that the conduct was mo-
tivated by business considerations.  Second, if the 

adverse effect of the discriminatory conduct on em-
ployee rights is ﬁcomparatively slight,ﬂ an antiunion 
motivation must be proved to sustain the charge if 
the employer has come forw
ard with evidence of le-
gitimate and substantial business justifications for 
the conduct.  Thus, in either situation, once it has 
been proved that the employer engaged in discrimi-
natory conduct which could 
have adversely affected employee rights to some extent, the burden is upon 
the employer to establish that he was motivated by 
legitimate objectives since proof of motivation is 
most accessible to him. 
 ﬁInherently destructiveﬂ conduct under the 
Great Dane
 standard includes conduct that creates ﬁvisible and con-
tinuing obstacles to the future exercise of employee 
rights.ﬂ  
NLRB v. Haberman Construction Co.
, 641 F.2d 
351, 359 (5th Cir. 1981) (en banc).
14  We find that the 
Respondent™s 30-percent rule falls within this category.  
A hiring standard that operates to disqualify automati-
cally virtually all applicants who have recently earned 
union contract wages directly penalizes those who have 
exercised their protected righ
t to work in an organized 
                                                          
                                                           
13 Compare, e.g., 
Donald A. Pusey, Inc.
, 327 NLRB 140 (1998) (vio-
lation found where rule was a pretex
t to avoid hiring applicant because 
of his union affiliation), with 
J. O. Mory
, supra (no violation absent 
proof of disparate treatment or pretex
t in application of legitimate hir-
ing policy). 
14 For a general summary of the guiding principles for determining 
whether inherently destructiv
e conduct has occurred, see 
International 

Paper Co.
, 319 NLRB 1253, 1269Œ1270 (1995). 
work force and imposes a form
idable threshold barrier to 
protected organizational activity in the unorganized work 
forces of CLP and its contractor clients.  By itself, the 
blanket denial of job opportunities for those who have 
had union representation on recent jobs, and in many 
cases have themselves become union members, necessar-
ily discourages union membership.  The 30-percent rule 

therefore has at least the same
 degree of overt, pervasive, 
and severe impact on employee rights as other employer 
policies previously deemed inherently destructive of em-
ployee rights.  E.g., 
Honeywell, Inc.
, 318 NLRB 637 
(1995).  The impact 
is even worse when coupled with the 
serious effect of the rule on the organizational rights of 
the employees of CLP and its contractor clients.  As 
stated long ago by the Supreme Court:  
 Discrimination against union labor in the hiring of men 

is a dam to self organization at the source of supply.  
The effect of such discrimination is not confined to the 
actual denial of employment; it inevitably operates 
against the whole idea of the legitimacy of organiza-

tion.  In a word, it undermines the principle which, as 
we have seen, is recognized as basic to the attainment 
of industrial peace.
15  We find no merit in the arguments by CLP and the dis-
sent that Great Dane
 and the ﬁinherently destructiveﬂ 
analysis do not apply here because the 30-percent rule 
nominally discriminates on economic grounds, rather 
than expressly along Section 7 lines.  Section 8(a)(3) 

itself literally applies to any ﬁdiscrimination in regard to 
hire.ﬂ
16  Thus, even conduct that does not divide the 
work force based on participation in protected activities 

may be unlawful if it is inherently destructive of em-
ployee rights under the Act.  See 
Lone Star Industries
, 279 NLRB 550, 552Œ553 (1986) (a facially neutral pol-
icy may be unlawful under 
Great Dane
 where, in prac-
tice, it has ﬁthe predictable and actual effectﬂ of penaliz-
ing union supporters), enfd. mem. in pertinent part sub 
nom. 
Teamsters Locals 822 and 592 v. NLRB
, 813 F.2d 
472 (D.C. Cir. 1987); see also 
Greyhound Lines
, 319 
NLRB 554, 572 fn. 15 (1995). 
In this sense, the Board™s inherently destructive theory 
is analogous to the disparate impact theory long applied in 
cases prosecuted under Title VII of the Civil Rights Act of 
1964.  Under that theory, facially neutral employment 
policies that are ﬁfair in form,ﬂ i.e., they apply equally to 

blacks and whites or to women and men, nonetheless may 
be deemed unlawful if they are ﬁdiscriminatory in opera-
 15 Phelps Dodge Corp. v. NLRB,
 313 U.S. 177, 185 (1941). 
16 Such discrimination of course, vi
olates the Act only if intended ﬁto 
encourage or discourageﬂ union membership. 
 AZTECH ELECTRIC CO. 263tion.ﬂ  
Griggs v. Duke Power Co.
, 401 U.S. 424, 431 
(1971); see, e.g., 
Dothard v. Rawlinson
, 433 U.S. 321 
(1977) (disparate impact on women of uniformly applied 
height and weight restrictions established a prima facie 
case of discrimination).  If such a policy is discriminatory 
in operation, it becomes the employer™s burden to justify 
adherence to the policy to forestall a finding that the policy 

was implemented and used ﬁmerely as a ‚pretext™ for dis-
crimination.ﬂ  
Albemarle Paper Co. v. Moody
, 422 U.S. 
405, 425 (1975). 
Moreover,
 we find no merit in the argument that Re-
spondent CLP cannot be held to intend discrimination 
against union activity because 
the 30-percent rule also 
excludes from hiring eligibility other applicants whose 

wage history has no connection with union representa-
tion or membership.  Cf. 
Lone Star Industries
, supra at 552 fn. 7 (facially neutral alteration of work assignment 

policy that overwhelmingly impacted employees who 
supported strike was not save
d by evidence that it also 
impacted some employees 
who refrained from union 
activity).  The fact that the 
rule impacts others in no way 
mitigates its obvious and
 profound discriminatory effect 
on the class of individuals whose rights are protected by 

the Act.  The rule still operates to exclude virtually 
all
 applicants with a recent 
union wage history while 
excluding only 
some applicants with a recent nonunion 
wage history.  Stated differ
ently, the only real way to 
gain entry to CLP™s work force is through prior employ-
ment with other nonunion employers.
17 Turning to the next step in the 
Great Dane
 analysis, we consider the Respondent™
s justification for adopting 
the 30-percent rule.  As a general matter, we can easily 
agree that an employer has,
 as a managerial preroga-
tive,
18 a substantial and legitimate business interest in 
devising hiring rules that would reasonably assure 

greater employee retention.  In
 this particular case, we 
find that Respondent CLP ha
s proved that the 30-percent 
rule reasonably served this interest.  Not only did the rule 
foreseeably have the effect of improving employee reten-
                                                          
                                                           
17 Furthermore, it is no defense that a few union members may have 
passed the Respondent CLP™s 30-percent rule.  Cf. 
Connecticut v. Teal
, 457 U.S. 440, 455Œ456 (1982) (rejecting theory that a criteria discrimi-
natory in operation cannot be unlawful where some protected class 
members pass it). 
18 Legitimate business justifications
 tend to fall within one of three 
categories: (1) justification based on 
managerial prerogative; (2) justifi-
cation based on the employer™s desire 
to gain or enhance its bargaining 
leverage; and (3) justification base
d on the effectuation of statutory 
policy.  The majority of cases 
fall within the first category.  
Managerial prerogative refers to that authority which an employer 
needs to possess in order to successfully manage and operate its busi-

nesses.  Frick, Inherently Discriminatory Conduct Revisited: Do We Know It 
When We See It?
, 8 Hofstra Labor L.J. 275, 315 (1991). 
tion rates, but the record also shows a positive correlation 
between length of employee tenure, job safety, and cus-
tomer satisfaction. 
Having found that the 30-percent rule was inherently 
destructive and that Respondent CLP proved a substan-

tial and legitimate business justification for adoption of 
the rule, our remaining task is to balance the conflicting 
interests to determine whether the Employer™s business 
purpose is sufficient to outweigh the destructive impact 
on employee rights.
19  We find that it is not.  Viewing 
Respondent CLP™s evidence in the light most favorable 
to it, we find that the 30-percent rule provided only some 
incremental benefit to CLP™s work force retention rate 
and operational efficiency.  We agree with the judge™s 
observation that the rule was ﬁnot essential to the suc-
cessful operation of CLP™s bu
siness, as the record shows 
that CLP has operated competitively and has grown con-

siderably in a relatively brief period of time, and that it 
has enjoyed such growth prio
r to the enactment of the 
rule.ﬂ  On the other hand, the destructive impact of the 

30-percent rule on employees™ statutory rights is direct, 
broad, severe, and enduring.  Maintenance of the rule 
presents a continuing impediment to the core right of 
self-organization and a continuing discriminatory penalty 
to those who choose to work
 for a unionized employer.  
Under these circumstances, we
 conclude that the 30-
percent rule violates Section 8(a)(3) and (1) of the Act 
and must be rescinded.
20 III. CLP™S ﬁDISABLING CONFLICTﬂ DEFENSE 
In about 1991, IBEW Local 441 targeted Respondent 
CLP as part of an aggressive salting campaign against 
nonunion employers operating within its jurisdiction.  
Union officials, including some of the alleged discrimi-
natees in this case, directed the ensuing campaign that 
was still ongoing at the conclusion of the unfair labor 
practice hearing in this case.  This direction included 
granting union members permission to apply for work 
with a nonunion employer, providing specific guidelines 

on how to apply and what activities to engage in if hired, 
and authorizing payment to some ﬁsaltsﬂ for their work. 
Part of Local 441™s campai
gn included typical efforts 
to infiltrate and proselytize th
e Employer™s work force.  
 19 ﬁ[E]ven if an employer comes forward with a nondiscriminatory 
explanation for its actions, the Board ‚may nevertheless draw an infer-
ence of improper motive from the conduct itself and exercise its duty to 
strike the proper balance between the asserted business justifications 
and the invasion of employee rights in light of the Act and its policy.™ﬂ  
Metropolitan Edison Co. v. NLRB
, 460 U.S. 693, 701 (1983) (quoting 
Great Dane Trailers, 388 U.S. at 33Œ34). 
20 We emphasize that our conclusion 
is limited to the facts of this 
case and that we do not pass on the legality of other wage comparabil-
ity rules that may have a lesser exclusionary effect or that may be more 
narrowly drawn and essential to an
 employer™s business operation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264The more controversial aspects of the campaign involved 
efforts to challenge the practices of the targeted Employ-
ers and to increase significantly their operating expenses. 
According to the testimony of CLP Chairman 
McCune, CLP became aware 
of Local 441™s salting ac-
tivities in February 1993, when unfair labor practice 
charges against Aztech Electric were filed.  Thereafter, 
as stated by the judge, ﬁCLP has become well acquainted 
with such salting activities, and has developed standard-
ized safeguards and a staff 
training program purposefully 
designed to deal with such matters in a lawful way, and 
to keep CLP ‚out of trouble.™ﬂ  In May and June 1995, 
CLP distributed literature to its clients with advice on 
how to deal with union organizing campaigns.  A booklet 
distributed on the latter date was entitled ﬁGuidelines on 
Reducing NLRB Related Problems.ﬂ  It specifically re-
ferred to the ﬁIBEW Local 441 Salter Campaignﬂ and the 
Union™s alleged purpose of generating unfair labor prac-
tice charges ﬁto tie-up a contractor in expensive legal 
proceedings.ﬂ  On October 31, 1995, about a month and 
a half after the commencement of the lengthy hearing in 
this case, McCune presented testimony before a Con-
gressional subcommittee in which he denounced Local 
441™s salting tactics.  McCune stated, inter alia, that ﬁWe 
are not targeted for union organization, as would be ex-
pected.  Rather, we are targeted
 for extinction.  Instead of 
organizing, the union ‚salting™ campaign is intended to 
increase our cost of operation and to destroy our cus-
tomer relationships.ﬂ
21 In Sunland Construction Co.
,22 the Board held that 
proof of a ﬁdisabling conflictﬂ between a union and em-

ployer in an economic strike 
situation privileged the em-
ployer™s refusal to hire a paid union organizer and known 
agent of the union during 
the strike.  Respondent CLP 
here has contended that a similar ﬁdisabling conflictﬂ 
existed at all relevant times between it and IBEW Local 
441 because that Union™s salting campaign focused on 
attempts to put CLP and other nonunion employers out 
of business, or at least to 
force them to cease operations 
within the Union™s jurisdiction, rather than on genuine 

efforts to organize the employees of those employers. 
The judge agreed with Respondent CLP that Local 
441™s salting objectives and tactics created a disabling 
conflict.  Based on this finding, he concluded that Local 
441™s paid union organizers were not employees within 
the meaning of Section 2(3) of
 the Act.  He also found 
that CLP™s failure to refer paid union organizers Vaughn 
                                                          
                                                           
21 Testimony of Michael McCune to the Oversight and Investiga-
tions Subcommittee of the Econom
ic and Educational Opportunities 
Committee, U.S. House of Repres
entatives, Oct. 31, 1995, 1985 WL 
11597719. 
22  309 NLRB 1224, 1230Œ1231 (1992). 
Hedges and Shawn Smith to jobs after their November 
1994 layoff by Aztech was not unlawful, even though he 
found that it would have violated Section 8(a)(3) if they 
had been statutory employees.  For the same reason, he 
found no 8(a)(1) violation for the statement by a CLP 
manager to Hedges that union literature was not permit-
ted on CLP jobs.  Finally, in defining a remedy for Re-

spondent CLP™s unlawful rejection of job applications 
pursuant to its 30-percent rule, the judge reserved for 
compliance the issue whether CLP should be entitled to 
exclude automatically all Local 441 members from con-
sideration for employment because any one of them 
could be a paid union organizer. 
At the outset,
 even assuming, arguendo, that a ﬁdis-
abling conflictﬂ existed between Local 441 and CLP, we 
must reject the judge™s co
nclusion that IBEW Local 
441™s paid union organizers did not have employee status 
within the meaning of Secti
on 2(3) of the Act.  In 
Sunland Construction, 
supra, and 
Town & Country Elec-
tric, 309 NLRB 1250 (1992), the Board reaffirmed its 
longstanding view that paid union organizers have statu-
tory employee status when working for, or applying to 
work for,
23 an employer subject to
 the Board™s jurisdic-
tion.  In 
NLRB v. Town & Country Electric
, 516 U.S. 85 
(1995), the Supreme Court 
approved the Board™s posi-
tion.  In doing so, it expressl
y rejected the argument that 
statutory status should be denied to paid union organizers 
because  ﬁsaltsﬂ might try to harm the company, perhaps quitting 

when the company needs them, perhaps disparaging 
the company to others, perhaps even sabotaging the 
firm or its products. . . .  
This practical argument suffers from several se-
rious problems.  For one thing, nothing in this record 

suggests that such acts of di
sloyalty were present, in 
kind or degree, to the point where the company 
might lose control over the worker™s normal work-

place tasks.  Certainly the Union™s resolution con-
tains nothing that suggests
, requires, encourages, or 
condones impermissible or unlawful activity. . . . For 
another thing, the argument proves too much.  If a 
paid union organizer might quit, leaving a company 
employer in the lurch, so too might an unpaid organ-

izer, or a worker who has found a better job, or one 
whose family wants to move elsewhere.  And if an 
overly zealous union organi
zer might hurt the com-
pany through unlawful acts, so might another unpaid 
zealot (who may know less about the law), or a dis-satisfied worker (who may lack an outlet for his or 
 23 The statutory word ﬁemployeeﬂ includes job applicants.  See 
Phelps Dodge Corp. v. NLRB
, 313 U.S. at 185Œ186. 
 AZTECH ELECTRIC CO. 265her grievances).  This do
es not mean they are not 
ﬁemployees.ﬂ 
Further, the law offers alternative remedies for 
Town & Country™s concerns, short of excluding paid 
or unpaid union organizers from all protection under 
the Act.  For example, a company disturbed by legal 
but undesirable activity, such as quitting without no-

tice, can offer its employees fixed-term contracts, 
rather than hiring them ﬁat willﬂ as in the case before 
us; or it can negotiate with its workers for a notice 
period.  A company faced with unlawful (or possibly 
unlawful) activity can discipline or dismiss the 
worker, file a complaint with the Board, or notify 
law enforcement authorities.  See, e.g., 
NLRB v. Electrical Workers
, 346 U.S. 464, 472Œ478 (1953); 
Willmar Elec. Service v. NLRB
, 968 F.2d at 1330 
(arsonist who is also union member is still an ﬁem-
ployee,ﬂ but may be discharged).
24  Based on the foregoing, we must hold that paid union 
organizers for IBEW Local 441 were statutory employ-

ees when applying to work for, and working for, Re-
spondent CLP. 
Furthermore, we need not decide whether certain as-
pects of that Union™s salting campaign, as promulgated 

and effectuated by its paid 
agents, created a disabling 
conflict comparable to
 the one found in 
Sunland,
 supra.
25  Respondent CLP™s invocation of the disabling conflict 

issue is limited to the erroneous legal argument that paid 
agents of a union enmeshed 
in such a conflict are not 
statutory employees and therefore are not entitled to the 
Act™s protection, regardless of the reasons relied on by 
Respondent CLP when taking the alleged discriminatory 
actions.  Contrary to Respondent CLP™s statutory exemp-
tion argument, the disabling conflict defense is effec-
tively a Wright Line defense.
26  Therefore, Respondent 
CLP must prove not only that a disabling conflict ex-
isted, but also that it actually did rely on this conflict 
with respect to the alleged discriminatory actions in this 
case.  Contrary to the judg
e™s suggestion that Respondent 
CLP should be entitled to presume that any applicant or 
current employee from IBEW Local 441 was a paid un-
                                                          
                                                           
24  516 U.S. at 96Œ97. 
25 Although Chairman Hurtgen and Member Truesdale agree that 
proof of a disabling conflict is not 
dispositive of the unfair labor prac-
tice issues here, they write separately
 to express their opinion that there 
was a disabling conflict.  Members Liebman and Walsh write sepa-
rately to express their opinion that
 there was no disabling conflict.  
Members Liebman and Walsh write separately to express their opposite 
view on the existence of such a conflict. 
26 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983).  See also 
Manno Electric, 
Inc.
, 321 NLRB 278, 280 fn. 12 (1996). 
ion organizer, we hold that Respondent CLP also bears 
the defense burden of proving that it knew of an appli-
cant™s status as a paid union organizer and denied em-
ployment because of IBEW Local 441™s strategy.
27 Respondent CLP has not attempted such proof in this 
case.  Although the record shows that CLP was aware of 
IBEW Local 441™s salting campaign and tactics long 

before the conclusion of the 
hearing in this case on No-
vember 8, 1996, it has instead contended throughout this 

proceeding, with record support, that it failed to consider 
for hire, failed to hire, or failed to retain alleged dis-
criminatees for other reason
s, most notably, the 30-
percent rule. 
As previously stated, we affi
rm the judge™s finding that 
Respondent CLP violated Section 8(a)(3) and (1) of the 
Act by refusing to consider applicants who failed to meet 
the wage requirements of its 30
-percent rule.  There is no 
claim or evidence that Resp
ondent CLP also relied on 
any disqualified applicant™s st
atus as a paid agent of a 

union with which CLP had a disabling conflict.  With 
respect to employees Shawn Smith and Vaughn Hedges, 
whom the judge found Respondent CLP refused to refer 
to new jobs because of their union activities, there is no 
claim or evidence that Re
spondent CLP acted on the 
knowledge or belief that either discriminatee was a paid 
ﬁsalt.ﬂ  We, therefore, find 
that Respondent CLP violated 
Section 8(a)(3) and (1) of the Act by failing to refer ei-
ther Smith or Hedges to jobs after November 25, 1992.
28 AMENDED REMEDY 
Having found that Respondent CLP unlawfully failed 
to refer Shawn Smith and Vaughn Hedges to jobs, Re-
spondent CLP shall be required to offer them immediate 
reinstatement and to make them whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against them.  Backpay shall be computed 
in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 
(1950), with interest as prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987).  Respondent CLP 
shall also be required to remove from its files any and all 
references to the unlawful failure to refer Smith and 
Hedges, and to notify them that this has been done. 
As a remedy for the unlawful 30-percent rule, the 
judge recommended rescinding the rule, requiring Re-
 27 Compare, 
Brown & Root USA, Inc.
, 319 NLRB 1009 (1995), 
where the Board rejected the responde
nt™s legal claim that applicants™ 
declaration of volunteer union organizer status disqualified them for 
hire and found that the respondent 
had failed to prove that it relied on 
any of the applicants™ allegedly 
disqualifying individual picketing-
related conduct when refusing to hire them. 
28 We further find that Respondent 
CLP™s manager, Nezrab, violated 
Sec. 8(a)(1) by telling Hedges that he
 could not distribute union litera-
ture on CLP jobs. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 266spondent CLP to reevaluate 
those union applicants who 
have been disqualified on the basis of the rule, and pro-
viding backpay, with interest, to those applicants who 
would otherwise have been hired and referred to jobs.  
We shall adopt the recommended rescission remedy, and 
we shall add a requirement 
that Respondent CLP remove 
from its records any reference to the failure to consider 

or hire applicants based on its 30-percent rule.  With re-
spect to the judge™s other remedial recommendations, we 
note that in 
FES
, 331 NLRB 9 (2000), issued subsequent 
to the judge™s decision here, the Board set forth a new 
framework for analysis of refusal-to-hire and refusal-to-
consider violations.  Not only does the violation at issue 
here present elements of both types of violations, it also 
involves numerous hiring centers with varying needs for 
electricians over a lengthy period of time.  We have 
therefore decided to remand this
 aspect of the case to the 
judge for further consideration in light of 
FES
, including, 
if necessary, reopening the re
cord to obtain evidence 
required to decide the case under the 
FES
 framework.
29 ORDER The National Labor Relations Board orders that the 
Respondent, Contractors Labor Pool, Inc., Reno, Nevada, 
and various locations in California and Washington 

State, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Telling employees that they cannot distribute union 
literature on CLP jobs. 
(b) Implementing a rule wh
ich effectively precludes 
the hiring of individuals because of their prior union 
wages. 
(c) Discriminatorily denying job referrals to employees 
because they have engaged in union activities. 
(d) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, rescind 
the 30-percent rule that effe
ctively precludes the hiring 
of union members as a result of their prior union wages, 

and reconsider the applica
tions of such applicants. 
(b) Within 14 days from the date of this Order, remove 
from its files any and all references to its disqualification 
                                                          
                                                           
29 Contrary to our dissenting colleague, we find that Respondent 
CLP has already had the opportunity to prove that it relied on a dis-
abling conflict and the paid union ﬁsaltﬂ
 status of alleged discriminatees 
in defending against the unfair labor
 practice charges in this proceed-
ing.  We, therefore, will not pe
rmit Respondent CLP a second opportu-
nity to litigate such a defense before the judge on remand or in subse-
quent compliance proceedings. 
of union member applicants based on its unlawful 30-
percent rule. 
(c) Within 14 days from the date of this Order, offer 
Shawn Smith and Vaughn Hedges full reinstatement to 
their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously en-

joyed. 
(d) Make Shawn Smith and Vaughn Hedges whole for 
any loss of earnings and other benefits suffered as a re-
sult of the discrimination against them, with interest, in 
the manner set forth in the amended remedy section of 
this decision. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful refusals to 

refer Shawn Smith and Vaughn Hedges, and within 3 
days thereafter notify the empl
oyees in writing that this 
has been done and that the refusals to refer will not be 
used against them in any way. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(g) Within 14 days after service by the Region, post at 
each of its branch offices in
 southern and northern Cali-
fornia, and Washington State, 
copies of the attached no-
tice marked ﬁAppendix.ﬂ
30  Copies of the notice, on 
forms provided by the Regional Director for Region 21, 
after being signed by Respondent CLP™s authorized rep-
resentative, shall be posted by Respondent CLP immedi-
ately upon receipt and main
tained for 60 consecutive 
days in conspicuous places, including all places where 

notices to employees are customarily posted.  Reasonable 

steps shall be taken by Respondent CLP to ensure that 
the notices are not altered, defaced, or covered by any 
other material.  In the event 
that, during the pendency of 
these proceedings, Respondent CLP has gone out of 
business or closed the facilities involved in these pro-
ceedings, Respondent CLP shall duplicate and mail, at its 

own expense, a copy of the 
notice to all current and for-
mer employees employed by the Respondent at any time 
since November 25, 1992. 
 30  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 AZTECH ELECTRIC CO. 267(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that Respondent CLP has taken to 
comply with this Order. 
IT IS FURTHER ORDERED that issues concerning 
Respondent CLP™s refusal to hire and/or consider appli-
cants based on application of its unlawful 30-percent rule 
are severed from this proceeding and remanded to the 
judge for further proceedings 
consistent with this deci-
sion.  MEMBERS LIEBMAN and WALSH, concurring. 
I.  INTRODUCTION
 May a nonunion employer discriminate against paid 
union organizers who apply for jobs, because their union 
is aggressively pursuing la
wful methods, in addition to 
organizing, to ensure that nonunion employers obey 
workplace laws and do not unfa
irly undercut their union-
ized competitors?  Although the issue is not squarely 

posed in this case, our colleagues suggest that such dis-

crimination would be lawful, at least where the union is 
prepared to see an employer™s business suffer or even 
fail, on the theory that organizers and their union have a 
ﬁdisabling conflictﬂ in such circumstances (even though 
organizers remain protected 
ﬁemployeesﬂ under the Na-
tional Labor Relations Act).
1 We believe our colleagues™ position is inconsistent 
with the established understanding of protected union 

activity and inconsistent, as well, with the decisions of 
the Board and the Supreme Court in 
Town & Country 
Electric, 309 NLRB 1250 (1992), revd. 34 F.3d 625 (8th 
Cir. 1994), remanded 516 U.S. 85 (1995).  At bottom, 
our colleagues seem to flirt with a view of labor-
management relations that would preclude workers from 
pursuing their own economic interests, insofar as they 
conflict with the interests of their employer.  Modern 
labor lawŠwhich recognizes both the reality and the 
legitimacy of economic conflic
t, but seeks to channel it 
                                                          
                                                           
1 We agree with our colleagues that 
proof of a ﬁdisabling conflictﬂ of 
interest would not deprive the paid un
ion organizers in this case of their 
status as employees under Sec. 2(3) of the Act.  We also agree the 
disabling conflict defense is effec
tively an affirmative defense under 
Wright Line,
 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Trans-
portation Management Corp.,
 462 U.S. 393 (1983), that Contractors 
Labor Pool, Inc. (Respondent CLP) has not established that it relied on 
such a conflict when it refused to hire, or discharged, International 
Brotherhood of Electrical Workers, Local Union 441, AFLŒCIO™s 
(IBEW Local 441) paid organizers.  As a result, we agree Respondent 
CLP is foreclosed from raising this 
defense to defeat either the finding 
that it violated Sec. 8(a)(3) and (1) of the Act or the discriminatees™ 
remedial rights.  Accordingly, the 
Board™s opinion does not address this 
defense. 
constructivelyŠhas long since abandoned this idea.  
There is no good reason to re
vive it, whatever concerns 
may be raised by IBEW Local 441™s angry rhetoric here.   
For the reasons that follow, we would not apply the 
ﬁdisabling conflictﬂ theory in a case like this one.  We 
are troubled, moreover, by the vague contours of the the-
ory, which appears to have been applied by the Board 
only once before in 
Sunland Construction Co.
, 309 
NLRB 1224 (1992), a case that st
rikes us at best inappo-
site and at worst wrongly decided. 
II. FACTUAL BACKGROUND AND THE JUDGE™S 
DECISION 
The facts are fully set forth 
in the judge™
s decision.  
Beginning in the early 1990s, IBEW Local 441 set out to 

address the proliferation of nonunion electrical contrac-
tors in certain construction markets in California and 
Washington State, which th
reatened its members™ job 
security and wage and benefit levels.  IBEW Local 441 
employed various strategies to deal with this challenge, 
including political and public relation campaigns and 
attempts to organize the nonunion contractors.   
IBEW Local 441™s organizing efforts primarily in-
volved membership training on effective organizing 

techniques, direct appeals to nonunion contractors to 
recognize IBEW Local 441, and a ﬁsaltingﬂ program 
through which IBEW Local 441 attempted, either overtly 
or covertly, to place its me
mbers with nonunion contrac-
tors.  IBEW Local 441 expected the salts to competently 
perform their work for the c
ontractors and, at the same 
time, assist the Union in a variety of ways. 
Most of the salts were volunteers who merely provided 
IBEW Local 441 with information about the nonunion 
contractors and their employ
ees.  Other salts actively 
discussed the benefits of unionization with their nonun-

ion coworkers and solicited them to join IBEW Local 
441.  Another ﬁsmall groupﬂ of salts, who also were paid 
union organizers, engaged in ﬁconfrontationalﬂ strategies 
that went ﬁbeyond the customary solicitation of fellow 
workers to join or assist 
the Union.ﬂ  IBEW Local 441 
encouraged them to uncover, and even provoke, unfair 
labor practices and to antagonize nonunion contractors 
by engaging in other concerted activities.  Anecdotal 
record evidence suggests that the paid salts™ activities led 
to the filing of a substantial 
number of unfair labor prac-
tice charges.2 As for the purpose of such activities, the judge credited 
former salt Ronald Staley™s testimony that a fellow salt, 
 2 As the judge found, IBEW Local 441 did not permit individual 
salts to file unfair labor practice ch
arges.  Rather, the salts reported the 
alleged violations to IBEW Local 441 and the Union determined 
whether to file a charge. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268Michael Kaspar, told him, ﬁWe are not there to build 
their God-damn job . . . . If we can™t get the workers, 
bankrupt the contractors.ﬂ  The Union™s business man-
ager, Doug Saunders, explained, ﬁWell, we™re out there 
to increase their costs of these jobs . . . to the [nonunion] 
contractors.ﬂ 
IBEW Local 441 itself issued periodic newsletters dis-
cussing these ongoing efforts to
 deal with the influx of 

nonunion contractors.  Several newsletters touted the 
large number of unfair labo
r practice charges the Union had filed against nonunion contractors and the demise of 
unnamed nonunion contractors.  As an example, the 
April/May 1993 newsletter boasted: 
 Some of the biggest non union contractors have closed 

their doors . . . [and] no longer threaten to destroy our 
wage rate . . . Several smaller non union shops are out 
of business or closing their doors because our members 
have taken jobs as salts, and discovered how these petty 
crooks were cheating, not only their workers, but the 
taxpaying public as well . . . after our salts have learned 

the facts we take the case to the appropriate govern-
ment body, and stay with it until the contractor is 
forced to play by the same rules as our contractors . . . 
as the cheaters are forced out everyone will benefit. 
 Similarly, another newsletter, pointing to the demise of un-

named nonunion contractors, concluded, ﬁ[W]e can be 
proud of the effort of this membership and its organizing 
program.ﬂ 
Based on this evidence, th
e judge found IBEW Local 
441™s paid organizers were not employees within the 
meaning of Section 2(3) of the Act and, therefore, were 
not entitled to the Act™s protection.  The judge based this 
finding on the theory that the paid organizers had a ﬁdis-
abling conflictﬂ with employment by Respondent CLP, 
within the meaning of 
Town & Country Electric, 
309 
NLRB 1250 (1992), and 
Sunland Construction Co.
, 309 
NLRB 1224 (1992).  The judge™s finding of this dis-
abling conflict flowed from 
his conclusion that the ﬁac-
tivity of the paid organizers [was] designed not for the 
purpose of traditional organizing but more importantly to 
eliminate non-union 
contractors from 
the electrical job market.ﬂ  He explained: 
 While the parameters of what constitutes a ﬁdis-
abling conflictﬂ have not been delimited, it would 
appear that the record contains abundant objective 
evidence clearly showing 
that the motive and pur-
pose of [the Union™s] paid organizers is to engage in 
activities inimical to the employers operations.  
Given the state of the reco
rd herein, the on-the-job 
behavior of paid union organizers, if hired, may be 
readily presumed.  Even 
though the work actually 
performed by the paid union organizers may be ac-

ceptable, it would appear that their activities in at-
tempting to create confrontations with contractors 
for the purpose of generating unfair labor practice 
charges, whether ultimately meritorious or not, in 
furtherance of an [effort] 
to impact the contractors™ 
financial viability, constitutes such a disabling con-
flict.  Having thus found that the paid organizers had a disabling 

conflict that removed them from coverage under Section 
2(3), the judge found no violation of the Act could be based 
on Respondent CLP™s refusal to employ them. 
III. ANALYSIS 
As we have suggested, our colleagues™ view seems to 
be premised on the notion that IBEW Local 441™s mo-
tivesŠto organize workers an
d to ensure compliance 
with the law, even to the point of inflicting economic 
harm on employersŠpreclude paid union organizers 
from serving as employees of the same employers.  We 
disagree, because we believe that what our colleagues 
characterize as a ﬁdisabling co
nflictﬂ is, to a greater or 
lesser degree, inherent in activity that modern labor law 
not only tolerates, but protects.  Pursuing such legitimate 
activity, without more, is not incompatible with those 
duties that the law does impose on employees.   
More than a century ago, Justice Oliver Wendell 
Holmes prophetically rejected
 the view that concerted 
activity by workers was illeg
itimate because it deliber-
ately inflicted economic harm on employers. See 
Vege-
lahn v. Guntner
, 167 Mass. 92, 104 (1896) (Holmes, J., 
dissenting). Economic competitors, Justice Holmes 
pointed out, routinely purs
ue their interests at each 
other™s expenseŠand workers,
 like employers, are part 
of the system of competition.  As he put it: 
 The fact that the immediate object of the act by which 
the benefit to [workers] is to be gained is to injure their 
antagonist does not necessarily make it unlawful, any 
more than when a great house lowers the price of goods 
for the purpose and with the effect of driving a smaller 
antagonist from the business. 
 Id. at 109.
  Justice Holmes™ view, of
 course, ultimately car-
ried the day, as the National Labor Relations Act demon-
strates.  To level the playing field between employers and 
workers, the Act protects a wide range of concerted activity 
by employees, even though it may be in sharp conflict with 
the economic interests of individual employers or of em-
ployers as a class.  Needless to say, there is nothing ﬁdis-
ablingﬂ about this conflict. 
 AZTECH ELECTRIC CO. 269We see no way to accept the notion of a ﬁdisabling 
conflictﬂ in the circumstances of this case without reject-
ing well-established legal principles:   
First, it is clear that paid 
union organizers are protected 
ﬁemployeesﬂ under the Act.  Our colleagues acknowl-

edge this principle, but then employ the ﬁdisabling con-
flictﬂ theory to undermine it.  Thus, they acknowledge 
the salts were employees but then conclude employers 
would have been free to discriminate against them based 
on their status as such, not their conduct.   
Second, it is clear that prot
ected concerted activity in-
cludes far more than organizing efforts, among them 

efforts that would necessarily cause economic harm to 
employers.  Our colleagues re
ly heavily on the fact that 
organizing was not the only apparent goal of the salts 
here.  But that is immaterial, so long as it could not be 
shown that the salts would perform their jobs incompe-
tently or would engage in unprotected activity that 
harmed the employer, such as
 violence, sabotage, or dis-
paragement of the business.   
Finally, it is clear that the existence of a  ﬁdisabling 
conflictﬂ is an affirmative de
fense, with a heavy burden 
of proof.  Here, the evidence simply falls short.  Our col-
leagues rely more on IBEW Local 441™s words, than on 
the salts™ deeds.   
A. The ﬁDisabling Conflictﬂ Theory and the Status of 
Union Organizers Under the Act 
Current law correctly distinguishes between an adver-
sarial relationship between a union and an employer and 

a ﬁdisabling conflict.ﬂ  In 
Town & Country Electric, 
309 
NLRB 1250 (1992), revd. 34 F.3d 625 (8th Cir. 1994), 
remanded 516 U.S. 85 (1995), the Board found the em-
ployer violated Section 8(a)(3) and (1) of the Act by re-
fusing to hire, and by discharging paid union organizers 
because of their union affilia
tion.  The employer argued 
that paid organizers should be excluded from Section 
2(3) of the Act because they presumably
 ﬁwill engage in 
union activities to the detriment of work assigned by the 
employer or will embark on acts inimical to the em-
ployer™s legitimate interests.ﬂ  In a holding approved by 
the Supreme Court, the Board 
squarely rejected this ar-
gument: 
 The statute™s premise is at war with the idea that loyalty 
to a union is incompatible with an employee™s duty to 
the employer.  The fact that paid union organizers in-
tend to organize the employer™s work force if hired es-
tablishes neither their unwillingness nor their inability 
to perform quality services for the employer.  Indeed, 
because the organizers seek access to the jobsite for or-

ganizational purposes, engaging in conduct warranting 
discharge would be antithetical to their objective.   
 Id. at 1257.  The Board thus rejected the presumption that a 

paid union organizer will not, 
or cannot, faithfully serve 
both his employer and his union, even considering their 
ﬁadversary relationship.ﬂ  Id.  As the Board observed
, the Act does not contemplate or ﬁrequire ‚some type of tran-

scendent loyalty™ on the part of an ‚employee™ to the em-
ployer.ﬂ  Id.
3                                                            
The result, as 
Town & Country
 makes clear, is that,  
ﬁ[i]n the absence of objective evidence, [the Board] will 

not infer a disabling conflict or presume that, if hired, 
paid union organizers will engage in activities inimical to 
the employer™s operations.ﬂ  309 NLRB at 1257.  It is the 
employer™s burden to establish an actual ﬁdisabling con-
flict,ﬂ and that burden ﬁis a heavy one.ﬂ  
CMT, Inc.
, 333 
NLRB 1307 (2001); 
Quality Inn Waikiki
, 272 NLRB 1, 6 
(1984), enfd. 783 F.2d 1444 (9th Cir. 1986). 
The judge here suggested the Board has failed to iden-
tify what constitutes objective evidence of a ﬁdisabling 
conflictﬂ or activity ﬁinimical to the employer™s opera-
tions.ﬂ  On the contrary, the 
Town & Country
 decisions 
of the Board and the Supreme Court make clear what sort 
of conduct employers are 
not
 required to invite or toler-
ate.  The Board explained that ﬁemployers lawfully may 
insist that employees adequately perform assigned 

work.ﬂ  309 NLRB at 1257 fn. 35.  ﬁ[U]nwillingness [or] 
inability to perform quality services for the employer,ﬂ or 
engaging in ﬁconduct warranting discharge,ﬂ the Board 
said, would be evidence of a breach of an employee™s 
duty.  Similarly, the Supreme Court, in approving the 

Board™s interpretation of Section 2(3), indicated that 
ﬁacts of disloyalty . . . in ki
nd or degree, to the point 
where the company might lose 
control over the worker™s 
normal workplace tasksﬂ would establish a disabling 
conflict
.  516 U.S. at 96.  The balance of the Court™s dis-
cussion makes clear that ﬁs
uch acts of disloyaltyﬂ re-
ferred to acts of sabotage, disparagement of the com-
pany, and other ﬁimpermissible or unlawful activity.ﬂ  Id.   
In sum, then, an employer may not establish a dis-
abling conflict based on a paid organizer™s status as such 

or his protected concerted activities, or claim that such 
activities are ﬁinimical to [its] operations.ﬂ  Rather, the 
employer must provide objec
tive evidence that the paid 
organizer has engaged, or will engage, in ﬁsuch acts of 
 3 The Board pointed out its long adherence to an ﬁexpansive 
interpretationﬂ of Sec. 2(3) as covering ﬁmembers of the working class 
generally,ﬂ including part-time workers, persons working a second job, 
and others who may have divided l
oyalties.  This approach, the Board 
observed, is consistent with the co
mmon-law agency principle that a 
ﬁperson may be the servant of two ma
sters, . . . if the service to one 
does not involve abandonment of the 
service to the other.ﬂ  309 NLRB 
at 1254 (quoting Restatement (Second) of Agency §226). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270disloyaltyﬂ or ﬁother impermissible or unlawful activityﬂ 
warranting discharge. 
Sunland Construction Co.
, 309 NLRB 1224 (1992), is 
not to the contrary.  Our colleagues interpret the decision 
as holding that an employer could lawfully refuse to hire 
a paid union organizer during a strike, based solely on 
the ﬁinherent[] and unmistak
abl[e]ﬂ conflict between the 

union™s legitimate objective to shut down the employer 
and the employer™s legitimate 
objective to continue oper-
ating. On this view, the union is essentially held to its 
choice of economic weapons: once it strikes, it cannot 
also expect access to the work
place.  As we will explain, 
we do not believe that this
 case presents a comparable 
situation. Withholding laborŠas opposed to providing it 

and pursuing protected concerted activityŠwas not part 

of IBEW Local 441™s
 strategy.
  Insofar as the 
Sunland 
Construction
 case, the Board expressly relied on ﬁ[the] 
presumption that someone who is being paid by the or-

ganization that is seeking to induce employees to with-
hold services would not be inclined wholeheartedly to 
provide services for the duration of the organization™s 
effort,ﬂ 309 NLRB at 1231 fn. 41, we do not believe it 
can be easily reconciled with 
Town & Country, 
supra.  
B. The Scope of Protected Concerted Activity 
IBEW Local 441™s conduct here must be evaluated not 
only in light of the narrow scope of the ﬁdisabling con-
flictﬂ theory, but also in light of the broad scope of pro-
tected activity under the Act.
 Section 7 protects con-
certed employee activities engaged in ﬁfor the purpose of 

collective bargaining or other mutual aid or protection.ﬂ  
This protection encompasses employee attempts ﬁto im-
prove terms and conditions of employmentﬂ with their 
employer as well as attempts to ﬁotherwise improve their 
lot as employees through channels outside the immediate 
employee-employer relationship.ﬂ  
Eastex, Inc. v. NLRB
, 437 U.S. 556, 565 (1978).  Section 7 therefore not only 
protects strikes, picketing, and handbilling, but a wide 
range of less traditional concerted activity as well. See, 
e.g., BE&K Construction Co. v. NLRB
, 246 F.3d 619, 
627 (6th Cir. 2001) (lobbying and petitioning related to 

safety and health standards protected by Sec. 7).  More-
over, as our colleagues acknow
ledge, concerted ﬁactivity that is otherwise proper does 
not lose its protected status 
simply because [it is] prejudi
cial to the employer.ﬂ  
NLRB v. Circle Bindery, Inc.
, 536 F.2d 447, 452 fn. 7 
(1st Cir. 1976) (employee™s reporting of employer™s un-
authorized work on union-label job to protect unionized 
binderies protected, even though employer lost business). 
Thus, unions ﬁmay seek to 
increase the work of union 
subcontractors at the expense of nonunion subcontrac-

tors.ﬂ  See 
Connell Construction Co. v. Plumbers Local 
100
, 421 U.S. 616, 625 (1975) (union may seek collec-
tive-bargaining partner™s agreement to use only union 

subcontractors); see also 
Montauk Bus Co.
, 324 NLRB 
1128, 1136Œ1137 (1997) (union™s solicitation of school 
district to cancel nonunion 
employer™s contract and reas-
sign work to union contractor protected and did not cre-
ate disabling conflict).  Unions
 also may seek to ﬁlevel 
the playing fieldﬂ between union and nonunion contrac-
tors by attempting to increase the latter™s operating costs 
through vigorous enforcement 
of applicable laws.  See 
Petrochem Insulation, Inc.
, 330 NLRB 47 (1999), enfd. 
240 F.3d 26 (D.C. Cir. 2001) (intervening in state envi-

ronmental agency proceedings to oppose employer™s 
permit requests; see also 
Tradesmen International, Inc.
, 332 NLRB No. 107, slip op. at 3Œ4 (2000) (paid organ-
izer did not engage in unprotected disloyalty by testify-
ing before local board to aid union™s effort to secure 
nonunion employer™s compliance with a $5000 bonding 
ordinance).   
It goes without saying that these activities may injure 
an employer™s business, perhaps even to the point that 

the employer drops out of the market or goes out of busi-
ness altogether.  Section 7 nonetheless protects these 
activities because they directly
 serve unions™ legitimate 
interests in enhancing their members™ job security and 
protecting their wage and benefit levels.  See 
Petrochem 
Insulation
, supra at 50; 
Montauk Bus, supra at 1136Œ1137. 
C.  The Failure to Prove a Disabling Conflict 
Respondent CLP has not shown by objective evidence 
that IBEW Local 441™s paid organizers had engaged or, 
if hired, would engage in acts of disloyalty or other im-
permissible or unlawful activity inconsistent with their 
duties as employees.  Consequently, we would find Re-
spondent CLP has failed to carry its ﬁheavyﬂ burden of 
establishing a disabling confli
ct justifying its refusal to 
hire, and its discharge, of the Union™s paid organizers.  
Most important, the judge specifically rejected as base-
less Respondent CLP™s contention that Kaspar™s com-

ment, ﬁWe are not there to 
build their God-damn job,ﬂ 
was evidence IBEW Local 441 encouraged slowdowns 

or sabotage.  To the contrary, as noted by the judge, the 

Union instructed the salts to perform their work compe-
tently, and Respondent CLP has not shown that any paid 
organizer failed to do so.  Similarly, the judge made no 
finding that the Union or any paid organizer disparaged 
Respondent CLP or its services.  Our colleagues™ reli-
ance on NLRB v. Electrical Workers Local 1229
, 346 
U.S. 464 (1953) (disparagement is unprotected disloy-
alty), therefore is misplaced. 
Our colleagues contend that IBEW Local 441 and its 
paid organizers engaged in other conduct ﬁtantamount to 
disloyalty.ﬂ  They focus on 
the judge™s finding that the 
 AZTECH ELECTRIC CO. 271paid organizers generated, and the Union filed, as many 
unfair labor practice charges as possible, ﬁwithout regard 
to their merit.ﬂ  This finding does not support a conclu-
sion of disloyalty. 
To be sure, IBEW Local 441 encouraged the organiz-
ers to uncover unfair labor practices and filed a substan-
tial number of charges.  But Respondent CLP has not 
established that the Union in fact filed knowingly false 
charges or acted in bad faith.
4  The Union™s newsletters 
indicate just the opposite; that is, that the Union held a 
good faith belief it was prosecuting wrongdoers.  In the 
summer 1995 newsletter, Business Manager Saunders 
emphasized the Union™s numerous charges were ﬁagainst 
non-union contractors who have been flagrantly violating 
the law.ﬂ  Similarly, the April/May 1993 newsletter ex-

plained: 
 Some of the biggest non union contractors have closed 

their doors . . . [and] no longer threaten to destroy our 
wage rate . . . . Several smaller non union shops are out 
of business or closing their doors because our members 
have taken jobs as salts, and discovered how these petty 
crooks were cheating, not on
ly their workers, but the 
taxpaying public as well . . . 
after our salts have learned 
the facts we take the case to the appropriate government 

body, and stay with it until the contractor is forced to 
play by the same rules as our contractor . . . as the 
cheaters are forced out everyone will benefit
. [Emphasis 
added.] 
 Further, as recounted by the judge, Staley admitted that no 
union representative ever asked him to lie when giving an 
affidavit in support of a charge.  That evidence belies the 
conclusion that IBEW Local 441 filed charges in bad faith. 
In reaching a contrary result, the judge erroneously re-
lied on evidence suggesting that many of IBEW Local 
441™s unfair labor practice charges were administratively 
dismissed or settled prior to litigation.  As the Board has 
recognized, charges are commonly withdrawn or dis-
missed, ﬁand such disposition is not tantamount to a find-
ing that the charges have been filed in bad faith.ﬂ  
LP 
Enterprises, 314 NLRB 580, 581 fn. 6 (1994).  Even if 
IBEW Local 441™s charges ultimately might have proved 
lacking in merit, that still would not warrant a finding of 
bad faith or constitute a defense to unlawful action.  See 
Acme Paper Box Co.
, 201 NLRB 240, 246 (1973) (no 
defense that charge is ultimately not sustained).  Finally, 
bad faith is not shown by the fact that IBEW Local 441 
filed as many unfair labor practice charges as possible or 
                                                          
 4 We assume our colleagues would 
agree that the filing of Board 
charges may not be deemed disloyal 
absent evidence of bad faith.  See 
Sec. 8(a)(4) of the Act; 
Town & Country
, 309 NLRB at 1257 fn. 35.  
even encouraged organizers to provoke violations of the 
Act.  Cf. 
Sommer Awning Co.
, 332 NLRB 1318, 1327 
(2000) (filing of numerous unfair labor practice charges 
does not establish that charges were filed in bad faith); 
see also M. J. Mechanical Services, 
324 NLRB 812, 
813Œ814 (1997), enfd. mem. 172 F.3d 920 (D.C. Cir. 

1998) (salting is protected even if partially intended to 

provoke unfair labor practices).   
For these reasons, our coll
eagues™ conclusion that 
IBEW Local 441 or its paid organizers engaged in con-
duct tantamount to disloyalty is unwarranted.  They nev-
ertheless suggest that the Union™s activity either was not 
protected, or lost the protectio
n of the Act, because it was 
ﬁdesigned not for the purpose of traditional organizing 
but more importantly to eliminate nonunion contractors 

from the electrical job market.ﬂ
  We disagree on both the 
facts and the law.   
To begin, we would find that IBEW Local 441™s pri-
mary objective was to organize nonunion contractors.  
As the judge found, former salt Staley credibly testified 
fellow salt Kaspar told him, ﬁ
If we can™t get the workers, 
bankrupt the contractors.ﬂ  (Emphasis added.)  Insofar as 
Kaspar™s statement can be attr
ibuted to IBEW Local 441, 
it shows that the Union™s first priority was to organize 
those contractors.  This is consistent with the judge™s 
own finding that the use of paid organizers was only one 
component of the Union™s overall organizing effort, 
which also involved information gathering by volunteer 
employee organizers, member
ship education programs, 
and direct appeals to contra
ctors to grant IBEW Local 
441 recognition. 
Kaspar™s rhetoric did attribute to IBEW Local 441 a 
fallback objective of driving nonunion contractors out of 

the market, or even out of business, if they did not rec-
ognize the Union.  Unlike our colleagues and the judge, 
though, we would find nothing inherently
 illegitimate in 
this objective
, which could be pursued through lawful 
and protected means. (If some
 contractors survived eco-
nomically only by violating the law, then their demise 
certainly merits no sympathy.)   
As stated, unions legitimately ﬁmay seek to increase 
the work of union subcontractors at the expense of non-
union subcontractorsﬂ or ﬁlevel the playing fieldﬂ by 
seeking nonunion employers™ 
strict compliance with ap-
plicable laws.  See 
Connell Construction
, supra at 625; 
Montauk Bus
, supra at 1136Œ1137; 
Petrochem Insula-
tion
, supra at 50; 
Tradesmen International
, supra, slip op. 
at 3.  And, in fact, the Union™s April/May 1993 newslet-
ter explained that IBEW Local 441 in part was trying to 
force nonunion contractors ﬁto play by the same rules as 
[the Union™s] contractors.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272Nor would we reach a different result even if IBEW 
Local 441 at some point actua
lly abandoned all efforts to 
organize Respondent CLP™s work force.  Concerted ac-
tivityŠeven when it is clearly adverse to the employer™s 
interestsŠis protected as long as one of its purposes is 
related to ﬁmutual aid or protection.ﬂ  See 
Blue Circle Cement Co.
, 311 NLRB 623, 634 (1993), enfd. 41 F.3d 
203 (5th Cir. 1994) (use of employer photocopier in con-
nection with opposing plan to burn hazardous waste).  
Here, even if IBEW Local 441™s attempts to increase 
Respondent CLP™s operating co
sts were unrelated to or-ganizing, those attempts still were directly related to the 

Union™s legitimate interest in protecting its members™ job 
security and wage and benefit levels.  See, e.g., 
Montauk Bus Co., supra at 1136Œ1137 (union did not engage in 
unprotected activity or create 
a disabling conflict of in-
terest when, after it became obvious nonunion employer 
would not recognize union, union solicited school district 
to simply cancel employer™s
 contract).  See also 
Petro-
chem Insulation v. NLRB
, 240 F.3d 26, 30 (D.C. Cir. 
2001) (approving Board™s finding that unions™ interven-
tion in state environmental and regulatory permit pro-
ceedings to protect negotiated employment standards was 
clearly protected).  Finally, our colleagues erroneously condemn IBEW 
Local 441™s activities based on their opinion that the Un-
ion™s objective to increase no
nunion contractors™ costs 
was ﬁunnecessary to any of th
e union™s legitimate inter-
ests.ﬂ  Our assessment of the necessity of concerted ac-
tivity is irrelevant.  See 
NLRB v. Washington Aluminum 
Co.
, 370 U.S. 9, 16 (1962).  Under the Act, it is for em-
ployees and their unions to decide how and when to ex-
ercise their rights under Section 7.  
Conclusion 
The Act recognizes both the reality and the legitimacy 
of economic conflict between employers and employees.  
Indeed, the Act affirmatively protects concerted em-
ployee activity that is unavoidably, and even deliber-
ately, inconsistent with employers™ economic interests.  
Unlike our colleagues, we would not deem employees™ 
pursuit of such activities a ﬁdisabling conflictﬂ or ﬁinimi-

cal to [an] employer™s operations.ﬂ   
Our colleagues would do so, we believe, because they 
fear the implications of IB
EW Local 441™s rhetoric and 
its candid acknowledgment that it is engaged in eco-
nomic warfare.  These fears, however, are insufficient to 
deprive the paid organizers, whom we all acknowledge 

are statutory employees, of the rights and privileges ac-
corded that status.  
Town & Country,
 supra, teaches that 
in the absence of objectiv
e evidence, we may not pre-
sume or infer a disabling conflict.  IBEW Local 441™s 

rhetoric and conduct here was aggressive, but it was 
wholly protected.  It did not cross the line into illegality 
or disloyalty, or otherwise 
lose its protected character, 
however offensive our colleagues may find it. 
Of course, there are limits on what tactics unions and 
paid organizers may employ in their battle for survival. 
As the Board and Court in 
Town & Country
 made clear, 
employers may take appropriate action against paid or-
ganizers who violate valid work rules, fail to perform 
adequately, or engage in ﬁact
s of disloyaltyﬂ or ﬁother 
impermissible or unlawful activityﬂ warranting dis-
charge.  As the Board put it, when it comes to such con-
duct, ﬁunion organizers are not meaningfully distinguish-
able from other ‚employees
™ under the statute.ﬂ  We 
agree.  But  this  principle  must  apply  with  equal  force 

when the activity engaged in by paid organizers is pro-
tected by Section 7.  If it does, then no ﬁdisabling con-
flictﬂ could be found here. 
 MEMBER TRUESDALE, concurring in part. 
I agree with my colleagues th
at proof of a ﬁdisabling 
conflictﬂ would not deprive the paid union organizers in 
this case of their statutory employee status.  I also agree 
that Contractors Labor Pool, Inc. (Respondent CLP) has 
failed to show that it relied on a disabling conflict when it 

unlawfully failed to consider for hire or refused to hire 
applicants because of its 30-percent rule and when it 
unlawfully failed to refer Shawn Smith and Vaughn 
Hedges to new jobs because of their union activities.  I 
write separately to express my view that Respondent CLP 
did prove that there was a disabling conflict that it could 

have lawfully relied on to refuse
 to hire or to continue to 
employ individuals who it knew were paid union organiz-

ers for International Brotherhood of Electrical Workers, 
Local Union 441, AFLŒCIO (IBEW Local 441). 
In this regard, the record contains both credited testi-
mony and documentary statements from the union™s 

newsletters showing clearly that IBEW Local 441 offi-
cially recognized the perm
anent cessation of nonunion 
employer businesses and the generation of unfair labor 
practice charges, without regard
 to their merit, as meas-
ures of success in the union™s campaign.  The union 
newsletter ﬁIBEW Four Forty One,ﬂ written by business 
agents, contained several articles touting its success in 
the number of nonunion contractors it had eliminated as 
competitors in its ﬁbattle for survival.ﬂ  Several business 
agents taught salts to ﬁask for anything in order to an-
tagonize the foreman or owne
rs of the company.ﬂ  One 
agent stated, ﬁWe are not ther
e to build their [goddamn] 
job,ﬂ but rather ﬁif we can™t 
get the workers, bankrupt the 
contractors.ﬂ 
Indeed, as noted by the judge, IBEW Local 441 does 
not deny the aforementioned objectives.  It only seeks to 

qualify them by claiming that the imposition of addi-
 AZTECH ELECTRIC CO. 273tional costs on nonunion employers is simply a lawful 
incident of assuring that those employers derive no com-
petitive advantage from failing to adhere to existing laws 
protecting employees™ wages, benefits, safety, and other 
terms and conditions of employment. 
The judge, however, took a different view.  He found 
that IBEW Local 441 had little real interest in organizing 
nonunion employer targets of its salting campaign.  In-
stead, he concluded that the Union sought through con-
frontation and litigation of unfair labor practice charges 

to disrupt those employers™ operations and to impose 
such substantial costs on them that they would move out 
of the Union™s jurisdiction or go out of business alto-
gether.  In sum, the judge determined that a ﬁdisabling 
conflictﬂ existed within the meaning of 
Sunland Con-
struction Co.
1 and Town & Country Electric
,2 based on 
ﬁabundant objective evidence 
clearly showing that the 
motive and purpose of IBEW Local 441™s paid union 

organizers is to engage in activities inimical to the em-
ployers operations.ﬂ 
In NLRB v. Town & Country Electric
, 516 U.S. 85 
(1985), after agreeing with 
the Board that paid union 
organizers are employees with
in the meaning of Section 
2(3) of the Act, the Court carefully noted the limits of its 
ruling: 
 This is not to say that the law treats paid union 
organizers like other company employees in every 
labor law context.  For instance, the Board states 
that, at least sometimes, a paid union organizer may 
not share a sufficient ﬁcomm
unity of interestﬂ with 
other employees (as to wages, hours, and working 
conditions) to warrant inclusion in the same bargain-
ing unit. . . . We need not decide this matter.  Nor do 
we express any view about any of the other matters 
Town & Country raised before the Court of Appeals, 
such as whether or not Town & Country™s conduct 
(in refusing to interview, or to retain, ﬁemployeesﬂ 
who were on the union™s payroll) amounted to an 
unfair labor practice.
3  In the underlying 
Town & Country
 Board decision, as 
well as in the companion 
Sunland Construction
 case, 309 
NLRB at 1230, the Board also
 placed limitations on the 
scope of its holding that paid union organizers are statu-
tory employees: 
 Our decisions finding that union organizers are 
not meaningfully distinguishable from other ﬁem-
ployeesﬂ under the statute should not be read, how-
                                                          
                                                           
1 309 NLRB 1224, 1230Œ1231 (1992) 
2 309 NLRB 1250, 1257 (1992). 
3 Id. at 97. 
ever, to give paid union organizers carte blanche in 

the workplace.  If the orga
nizer violates valid work 
rules, or fails to perform adequately, the organizer 
lawfully may be subjected to the same nondiscrimi-
natory discipline as any other employee.  See 
Wel-lington Mfg. v. NLRB
, 330 F.2d 579 (4th Cir. 1964), 

cert. denied 379 U.S. 882; 
Sears, Roebuck & Co.
, 170 NLRB 533 (1968).  In the absence of objective 
evidence, however, we will not infer a disabling con-
flict or presume that, if hired, paid union organizers 
will engage in activities inimical to the employer™s 
operations.
4  The crux of a disabling conflict is conduct ﬁinimical to 
the employer™s operations.ﬂ  Typically, this conduct is 
tantamount to employee disloyalty.  One example of dis-
loyalty was at issue in the seminal case of 
NLRB v. Elec-trical Workers Local 1229 (Jefferson Standard)
, 346 
U.S. 464 (1953).  In that cas
e, a technician™s union had a 
collective-bargaining dispute with a television station, 
but did not go on strike.  During their offduty hours, 
some of the technicians distributed handbills severely 
criticizing the quality of the 
station™s programming.  The 
handbills made no reference to the union, collective bar-
gaining, or the ongoing labor dispute.  The employer 
discharged the employees involved in the handbilling 
activity.  Overruling the opinion of the D.C. Circuit, the 
Supreme Court affirmed the 
Board™s view that the dis-
charges were lawful. 
Of particular relevance here was the Supreme Court™s 
rejection of the lower court™s opinion that the line be-
tween protected activity and u
nprotected acts of disloy-
alty should be drawn at illegality.
5  The Court did not 
regard illegality as the litmus test for protection.  The 
Court held instead that while the employees continued to 
work for and collect a salary
 from the employer they 
owed a duty not to disparage the product or services of 

their employer or to hamper its
 sales, even if such activi-
ties would not violate any laws.  In the case on review, 
the discharged employees did not relate their disparage-
ment of the employer to any labor dispute.  Under these 
circumstances, the Court stated
 that ﬁ[t]here is no more 
elemental cause for discharge of an employee than dis-
loyalty to his employer.  It is equally elemental that the 
Taft-Hartley Act seeks to strengthen, rather than to 
weaken, that cooperation, co
ntinuity of service and cor-
dial contractual relation between employer and employee 
that is born of loyalty to their common enterprise.ﬂ
6  4  Town & Country
, 309 NLRB at 1257 (fn. omitted), and 
Sunland 
Construction,
 309 NLRB at 1230 (fn. omitted). 
5 Electrical Workers Local 1229 v. NLRB
, 202 F.2d 186, 188 (D.C. 
Cir. 1952). 
6 Jefferson Standard
, 346 U.S. at 472 (1953). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274Since Jefferson Standard
, the Board and Federal dis-
trict courts have applied the disloyalty doctrine in various 
situations involving breaches of confidentiality,
7 diver-
sion of business,
8 and insubordination.
9  Sunland Con-
struction presented another variation on the disloyalty 
theme. 
In that case, the Board focused on the role of a paid 
agent of the union in a conflict where both union and 

employer pursued legitimate objectives in a strike situa-
tion.  Although finding that paid Union Organizer Wil-
liam Creeden was a statutory employee, the Board never-
theless found that the respondent™s refusal to hire 
Creeden as a replacement work
er during the strike did 
not violate Section 8(a)(3).  
Agreeing with the judge that 
ﬁan employer should not be required during a strike to 
hire a paid organizer whose role ‚is inherently and un-
mistakably inconsistent with employment behind a picket 
line,™ﬂ the Board stated: 
 In our experience, when a 
company is struck it is 
not ﬁbusiness as usual.ﬂ  The union and employer are 

in an economic battle in which the union™s legitimate 
objective is to shut down the employer in order to 
force it to accede to the union™s demands.  The em-
ployer™s equally legitimate goal is usually to resist 
by continuing production, often with nonunit em-
ployees, nonstrikers, and replacements.  Thus, an 
employer faced with a strike can take steps aimed at 
protecting itself from economic injury.  For exam-
ple, an employer can permanently replace the strik-

ers, it can lock out the unit employees and it can hire 
temporary replacements for the locked-out employ-
ees.  Consistent with these principles, we believe 
that the employer can refuse
 to hire, during the dis-
pute, an agent of the striking union.
10  I believe that the disabling conflict found by the Board 
with respect to the loyalties of paid Union Organizer 
Creeden parallels that of IBEW Local 441™s paid union 
organizers in this case.  Respondent CLP and the judge 
here have focused on two primary aspects of Local 441™s 
                                                          
                                                           
7 NLRB v. Knuth Bros., Inc.
, 537 F.2d 950, 956 (7th Cir. 1976) (dis-
closing confidential information to customers is disloyal); 
International 
Business Machines Corp.
, 265 NLRB 638, 644 (1982) (disclosure of 
wage data that was legitimately cla
ssified as confidential is disloyal). 
8 Kenai Helicopters
, 235 NLRB 931, 934Œ936 (1978) (employee 
who planned to use strike to divert
 business to rival engaged in unpro-
tected disloyalty); 
Crystal Linen & Uniform Service, 
274 NLRB 946, 
950 (1985) (strikers who worked for 
employer™s competitor and solic-
ited employer™s customers to transfer business to competitor engaged in 
unprotected disloyalty). 
9 Carolina Freight Carriers Corp
., 295 NLRB 1080, 1084 (1989); 
Allied Aviation Service Co. of New Jersey
, 248 NLRB 229, 231, enfd. 
mem. 636 F.2d 1210 (3d Cir. 1980). 
10 309 NLRB at 1230Œ1231 (footnotes omitted). 
salting campaign as evidence of a disabling conflict: (1) 
the avowed overarching objec
tive of inflicting such eco-
nomic injury on nonunion employers like Respondent 
CLP and its contractor clients that they will go out of 
business or at least cease doing business within Local 
441™s jurisdiction; and (2) as a principal tactic to achieve 
this objective, the generation of as many unfair labor 

practices as possible, without regard to their merit, in 
order to impose heavy legal expenses on targeted em-
ployers.  Contrary to the Union™s claims, I agree that 
these factors are separate from, and in some degree in 
conflict with, IBEW Local 441™s organizational objec-
tives.  Furthermore, if the employer in 
Sunland Construc-
tion,
 supra, could lawfully decline to hire a paid ﬁsaltﬂ 
whose union™s legitimate objective was to shut down the 
employer until it acceded to 
the union™s demands, it 
would seem a fortiori to follow that nonunion Respon-

dent CLP could lawfully decline to hire, or to retain in its 
employ, a paid ﬁsaltﬂ whose union™s objective was to 
shut down the Employer™s operations permanently.
11 I emphasize the limitations of this opinion.  First, the 
Act affords broad protection to employees who file un-
fair labor practice charges or otherwise seek access to the 
Board™s processes.  See 
NLRB v. Scrivener
, 405 U.S. 117 
(1972).  This protection has been given to ﬁsaltsﬂ whose 
tactics in part are intended 
to provoke an employer to 
commit unfair labor practices.  
M. J. Mechanical Ser-
vices, 324 NLRB 812, 813Œ814 (1997); 
Godsell Con-
tracting, Inc.
, 320 NLRB 871, 874 (1996).  Neither of 
those cases entailed objective 
evidence that these tactics 
were used to further any purpose unrelated to organizing.  
In this case, however, ther
e is objective evidence that 
IBEW Local 441 regarded the filing of as many unfair 

labor practice charges as possible, without apparent re-
gard for their merit, as a mo
st effective weapon serving a 
destructive purpose unrelated to the organizing of nonun-
ion work forces. 
It is also well established that unions have a legitimate 
interest in acting to benefit the employees of unionized 
employers in competition with nonunion employers.  To 
this end, unions may seek to increase the work of union 
subcontractors at the expense of nonunion subcontrac-
tors.  
Connell Construction Co. v. Plumbers & Steamfit-
ters Local 100
, 421 U.S. 616, 625 (1975); 
Phoenix Elec-
tric Co. v. National Electrical Contractors Assn.
, 81 F.3d 
 11 My colleagues acknowledge 
Sunland Construction
, but find it dif-
ficult to reconcile with 
Town & Country
.  The implication is that they 
would overrule 
Sunland Construction
 and would limit the disabling 
conflict doctrine to instances of il
legitimate or wholly unprotected 
conduct.  Quite obviously, I disagree w
ith this view and, for the reasons 
fully stated in this opinion, I would adhere to 
Sunland Construction
 and would apply it in factual circumstance
s similar to those presented here. 
 AZTECH ELECTRIC CO. 275858, 863 (1996).  Furthermore, unions may seek to ﬁlevel 
the playing fieldﬂ between union and nonunion contrac-
tors by insuring that the latter do not gain an unfair com-
petitive advantage from failing to comply with laws gov-
erning their operations.  E.g., 
Tradesmen International, 
Inc.
, 332 NLRB No. 107 (2000).  The Act protects em-
ployee conduct that is reasonably related to serving these 

legitimate goals even if it results in economic losses for 
the targeted nonunion employer.  
Jefferson Standard
 made clear, however, that even otherwise protected activ-
ity ceases to be protected if 
conducted in an excessive or 
indefensible manner.  346 U.S. at 474Œ475.  I find that 

the present case presents such
 a situation, where IBEW™s 
goal of deliberately inflicting serious economic injury on 

nonunion employers is unnecessary to any of the union™s 
legitimate interests.  See 
NLRB v. Washington Aluminum 
Co.
, 370 U.S. 9, 17 (1962); 
Montefiore Hospital & Medi-
cal Center v. NLRB
, 621 F.2d 510, 516 (1980). 
My colleagues™ opinion to the contrary makes many of 
the same points about the prot
ected nature of IBEW Lo-
cal 441™s activities.  In their view, however, as long as a 

union™s paid agents are engaged in concerted protected 
activity, they may do so with the sole objective of driv-
ing a targeted employer out of business and the employer 
is powerless to deny them access to its work force and 
jobsite to achieve this objective.  I think it is well estab-
lished that an employer is not so fettered in the protection 
of its fundamental property interests, even with respect to 
employees engaged in protected concerted activities with 
less damaging economic consequences.  See, e.g., 
NLRB v. Mackay Radio & Telegraph Co.
, 304 U.S. 333 (1938); 
American Ship Building
 Co. v. NLRB,  380 U.S. 300 
(1965); 
NLRB v. Brown Food Stores
, 380 U.S. 278 
(1965); 
Lechmere, Inc. v. NLRB
, 502 U.S. 527 (1992). 
Based on the foregoing, I conclude that Respondent 
CLP has shown that IBEW Local 441 had a declared 
institutional policy of putting nonunion employers such 
as Respondent CLP out of business, that its paid ﬁsaltsﬂ 
encouraged and pursued this policy through the filing of 
as many unfair labor practice charges as possible, with-
out regard for their merit, and that this policy and the 

tactics used to further it were not reasonably related to 
organizing or any other legitimate interests of Local 
IBEW 441, its members, and the employees it represents.  
A disabling conflict theref
ore existed between IBEW 
Local 441 and targeted nonunion employers, including 

Respondent CLP.  Under these circumstances, as in 

Sunland Construction
, supra, Respondent CLP was enti-
tled for as long as the conflict existed to take steps aimed 
at protecting itself from injury by refusing to hire or to 
retain in its employ individuals whom it knew were paid 
agents of that union. 
As I stated at the beginning of this opinion, however, 
Respondent CLP did not rely on the disabling conflict as 
the basis for disqualifying union applicants or for failing 
to refer employees Shawn Smith and Vaughn Hedges to 
further jobs.  It relied instead on its 30-percent rule or, in 
the case of Smith and Hedges, on their known or sus-
pected legitimate union activities.  Respondent CLP has 

only raised a disabling conflict issue in the limited con-
text of its erroneous legal argument that paid union salts 
of a union enmeshed in a disabling conflict are not statu-
tory employees.  I therefor
e agree with Members Lieb-
man and Walsh that Respondent CLP has committed the 
alleged 8(a)(3) violations and that it is not entitled to 
litigate the disabling conflict issue as a 
Wright Line
12 defense in future stages of this proceeding. 
 CHAIRMAN HURTGEN, dissenting. 
I do not agree that Respondent CLP™s ﬁ30-percent 
ruleﬂ was unlawful under the 
Great Dane
 ﬁinherently 
destructiveﬂ theory.
1 Under Respondent CLP™s 30-percent rule, Respondent 
CLP would not hire applicants who had a prior wage 
history of earning 30 percent or more above Respondent 
CLP™s wages.  Respondent CLP had performed an analy-
sis which showed that such 
applicants, if hired, would 
likely not remain with Respondent CLP for very long. 
My colleagues condemn that policy under the ﬁinher-
ently destructiveﬂ theory of 
Great Dane
.  As noted, I 
disagree. Great Dane
 is based on an analysis of Section 8(a)(3).  
Section 8(a)(3) has two basic elements: (1) discrimina-
tion; and (2) a motive to discourage (or encourage) union 
membership.  In 
Great Dane
, the first element was clear.  
The employer had discriminated along Section 7 lines.  

Strikers were denied benefits, and nonstrikers were given 
benefits.  As the Court said:   
 There is little question but that the result of the com-

pany™s refusal to pay vacation benefits to strikers was 
discrimination in its simplest form.  [388 U.S. at 32.] 
 Further, that discrimination could surely have a discourag-

ing effect
 on strikers.  The Court said: 
 Similarly, there can be no doubt but that the discrimina-

tion was capable of discouraging membership in a la-
bor organization within the meaning of the statute.  
Discouraging membership in a labor organization ﬁin-
cludes discouraging participation in concerted activities 
                                                          
 12 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983).  See also 
Manno Electric, 
Inc.,
 321 NLRB 280 fn. 12 (1995). 
1 NLRB v. Great Dane Trailers,
 388 U.S. 26 (1967). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276. . . such as a legitimate strike.ﬂ  
[NLRB] v. Erie Resis-
tor Corp.
, 373 U.S. 221, 233 (1963).  [Id.] 
 However, all of the above was not enough to establish 
the violation.  There remained the issue of 
motive
 (ele-ment 2 above).  The Court said: 
 The statutory language ﬁdiscrimination . . . to . . . dis-
courageﬂ means that the finding of a violation normally 
turns on whether the discriminatory conduct was moti-
vated by an antiunion purpose.  [Id. at 33.] 
 The issue of motive was the 
principal issue before the 
Court.  As to that issue, the Court said that some dis-
criminatory conduct was ﬁinh
erently destructiveﬂ of em-
ployee rights.  As to that conduct, actual evidence of mo-
tive need not be adduced.  The conduct speaks for itself.  
The Court said: 
 First, if it can reasonably be concluded that the em-
ployer™s discriminatory conduct was ﬁinherently de-
structiveﬂ of important employee rights, no proof of an 
antiunion motivation is needed and the Board can find 
an unfair labor practice even if the employer introduces 

evidence that the conduct was motivated by business 
considerations.  [Id. at 34.] 
 Other discriminatory conduct has only a ﬁcomparatively 

slightﬂ impact on employee rights.  As to such conduct, the 
Court said: 
 Second, if the adverse effect of the discriminatory con-

duct on employee rights is ﬁcomparatively slight,ﬂ an 
antiunion motivation must be proved to sustain the 
charge 
if the employer has come forward with evidence 
of legitimate and substantial business justifications for 

the conduct.  [Id., emphasis added.] 
 In the instant case, 
there is no showing of discrimina-
tion
, and thus the 
Great Dane
 analysis (ﬁinherently de-
structiveﬂ vs. ﬁcomparatively s
lightﬂ) does not even ap-
ply.  Respondent CLP did not discriminate along Section 
7 lines.  Rather, Respondent CLP drew a line between 
high-wage earners and low-wage earners.  A high-wage 
earner with a nonunion background (e.g., based on skill 
and experience) was not eligible for hire.  A nonhigh-
wage earner with a union background was eligible for 
hire.  Thus, there was no discrimination prohibited by the 
Act. My colleagues note that the relevant statutory phrase is 
discrimination ﬁin regard to hire.ﬂ  However, the quoted 

language does not obviate the need to show discrimina-
tion, i.e., disparate treatment along Section 7 lines.  
Rather, the phrase 
adds
 the requirement that the dis-
criminatory conduct must have some impact on hire. 
My colleagues also rely on Title VII principles.  How-
ever, they cite no cases in which these principles have 

been applied in an 8(a)(3) cont
ext.  This is so because the 
language and the legislative history of the two statutes 
are markedly different. 
Further, even assuming arguendo that my colleagues 
could surmount this hurdle, Respondent CLP™s policy 

was not ﬁinherently destructiveﬂ of employee rights.  The 
ﬁemployee rightﬂ herein is the right to be a union mem-
ber.  There is no ﬁrightﬂ to be a high-wage union mem-
ber.  Respondent CLP™s policy may have been ﬁinher-
ently destructiveﬂ of the job opportunities of those who 
worked for high wage companies, but the policy was not 
ﬁinherently destructiveﬂ of the right to be unionized.  
Phrased differently, those who worked for high-wage 
companies may have priced th
emselves out of the labor 
market, just as high-labor cost companies may price 
themselves out of a construction market.  But these are 
the consequences of economic considerations, not the 
consequences of prohibited discrimination. 
Finally, there is no showing that Respondent CLP™s 
conduct was unlawfully motivated or discriminatorily 
applied.  Indeed, these are the missing elements which 
prompt the majority to em
brace the ﬁinherently destruc-tiveﬂ contention.  Further, my colleagues concede that 
Respondent CLP had a legitimate business justification 
for its policy. 
Based on the above, I conclude that Respondent CLP™s 
ﬁ30-percent ruleﬂ was lawful.  Since Respondent CLP 

relied on that rule in rejecting applicants, there was no 
8(a)(3) violation. 
1. The disabling conflict 
I agree with Member Truesd
ale that there was a ﬁdis-
abling conflictﬂ of interest between IBEW Local 441 and 
its employee-supporters on the one hand and Respondent 
CLP on the other.  As to this matter, I merely supplement 
Member Truesdale™s opinion, so as to further respond to 
certain points made by Members Liebman and Walsh. 
In addition, I part company with Member Truesdale 
because I would permit Respondent CLP to argue, in 

supplementary proceedings, 
that backpay should be 
tolled because of the disabling conflict. 
2.  Further response to Members Liebman and Walsh 
I agree with Members Liebman and Walsh that union 
activity does not become unprot
ected simply because, as 
a consequence thereof, the employer may be economi-

cally harmed by that activity. 
 However, where, as here, 
the purpose of IBEW Local 441 and its employee-
supporters is simply to injure the Employer, I believe that 
 AZTECH ELECTRIC CO. 277conduct in pursuit of that goal is unprotected.  Thus, if a 
union and its supporters know that organizing the em-
ployer™s employees is futile, and set out to punish the 
employer (and its employees) for their nonunion status, 
their conduct is unprotected.
2 Members Liebman and Walsh appear to take the posi-
tion that it is protected activity for a union to seek to 

drive a nonunion employer out of business, if the ulti-
mate goal is to protect the standards of unionized em-
ployees elsewhere.  I disagree.  The union can seek to 

organize the nonunion employer, and/or can seek to have 
him conform to ﬁarea standards,ﬂ but I know of no case 
that would protect a blatant effort to drive him out of 
business. 
A closer question arises if the union and the employees 
seek to organize the employer™s employees, but resolve 
to injure the employer if the effort fails.  In my view, the 
activity becomes unpro
tected at the point where the un-
ion gives up its campaign and simply seeks to punish the 
employer.  See the discussion, infra. 
3.  Response to Member Truesdale 
I agree with Member Truesdal
e that, if the ﬁconflict of 
interestﬂ had been the Respondent™s motive for not hiring 
the employees, the failure to hire would have been law-
ful.  However, Respondent CLP™s motive was the 30-
percent rule.  My colleagues have found that rule to be 
unlawful.  I disagree.  But, accepting my colleagues™ 
view as the law of this case, that does not preclude Re-
spondent CLP from tolling backpay. 
Where an employer, after a 
discriminatory discharge, 
learns of facts which would have warranted the dis-

charge, the employer can to
ll backpay as of the time 
when he learned of those facts.
3  In the instant case, it is 
not clear when Respondent CL
P learned of the ﬁconflict 
of interestﬂ facts.  Further, assuming arguendo that 
IBEW Local 441™s purpose 
changed from protected to unprotected, it is not clear when that occurred, or when 
Respondent CLP learned of the change.  These matters 
involve the possible tolling of backpay, and thus can be 
litigated in suppleme
ntary proceedings.4  The burden will 
be on Respondent CLP to show the date on which back-
pay  should  be  tolled.   In  addition,   IBEW   Local  441 
                                                          
 2 Although the filing of colorable unfair labor practice charges is 
protected, filing of spurious charges 
intended to harass is not protected.  
See Bill Johnson™s Restaurants v. NLRB
, 461 U.S. 731 (1983). 
3 See Tel Data Corp.,
 315 NLRB 364, 367 (1994), enfd. in part and 
revd. in part 90 F.3d 1195 (6th Cir. 1996), and cases there cited. 
4 To the extent that conduct occurre
d prior to the end of the hearing 
on the merits, Respondent CLP would not be allowed to introduce 
further evidence.  As to subsequent
 conduct, Respondent CLP would be 
able to adduce evidence.  Respondent CLP could make ﬁtollingﬂ argu-

ments based on all such evidence. 
should have the opportunity to show that, at some point, 
it removed the disabling conflict. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT tell employees that they cannot dis-
tribute union literature on CLP jobs. 
WE WILL NOT implement a rule which effectively 
precludes the hiring of individuals because of their prior 
union wages. 
WE WILL NOT discriminatorily deny job referrals to 
employees because they have engaged in union activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, rescind the 30
-percent rule that effec-
tively precludes the hiring of union members as a result 
of their prior union wages, and WE WILL reconsider the 
applications of such applicants. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any and all refer-

ences to our disqualification 
of union member applicants 
based on the 30-percent rule. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Shawn Smith and Vaughn Hedges 
full reinstatement to their former jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 

privileges previously enjoyed. 
WE WILL make Shawn Smith and Vaughn Hedges 
whole for any loss of earnings and other benefits suffered 
as a result of the discrimination against them, with inter-
est. WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278fusals to refer Shawn Smith and Vaughn Hedges, and 
WE WILL, within 3 days ther
eafter, notify each of them in writing that this has been done and that the refusals to 
refer will not be used against them in any way. 
 CONTRACTORS LABOR POOL, INC. 
 Yvette Holiday-Curtis, Esq. 
and James C. Sand, Esq., 
for the 
General Counsel. Robert W. Tollen, Esq. and Debora A. Morrison, Esq. (Bron-
son, Bronson & McKinnon LLP), 
of San Francisco, Califor-
nia, for the Respondents.  
Ray Van der Nat, Esq., of Los Angeles, California, for IBEW 
Local 441. 
David Hannah, Esq. (Hafer, 
Price, Rinehart & Robblee), 
of 
Seattle, Washington, for 
certain other named unions.
 DECISION STATEMENT OF THE CASE 
GERALD A. WACKNOV
, Administrative Law Judge.  Pur-suant to notice a hearing in this matter was held before me in 

Los Angeles, California, Seattl
e, Washington, and San Fran-cisco, California, on various days between September 11, 1995, 
and November 8, 1996.  The original charge in Case 21ŠCAŒ
29201 was filed on February 10, 1993, by International Broth-
erhood of Electrical Workers, Local Union 441, AFLŒCIO 
(IBEW Local 441), and thereafter on March 30, 1993, a com-
plaint and notice of hearing wa
s issued by the Regional Direc-
tor for Region 21 of the National Labor Relations Board (the 
Board), alleging various violations of the National Labor Rela-
tions Act (the Act) by W.D.D.W. Commercial Systems & In-
vestments, Inc. d/b/a Aztech Electric, Inc. (Aztech) and Con-
tractors Labor Pool (CLP).  Th
ereafter, additional charges were 
filed by IBEW Local 441 against CLP.  On December 6, 1994, 

IBEW Local 441 filed a charge in Case 21ŒCAŒ30409 against 
Fuji Electric Corp. and CLP.  All of the above Region 21 
charges resulted in the issuance of complaints and ultimately all 
such cases were consolidated for the purpose of hearing. 
In addition, the various labor 
organizations named above in 
the caption of this proceeding filed complaints in Regions 20, 
32, and 19 against CLP.  Thereafter, the Regional Directors of 
Regions 20, 32, and 19 issued various complaints and notices of hearing against CLP, and all such cases were consolidated 
for purposes of hearing with the aforementioned Region 21 
cases, and were given Region 21 case numbers. 
All of the complaints herein allege violations of Section 
8(a)(3) and (1) of the Act by CLP.  Two of the complaints al-
lege violations by Respondent 
Fuji or Respondent Aztech, as 
well as CLP.  Each Respondent ha
s denied in its answer, that it 
has violated the Act as alleged. 
The parties were afforded a full opportunity to be heard, to 
call, examine and cross-examine witnesses, and to introduce 
relevant evidence.  Since the close of the hearing briefs have 
been received from counsel fo
r the General Counsel (the Gen-
eral Counsel), counsel for the 
Respondents, counsel for IBEW 
Local 441, and counsel for certain
 other named labor organiza-
tions.  On the entire record, and based on my observation of the 
witnesses and consideration of the briefs submitted, I make the 
following FINDINGS OF FACT 
I.  JURISDICTION 
Respondent CLP is a Nevada corporation, with a principal 
office located in Reno, Nevada, 
and with other offices located 
in the States of California, Wa
shington, Arizona, Oregon, and 
Nevada, and is engaged in the 
business of providing temporary 
workers to construction contractor
s.  In the course and conduct 
of its multistate business operations, CLP annually provides 
services valued in excess of $50,000 to customers located out-
side the State of California. 
Respondent Aztech is a Californi
a corporation, with an of-
fice and place of business located in Irvine, California, where it 
is engaged in the business of el
ectrical design and subcontract-
ing.  In the course and conduct 
of its business operations, Az-
tech annually purchases goods and products valued in excess of 
$50,000 directly from suppliers located outside the State of 
California. Respondent Fuji is a California corporation, with an office and principal place of business located in Torrance, California, 

where it is engaged in the business of electrical contracting.  In 
the course and conduct of its business operations, Fuji annually 
derives gross revenues in excess of $500,000 and annually 
provides services valued in excess of $50,000 to certain enter-prises located within the State of California, each of which 
enterprises annually purchases and receive good valued in ex-
cess of $50,000 directly from poin
ts outside the State of Cali-
fornia. It is admitted, and I find, that CLP, Aztech, and Fuji are em-
ployers engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATIONS INVOLVED  
It is admitted and I find that at all material times, the various 
Unions named in the caption of this proceeding are labor or-

ganizations within the meaning 
of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Issues 
The principal issues in this proceeding are whether the vari-
ous Respondents herein have enga
ged in conduct violative of 
Section 8(a)(3) and (1) of the Act by discharging certain em-
ployees and/or by failing to hire
 certain applicants for employ-
ment; and whether Respondent CLP, in violation of Section 
8(a)(3) and (1) of the Act, has implemented a discriminatory or 
inherently destructive hiring polic
y that precludes or limits the 
hiring of employees who have pr
eviously earned in excess of 
30 percent of CLP™s wages for comparable employment; and 
whether the salting practices of 
the various unions are such that union applicants for employment 
are not employees within the 
meaning of the Act.  
B.  The Facts 
1.  Business operations of CLP; the 30-percent rule 
Thomas McCune is chief executive officer and chairman of 
the board of CLP, and has been associated with it since its be-
 AZTECH ELECTRIC CO. 279ginning in 1987.  CLP has 15 offices
 located in five States:  
Arizona, California, Oregon, Washi
ngton, and Nevada.  It is in 
the business of providing both skilled and unskilled labor to 
licensed contractors on an as-nee
ded basis, and provides work-
ers for most of the construction trades at most skill levels.
1  The 
workers it employs, according to McCune, are CLP™s employ-
ees in every sense of the word.  
CLP advertises itself as the West Coast™s largest  nonunion 
supplier of labor.
2  It has continually grown since its inception, 
and in 1995, the last calendar year
 prior to McCune™s testimony 
in February 1996, CL
P had placed some 3000 
new
 employees, 
that is, not including its regular
 employee complement hired 
prior to 1995, in its computer syst
em as being eligible for refer-
ral to customers.  As CLP only hires on an ﬁas neededﬂ basis 
determined by current and proj
ected labor demands, it would 
appear that the large majority of these 3000 new employees 
were actually put to work.   
CLP has ﬁpartial competitorsﬂ in the construction industry 
but no one with the range of skills hired by CLP except, collec-
tively, various trade unions.  Thus
, unions are considered to be 
competitors, as both CLP and the Unions furnish labor, and 
CLP™s ﬁoverwhelminglyﬂ nonunion 
customers compete for the 
same jobs as union-signatory contractors. 
McCune testified that a principle difference between CLP 
and other nonunion suppliers of labor is that most of its com-
petitors do not screen personnel:  Typically they act as sort of a 
hiring hall for day laborers who come in the morning, register 
for work, are sent to jobs that day, and are paid for that day™s 
work at the end of each day.  CLP, on the other hand, is an 
employer with a large number of regular customers and its own 
employee pool, and over the 10 ye
ars of its existence it has 
continually attempted to hire as many permanent employees as 
possible.  According to McCune, CLP™s experience has been 
that it is able to hire much better quality workers, much safer 
employees, and provide much bette
r customer satisfaction if its 
employees ﬁwork for us and know how we work and stay with 
us.ﬂ  However, while CLP places a premium on worker reten-
tion within its organization, most of its customers have their 
own employee complement and utilize CLP™s workers as 
nominally ﬁtemporary,ﬂ although this temporary work may 
extend from several days to several months or more. 
CLP™s application process among its various offices or 
branches is standardized  and 
does not vary significantly among 
the various offices:  Ads are placed in local newspapers for the 

skills needed; the applicant phones a voice mail number and is 
told when and to which CLP office to apply, and what to bring 
to the orientation;
3 and customarily a number of individual 
applicants will show up at the designated time and place.  At 
                                                          
 1 Its workers include laborers, carpenters, electricians, plumbers, 
painters, sheetrock hangers and tapers, cement finishers, and tile setters. 
2 On occasion, according to McCune
, its ads or materials may inad-
vertently refer to it as the West Coast™s largest supplier of nonunion 
labor, but  this is incorrect as its customers know that it often furnishes 
workers who are members of labor organizations.  
3 When a prospective applicant phones the number in the newspaper 
ad, a voice message tells the applicant 
where and when to report and to  
please bring their driver™s license and 
social security card and 5 years™ 
job history or educational expe
rience, with phone numbers.  
this time they fill out a very comprehensive application, and are 
shown a video and are given a flip chart orientation by one of 
CLP™s office staff, during which they are told of the nature of 
CLP™s business and their obligations as employees if they are 
found to be acceptable.  They are told that CLP requires that its 
customers be treated like customers, and that CLP can provide 
decent and steady employment to employees because of its 
extensive customer base and its reputation in the industry for 
furnishing qualified, competent employees who ﬁhelp our cus-
tomers make a profit.ﬂ  
At some point during the app
lication process the applicant 
will customarily have a brief private conversation with a CLP 
branch employee, usually the br
anch manager, who looks over 
the application and accompanying documents for errors or 
omissions in order to facilitate 
the process.  This conversation 
is not necessarily considered to be an interview, however, as 

McCune testified that experience has demonstrated that a thor-
ough investigation of the information furnished on the applica-
tion is more likely than the mere subjective impressions of an 

interviewer to result in the acceptance of qualified employees.  
Customarily the application proc
ess takes between one-half and 
2 hours, apparently depending on 
the time it takes for an appli-
cant to complete the paperwork and whether he or she may 
have to wait for the private conversation with the application 
reviewer.  
While branch office personnel may begin to immediately 
process the applications if time permits and there is an immedi-
ate demand for workers, it appears that in the Respondent™s 
southern California region the 
application and accompanying 
documents, called the ﬁhard file,ﬂ
 is usually forwarded to the 
headquarters office where such
 verification and reference 
checking work is performed by 
full-time application proces-sors.  These individuals process 
the applications by checking 
DMV information, by contacting 
prior references and verifying 

prior employment for as much as
 5 years, and by soliciting the 
impressions of former employers as to the applicant™s work 
performance.  Salient data regarding each applicant may be 
placed in an individual™s computer file by any CLP employee, 
and such information may be accessed from the CLP computer 
network by any CLP employee at any CLP location at any time.  
Each contact with the applicant is entered into the computer, 
and the Respondent has develo
ped a ﬁtelcomﬂ program which 
permits it to enter extensive information in abbreviated and 
sometimes rather cryptic form into the computer file of each 
employee, accompanied by the initials of the CLP employee 
who has entered the information. 
In the event the applicant meets all of the hiring criteria and 
guidelines, as discussed below, 
the applicant is noted in the 
telcom file as being ﬁAFH,ﬂ  m
eaning ﬁavailable for hire.ﬂ   
However, the individual is not considered to be actually hired 
until he or she makes a telephonic commitment to accept the 
first work assignment.  Thus, the individual will customarily 
phone the branch to advise of his or her availability for a work 
assignment, and branch personnel will return the call, and iden-
tify the location of the construction site and the approximate 
duration and the hourly wage rate
 for the job.  The individual 
may accept or reject the job at that time.  Rejection of a job is 
not considered a ﬁperformance failure,ﬂ noted in the telcom 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280notes as a ﬁPFﬂ and denoting instances when an employees 
may, for example, have performed substandard work or may 
have failed to comply with any of the Respondent™s rules of 
conduct ; rather, it is recognized 
that individuals may refuse a 
job for a variety of legitimate reasons, and this has no effect on 
their AFH status.  
In the event that a cursory look at the application, while the 
applicant is still in the office, would reflect that he or she is not 
eligible for hire,  it is CLP™s policy not to so advise the rejected 
applicant in a face-to-face conv
ersation.  Thus, McCune testi-
fied that, ﬁ[w]e™re in the construction industry and we™re wor-
ried about violence in the workplace . . . so in general, what we want to do is get the person out 
of the office and inform them 
of whatever has happened on th
e telephone.ﬂ  Further, there 
was much record testimony and documentary evidence regard-
ing the evolution of CLP™s handling of rejected applicants.  
Initially, rejected applicants were not contacted at all, and if 
they called to inquire about their status they were simply told, 
in effect, that the position for which they applied had been 
filled.  Later, CLP initiated a developing series of ﬁsorry let-
ters,ﬂ reflecting CLP™s attempts to notify rejected applicants of 
their rejection in a manner which would evoke the least re-
sponse and resentment.  Thus, re
jected applicants were never 
given the specific reason for the 
rejection, either telephonically 
or by mail, and were told in rather ambiguous and admittedly 
deceptive language that the job for which they applied had been 
filled, and sometimes that they need not apply again in the fu-
ture. During the application process, according to McCune, the 
first item under ﬁCode of Conductﬂ  in the orientation flip chart, 
states:  ﬁNo show, no call, no j
ob.  Call in at least one hour 
before job starts.ﬂ  McCune te
stified that no-shows are a very 
serious and costly problem, and employees who, because of 
some emergency situation, are 
not able to work on any given 
day are required to call in so that the contractor may be notified 
and a replacement worker may be 
sent out in a timely manner.  
Regarding terminating their employment from a current job, 
applicants are told: ﬁGive notice.  No notice, no rehire ever.ﬂ  

According to McCune, 2 weeks™ notice is preferred and 1 week 
is required.  Employees are cust
omarily paid each Friday after-
noon by bringing their timecard,
 signed by the customer™s 
foreman, to any one of CLP™s offices; checks are usually issued 
within 15 minutes.  Paydays, according to McCune are very 
busy times, as paychecks are not prepared until after the worker 
has presented his signed timecard.  
McCune testified that as a re
sult of customer focus groups and surveys conducted by CLP, 
customers have responded that 
the most important service CLP offe
rs is, as might be expected,  
to send out a screened, capable employee who has the tools 
needed for the job and who actually arrives on the job and does 
the work. Throughout the years of its existence, CLP has con-
sistently attempted to improve 
its hiring and worker retention 
criteria with this goal in mind, and McCune testified exten-
sively to the evolution of this process.  
In the first years of CLP™s ex
istence, the Respondent experi-
enced very disappointing results with a large percentage of 
employees who, after being sent 
out to jobs, were either unsat-
isfactory to the customer or disappeared within the first week or 
two.  As a result of customer surveys which, in the earlier years 
of CLP™s existence reflected this
 type of customer dissatisfac-
tion, CLP determined to improve th
e quality of its work force.  
With this in mind it began bot
h tightening up its application 
screening process and, after workers were hired, to improve their retention by according them better treatment, paying them 
in a more timely fashion, adding
 benefits, including substantial 
cash bonuses for longevity, and keep
ing them apprised of feed-
back from customers as to their job performance.  In this latter 
regard, customers are sent post cards at the end of jobs, to be 
returned to CLP, grading their 
satisfaction in various categories 
with each CLP employee; favorable reports are frequently 

posted on a bulletin board at the branch offices as an incentive 
for the employees.
4 Further, McCune testified th
at CLP regularly sends staff 
people out to visit jobsites to ensure that the contractor is oper-
ating safely, and to just get an idea of what is going on out at 
the job, and that staff personnel routinely call at the end of a job 
and talk with the contractor a
bout the work that CLP employees 
have performed.  According to
 McCune, ﬁWe supervise [CLP 

employees] in every other respect except the micro-supervision 
of the immediate job at hand.ﬂ 
Regarding the screening proce
ss, CLP added a requirement that each applicant submit a photocopy of his driver™s license, 
and currently each applicant™s DMV record is checked through 
a computer service to which CLP subscribes.  McCune testified 
that, as a result of a study he conducted, it was found that peo-
ple with poor driving records were
 twice as likely 
to be injured 
on the job as those with good driving records.  Moreover, the 
driving record provides insight into the worker™s reliability, and 
this translates into better customer service, fewer on-the-job 
accidents, and therefore fewer workers compensation claims.  It 
is therefore CLP™s policy that applicants with certain types of 
motor vehicle infractions may not be
 hired; further, it is CLP™s 
policy that applicants without reli
able vehicles are ineligible for 
employment, as it is presumed that this too would effect their 

reliability. 
In 1990,  CLP began emphasizing
 the importance of both the quality and the quantity of reference checking, and instituted a 
study called ﬁgap analysisﬂ in attempting to discover whether 
there was a relationship  between
 unexplained gaps in employ-
ment on an application and problems with such employees after 
they were hired.  It was found that workers with larger unex-
plained gaps in their prior employment history were prone to 
more on-the-job injuries and were rated lower by customers in 
terms of customer satisfaction.  Thereupon, CLP began to dis-
qualify applicants who had large 
unexplained gaps in their prior 
employment history. 
Thereafter, in furtherance of 
the same goals, the requirement 
of verification of additional refe
rences was added to the hiring 
process: 3 continuous years of prior employment or, if the ap-
plicant had worked for one employer continuously, 5 years.  In 
addition to these new requirement
s in the application process, McCune testified that CLP cont
inued to improve the quality of 
                                                          
 4 It appears, however, from reco
rd evidence that contractors fre-
quently regard these ﬁreport cardsﬂ as more of a nuisance that a help, 
and they are often discarded and not returned. 
 AZTECH ELECTRIC CO. 281reference checking by more sta
ff training of its personnel, so 
that the persons who processed applications and checked refer-
ences would become more proficient in asking references cer-
tain open-ended questions and in identifying falsified, incom-
plete or incorrect information furnished by the applicant or by a 
reference. 
In 1989, applicants were asked to state on their applications the amount that would be an acceptable hourly wage.  If this 
amount was substantially higher than the rate CLP was willing 
to pay for that individual, the applicant was not hired as it was 
assumed that the employee would quickly become dissatisfied.  
McCune testified that although this wage disqualification did 
greatly improve worker retentio
n, nevertheless 
CLP continued 
to be ﬁplagued right through 1994 with a problem of having 
people go all the way through the process, be hired, be sent out 
on the job, and then within a we
ek or two leaving our employ-
ment for another job.ﬂ  This is because, according to McCune, 
an individual who needs work will frequently indicate that he 
or she will work for lower wages simply to obtain employment, 
but once hired will nevertheless be dissatisfied with such wages 
if they are significantly below what the employee was accus-
tomed to earning. 
McCune testified that other st
udies demonstrated that 50 
percent of ﬁperformance failures,ﬂ for example, workers not 
showing up for their assigned job, or not performing properly, 
or quitting after a short time, occur with people who have 
worked for CLP for 2 weeks or less; 50 percent of accidents 
occur with workers who have worked with CLP for 30 days or 
less; and customer service problems are much higher with new 
employees than with employees 
who have longer tenure with 
CLP. In 1993, McCune began working on a worker retention 
study
5 premised on his hypothesis that CLP was much less 
likely to retain for any appreciable period of time an employee 
who was previously earning much higher wages than an em-
ployee who was previously earni
ng wages that were in line with the wages CLP was paying.  McCune ran a large statistical 
study to determine if that hypothesis was true.  The study and 
analysis was completed in 1994, and the results of the study 
were implemented in new hiring 
procedures and guidelines that 
became effective on November 8, 1994. 
Thus, more specifically, McCune wanted to know the effect 
that higher prior wages would have on the likelihood that a 
worker would be retained for 100 hours or more of work with 
CLP within a 40-day period.  One hundred hours was chosen as 
a rough break-even period as that was the number of hours of 
work it took CLP to recover its recruiting costs as a result of 
having hired the individual.  Fo
r this study, McCune took a 
sample of workers hired betwee
n June 1, 1993, and June 1, 
1994, in whose computer files appropriate data for the study 
was available, particularly the employees™ wage rates prior to 
becoming employed by CLP.  It turned out that from over 2000 
                                                          
 5 McCune has a Bachelor™s and Master™s degree in economics.  He 
was formerly director, dean of th
e graduate business program at St. 
Mary™s College, where he taught qua
ntitative methods.  And he has 
performed perhaps 150 studies on various subjects using mathematical 
or statistical methods. 
workers hired during the relevant 1-year period there were 868 
files that contained the appropriate data; this, according to 
McCune, was a relatively large and statistically significant 
sample.  He found a strong graphical relationship between pay differential and whether or not the worker was retained:  
Eighty-six percent of the retained workers had less than a 30-
percent wage differential between what they were making prior 
to working for CLP and what th
ey made with CLP.  The con-
clusion was that a 30-percent ne
gative wage differential would 
eliminate about 20 percent of ot
herwise eligible workers, but 
would cause CLP™s retention rate to go up by 3.5 percent.  
McCune completed his study in
 June 1994, and it was imple-
mented in the hiring process in November, 1994.   
McCune agreed that the perc
eived general result was obvi-
ous and to be expected as a matter of simple logic, namely, that 
employees who earned considerably higher wages with prior 
employers would, after being put to work by CLP, continue to 
actively seek out those higher 
paying jobs and would remain 
with CLP for the least time possible, while those who had 

earned lesser or comparable wages with prior employers would 
be more likely to remain in CLP™s employ.  But, according to 
McCune, the statistical analysis was not merely undertaken to 
validate this obvious conclusion, but more importantly to de-

velop an implementing policy that
 would reflect such results 
and could be applied to the hiri
ng process.  Thus, it was neces-
sary to discern the most favorable breakpoint or balance so that 
neither too many nor too few applicants would be automatically 
eliminated due to their prior wage rate.  
On November 8, 1994, the results of the study were incorpo-
rated in a document entitled ﬁHiring GuidelinesŠPart I, Appli-
cation Review and Confirmation.
ﬂ  The document begins as 
follows:  CLP branch personnel shall hire only those individuals 
who have been found to have accurately represented them-
selves, are qualified for the jobs available and meet wage 
guidelines.  Individuals whos
e applications contain mis-
representations or fraudulent statements are not eligible for 
hire under any circumstances.  The following guidelines 
are effective immediately:  
1.  Work HistoryŠ5-year Requirement 
All new applicants for positions must provide a con-tinuous work or work/education history going back 5 years 
from the application date.  Any gaps should be explained 
by the applicant and noted in the file during the hiring pro-
cess.  
2.  ReferencesŠ3-Year Confirmation Required 
Each applicant must list reference sources who can 
confirm the applicant™s work history, pay rates, and skills 
for the past year as well as two additional years. . . . Ide-
ally, each applicant™s work history should be confirmed 
with two reference contacts. 
3.  Verification of Re
ference Telephone Numbers 
The telephone number of the 
past years™ reference 
source must be verified to be the company™s listed busi-
ness telephone number.  Tools for verification of the refer-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282ence include the telephone directory, directory assistance, 
and TempNet™s on-line reverse directory listing search. . . . 
References obtained from resi
dential listings or from un-
listed telephone numbers 
cannot be accepted. 
4.  Required Reference Information 
A complete reference contains detailed information 
about the applicant™s ability 
level and duties, attendance 
and punctuality, and eligibility
 for rehire.  An applicant 
must have at least one comple
te, favorable reference to be 
eligible for hire. 
5.  Wage Guidelines 
The applicant™s work histor
y should demonstrate that 
the applicant™s pay expectations fall within acceptable 

CLP pay ranges.  The starting CL
P rate that is appropriate 
for the applicant™s trade experience must be a reasonable 
match with the applicant™s recent work experience.  Appli-
cants whose most recent year of work experience is at a 
pay level more than 30% higher or lower than the starting 
wages paid on CLP assignments are not likely to be re-
tained in the pool, and must not be hired.  If the applicant 
has worked multiple jobs in the past year, the wages 
should be added together and divided by the number of 
months worked.  In the event that the applicant has been 
self employed during the past year, wages must not be 
more than 45% higher or lower than CLP would pay.  
Likewise, the wage rule shoul
d be waived for entry level 
laborers who are new to the work force, or new to con-

struction.  
 The operative requirement that ﬁApplicants whose most re-
cent year of work experience is at a pay level more than 30 

percent higher
6 or lower7 than the starting wages paid on CLP™s 
assignments are not likely to be retained in the pool, and must 

not be hired,ﬂ is referred to as
 the ﬁ30-percent rule.ﬂ  The 
wages paid by CLP to its wo
rkers are dependent upon area 
wage surveys within the areas serviced by its various field of-
fices,
8 and this new guideline virtually eliminated consideration 
of all union applicants for empl
oyment, as union scale for all 
crafts in jurisdictions where CLP maintains branch offices is 
greater than 30 percent above the wages paid by CLP for com-
parably experienced workers.
9                                                            
                                                           
6 This figure, according to McCune™s statistical analysis, came out to 
26.731 percent, but for practical reasons was rounded to 30 percent. 
7 It was also the case that the 
Respondent had unfavorable retention 
experience with employees who earne
d prior wages that were signifi-
cantly below the starting wages paid by CLP, as they tended to be 
either unreliable or unsatisfactory.  
8 The managers in each office gather general wage information by 
talking to customers, through trade associations, jobsite visits, newspa-
per ads, and by other means, to 
determine representative area wage 
rates for the various crafts.  An applicant™s wage range is based on his 
or her skill level as determined by the staff person. 
9 For example, in the Los Angeles area CLP paid a top rate of $17 to 
$18 per hour for journeymen electric
ians, while union scale for such 
employees was $26.50 per hour; in Seattle, union journeyman scale for 
electricians was $22.95 per hour and CLP paid a rate of $17 per hour 
for employees with comparable experience.  
The only new guideline not previously in effect is the one 
containing the 30-percent rule. The other four guidelines are 
new only to the extent that they were updated to include addi-
tional restrictive requirements 
which staff personnel were to 
follow in processing applicants; e
ssentially, they require addi-
tional confirmation of employees™ work history, and attempt to 
insure that falsified applications will be detected during the 
course of a thorough review of each applicant™s prior experi-
ence.  
McCune testified that through 
the years of its existence 
CLP™s application process, together with the information re-
quested on the application form 
itself, has been periodically 
updated, and this has resulted in
 an increasingly greater per-
centage of ineligible applicants. Thus, as reflected by one ex-

hibit, in 1989, of a total of 6162 applicants, only 936 or 15 
percent were found ineligible for employment.  This percentage 
has increased every year, as follows: 
Percent of applicants ineligible for hire by year 
Year
  Applicants      Ineligible      %(percentage
)  1989    6162            936      15.19 
1990    8253         2176      26.37 
1991    6417         2513      39.16 
1992    4291         2516      58.63 
1993    7037         4358      61.93 
1994  11507         8158      70.90 
1995  12377         9287      75.03 
 Thus, in 1995, the first full ye
ar following implementation of 
the 30-percent rule, 9287 of 12377 applicants, or over 75 per-
cent have been  determined to be ineligible for hire;
10 further, extrapolating from McCune™s testimony that the 30-percent rule 

has eliminated 20 percent of otherwise eligible applicants, it 
appears that CLP would have 
found eligible an additional 20 
percent or some 600 applicants (20 percent of the 3090 appli-
cants found acceptable in 1995), elig
ible for hire in the absence 
of the 30-percent rule.  It may 
be reasonably presumed that the 
overwhelmingly majority of thes
e individuals would have been 
union members.  
McCune testified that as more stringent hiring guidelines 
have evolved and have resulted 
in more selective hiring, CLP 
has reduced its workers™ compensation costs by $1 million, 

from 122 percent of its premium in 1990 down to 18 percent of 
its premium in 1995.  Currently, its
 safety record is better than 
two-thirds of the contractors to
 whom it furnishes labor, and is 
substantially better than other companies engaged in the fur-
nishing of temporary services. 
 Thus, although it has been con-
siderably more costly to develo
p a highly skilled work force, 
largely because it has become ne
cessary to seek out and process 
more applicants in order to find the type of workers that fit 
CLP™s market strategy, namely, highly competent and reliable 
 10 There appears to be some discrepancy in the percentage of appli-
cants currently found ineligible for 
hire.  Thus, the above-chart reflects 
a 75-percent ineligibility rate, while 
McCune testified that currently ﬁone in eightﬂ employees is hired, which translates to about an 88-
percent ineligibility rate, and seve
ral of Respondent™s staff personnel 
consistently testified that the cu
rrent acceptance rate is about 15 per-
cent, which translates to an 85-percent ineligibility rate.   
 AZTECH ELECTRIC CO. 283employees who are willing to work on a regular basis for the 
wages CLP is willing to pay, nevertheless, according to 
McCune, such efforts have paid rich dividends.  As the bar for 
an acceptable applicant has been raised, CLP is now experienc-
ing a very high customer retention rate, very high worker rat-
ings, and an enviable accident record. 
To audit the work of its staff with regard to the handling and 
qualifying of applicants, McCune testified that CLP conducts a 
quarterly file review in whic
h  individuals from CLP headquar-
ters visit each branch, review the files, take a random statistical 
sample, and grade the performance of the branches  based on 
how well they have met the hiring and other guidelines. Fur-
ther, headquarters™ staff prepares a report comparing the results 
of each branch and promulgates the results.  Finally, CLP has 
instituted a bonus program which pays a bonus to branches that 
meet or surpass the standards. 
In order to validate the efficacy of the 30-percent rule, the 
Respondent presented Professor Robert Hall, as an expert wit-
ness.  Hall is a professor of ec
onomics at Stanford University, 
and is also affiliated with the H
oover Institution.  He is quali-
fied as an expert in econometrics: the discipline of applying 
quantitative and statistical me
thods to economic problems.  
Hall essentially validated and 
expanded upon the methods used 
and the results obtained by McCune in his analysis of the bene-

fits of the application of the 30-percent rule.  Hall testified that 
McCune™s decision to focus on only one aspect of the retention 
problem, namely wage rates, did 
not render his study invalid or 
of insubstantial usefulness as te
stified to, infra, by an expert 
witness for the labor organizations herein.
11  According to Hall, McCune was simply attempting to dis-
cern the effects of a proposed business decision for which he 
did have valid and substantial statistical information; moreover, 
McCune did not have, according to
 Hall, other statistical infor-
mation at hand necessary to perform, in effect, a textbook study 
of the problem as suggested by 
 Professor Silberberg, infra, for 
example, including within the retention study the effect on 
retention of screening out applicants with certain types of driv-
ing infractions, or with varyin
g amounts of prior experience.  
Thus, according to Hall, McCune was not writing a term paper 
for an econometrics course bu
t was merely applying the Re-
spondent™s prior experience to 
examine why its employees quit 
early.  Hall agreed that McCune did not need to conduct his 
analysis simply to show the obvious, namely, that the better the 
outside opportunities the sooner the employee is likely to quit 
his current employment for a better job; rather, McCune was 
looking for the best place to apply the screening criteria.  This 
could not be done without anal
yzing data showing the Respon-dent™s past experience, and Hall verified that the the correct 

prior wage cutoff or breakpoint according to the data, it turned 
out, was at approximately 30 percent.   
Hall testified at length regarding his own analysis of the mat-
ter, and determined that the 30-p
ercent rule had a positive effect 
                                                          
                                                           
11 That witness, Professor Silberberg, faulted McCune for not con-
ducting a ﬁmultiple progression analys
is,ﬂ designed to statistically 
analyze the problem in its totality, ra
ther than merely one if its compo-
nents, by simultaneously examining th
e interrelationship of a number of 
variables that could affect the results of the study.  
of increasing, on an annual basis,  the number of hours worked 
by employees hired subsequent to the adoption of the 30-percent 
rule by 6.3 percent.  Hall testified that even with all of the efforts 
made by the Respondent to improve retention, the nature of 
CLP™s business is such that it still
 takes a lot of new hires to keep 
this Company staffed, as the retention rates are not that high on 

an absolute basis.  Hall testified that in the future, at a period in 
time when all the workers will have been recruited under the 30-
percent rule, the Respondent will be able to hire 17-percent fewer 
employees, annually, to staff its
 business operations; as the Re-
spondent currently hires as many
 as several thousand employees 
annually, a 17-percent reduction in the number of hires would be 
substantial.  Further, assuming, 
for example, that the Respondent 
would be able to get the same total number of hours from about 
285 fewer new hires, and, given,
 for illustrative purposes, the 
amount of $500 as the expenditure for hiring each new worker, 

this would translate to an annual cost savings of about $160,000, 
which will continue to increase in 
the future.  Hall testified that 
such additional cost savings will 
improve the capital value of the 

Respondent (its worth to a prospective purchaser), by as much as 
$2 to $4 million.  
McCune testified that CLP first became aware of any salting 
activities by its em
ployees in about February 1993, when 
charges against CLP and one of its customers, Aztech Electric, 
infra, were first filed.  Since that time CLP has become well 
acquainted with such salting activities, and has developed stan-
dardized safeguards and a staff training program purposefully 
designed to deal with such matters in a lawful way, and to keep 
CLP ﬁout of trouble.ﬂ  McCune testified that CLP tried to de-
vise a policy that was fair, equi
table, and within the law, and 
which, if always followed, would insure that there would be no 

basis for complaints of unlawful conduct against it.  Regarding 
CLP™s compliance with NLRB proscriptions, McCune empha-
sized that CLP has hired some 18,000 employees since its in-
ception in 1987, many of whom ha
ve been members of various labor organizations; and the instant cases are CLP™s first ex-

perience with the NLRB.  
CLP has disseminated to its st
aff pamphlets entitled, ﬁHow 
Do I Deal With Union Organizers Applying For Work At 
CLP?ﬂ and  ﬁHow Do I Deal With Union Organizing By A 
CLP Worker At A Job Site?ﬂ eac
h containing a detailed set of 
specific guidelines designed to provide virtual step-by-step 
instructions regarding the handling and documentation of a 
variety of such situations.  Th
ese pamphlets were apparently 
issued in May 1995. 
In addition, CLP has distribut
ed a seven-page booklet dated 
June 1995, entitled ﬁGuidelines on Reducing NLRB Related 
Problems,ﬂ in which the ﬁIBEW Local 441 Salter Campaignﬂ is 
discussed as follows:
12    For the past two years, Local 441 of the International Broth-
erhood of Electrical Workers has been engaged in a campaign 
of ﬁsaltingﬂ electrical contractors.  This means that Local 441 
sends its members and sometimes its officers to apply for 
 12 However, McCune explained that the booklet, distributed to all of 
its customers throughout the country, is
 designed to be generic and may 
be readily changed to tailor the 
language to the appropriate salting 
campaign of any specific labor organization.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284work at non-union electrical contractors.  Sometimes they 
openly announce that they are members of IBEW Local 441 
and that they intend to organi
ze.  Other times, they conceal 
the fact until after they are hired.  In all cases, if they are hired, 
they begin handing out union cards and organizing electrical 
workers.  What they really want, however, is to be refused 
employment or to get laid off.  Once they are refused em-
ployment, or they are laid off, th
en they file unfair labor prac-
tice charges with the National Labor Relations Board.  The 

purpose of the unfair labor practice charges is to tie-up a con-
tractor in expensive legal proceedings and possibly to force 
the contractor to pay back pay.  Sometimes the salters sign up 
with Contractors Labor Pool and get referred to a contractor 
in that manner.  The purpose of this pamphlet is to advise you 
about the law on salters, so that you do not end up committing 
unfair labor practice charges [sic], regardless whether the 
salter is hired directly by you or comes to you from Contrac-
tors Labor Pool.  
 The contractor is then given the following rules to follow: 
 1.  Do not refuse to hire a person based on the fact that 
he is a salter. 
2.  Do not lay off a person based on the fact that he is a 
salter. 
3.  All employees have the right to solicit co-workers 
to support the union, provided they follow the rules.
13 4.  You are not required to talk to a salter about any-
thing, including wages and working conditions. 
5.  Don™t look at union authorization cards and don™t 
agree to any method of counting how many employees 
support the union. 
 The booklet continues as follows: 
What Will Happen If You Follow The Rules  
In most cases, salters are not go
ing to be successful. . . . The 
salter doesn™t really think he can organize your workers.  He 
wants you to commit unfair labor practices.  Don™t do it. 
What Contractors Labor Pool Will Do For You 
Contractors Labor Pool carefully screens applicants.  We 
check with former employers, and we screen out people who 
lie on their applications or who have poor work records.  We 
don™t hire people whose prior work experience is at wage lev-
els so much higher than we pay that we know they won™t stay 
with us.  But we don™t discriminate against union members.  
So, if a salter is truthful on his application and has a good 
work record, he may be hired by us and referred to you.  If 
you follow the rules, that salter will not cause you any trouble.  

And, if you follow the rules and the salter files unfair labor 
practice charges against you, we will defend you.  We will 
provide our legal counsel at our expense to defend any cus-
tomer who has unfair labor pract
ice charges filed against him 
by a person referred through our company.  We reserve the 
                                                          
                                                           
13 The ﬁRulesﬂ regarding ﬁSolicitationsﬂ and ﬁDistributionsﬂ are dis-
cussed and the contractor is advised as to when such activity may be 
prohibited. 
right, however, to withdraw from defending any customer, if 
we conclude that the customer violated the rules.    
 In late 1995, McCune  provided a statement or written testi-
mony to a congressional subc
ommittee regarding the ﬁIBEW 
salting campaign directed against CLP, and its Customers,ﬂ in 

which he suggested that Congre
ss consider legislation that would deny salting activities the 
protection of the Act, and that would prohibit organizing activit
y aimed at customers of busi-
nesses such as CLP.  
McCune testified that staff  employees are instructed never 
to input something in the computer which ﬁcalls outﬂ that that person is a union person.14  And if the applicant, in completing 
the application, emphasizes ethn
icity, sexual persuasion, relig-
ion, union membership, or anyt
hing of a similarly legally-
sensitive nature, the applicant is required to fill out a new ap-
plication eliminating su
ch conspicuous language.
15  While there are extensive written guidelines for staff person-
nel covering all areas of the hiring process and, thereafter, deal-
ing with CLP employees and cont
ractors in work-related situa-
tions,  McCune testified that in
 the absence of specific guide-
lines or in unusual instances wh
ere there are no guidelines that 
fit the situation, ﬁgood judgment and fairness overrides every-
thing.ﬂ 
David Howell is vice presiden
t and general manager of the 
Washington State operations of CL
P.  He began working with 
CLP in the San Jose, California 
branch in June 1991, and began 
operating the Washington State br
anch in June 1993.  Howell 
testified that the 30-percent rule, like many of CLP™s hiring 
guidelines, was the outcome of an evolutionary process.  How-
ell, who did not play any direct 
role in the genesis of the study 
of the 30-percent rule, testified that just prior to November 
1994, McCune advised him of th
e study he was undertaking, 
and asked for his comments.  Howell replied that the concept 
from a subjective perspective appeared to be very valid, as 
increasing worker retention had always been a priority.  
ﬁWorker retention,ﬂ according to Howell, ﬁmeans the percent-
age of people who stay longer and work with us continuously, 
and this increases overall quality,
 or competence on the job, reliability, and customer satisfaction.ﬂ 
Howell testified that the 30-percent rule operates as an 
ﬁautomatic disqualifierﬂ of the 
applicant and as soon as it is 
apparent from the application th
at the applicant™s prior wages 
exceeded the 30-percent guideline there is no further need to 
process the application. This 
procedure has nothing to do with 
believing or disbelieving the individual™s representation that he 

or she would be willing to work for lesser wages; rather, it 
merely reflects company experience, practical reality, and hu-

man nature that such applicants
, if hired, would leave as soon 
as other jobs became available.  Worker retention, according to 
Howell, has always been one of the major problems confront-
 14 However, it is appropriate to not
e an applicant™s specific training 
in the telcom notes, such as ﬁIBE
W Apprenticeship Training,ﬂ so that 
the applicant™s expertise may be evaluated for purposes of assigning 
wage parameters and/or assigning th
e employee to a particular job. 
15 Thus, if a salt emphasized at the top of his application that if hired 
he intends to engage in organizing 
activity, the individual is required to fill out another application.  AZTECH ELECTRIC CO. 285ing CLP, and has huge monetary
 significance to CLP™s profit-
ability.  For example, Howell testified that in 1997 his Wash-
ington branch will probably spend about $70,000 on recruit-
ment ads trying to hire people;
 the more people he retains the 
more he will reduce his recruitment costs and, further, he will 
also be able to reduce the staff personnel who process the ap-
plications. 
However, according to Howell, 
the biggest savings of all will 
result from successful risk manage
ment, as ﬁEverything we do 
in our hiring guidelines come
s down to risk 
management, and all of our hiring guidelines have been structured toward control-
ling risk management.ﬂ  Thus, Howell explained that according 
to industry studies it has been de
monstrated that the longer an 
individual works for an employer
 the greater likelihood that the 
employee will not 
cheat on a bogus workers™ compensation 
claim, and will not inflate a legitimate injury.  Further, CLP™s 
statistics show that the highest pe
rcentage of injuries result with 
new workers.  Thus, over 50 percent of on-the-job injuries have 
been sustained by CLP employees who have been employed for 
less than 60 days, and the figures are even more disproportion-
ate for employees who have been employed for 30 days or less.  
McCune testified that every time there is an injury that is sig-
nificant, and sometimes with resp
ect to even minor injuries, the 
situation is automatically reviewed from a field aspect and a 

hiring aspect in order to ascert
ain whether anything could have 
been done, including, for example,
 more stringent application 
of the hiring guidelines, to have 
initially rejected the employee 
during the application process. 
Howell acknowledged that with each more stringent change 
in CLP™s hiring guidelines it became more difficult to find 
enough qualified people to fill the immediate demand, and that 
typically the branch mangers, who are compensated on the 
profits of a particular branch, complain to higher management 
about such changes. However, in
 Seattle, the implementation of 
the 30-percent rule did not present much of a problem, and 
ﬁmay haveﬂ amounted to a ﬁcoupl
e percentage pointﬂ decrease 
in eligible employees.  When asked if he had, in fact, calculated 
the effect of the 30-percent 
rule upon the operations of the Washington branch, Howell testified that he had not, and ex-

plained that: 
 [I]f I were to look at the record, it™d have to be done in the 
context of the 30 percent rule came out with several other 
clarifications and additional hiring guidelines at the same 
time, and so it would be hard to isolate out that . . .one issue 
only.  
 Thus, Howell explained that additional rules were implemented 
or tightened up at the same time, and less flexibility in hiring 
was given to the staff.  Thus, for example, procedures regarding 
identification of bogus refere
nce phone numbers were imple-
mented, and reference checking was tightened up.  Also, ac-
cording to Howell, the general state of the economy in terms of 
being favorable or unfavorable to
 construction was a factor to 
be considered.  In addition, 
Howell explained that customer 
retention has increased significantly, and that there is a causal 
relationship between increased 
customer retention and in-
creased worker retention.  Ot
her considerations which would 
have a tendency to increase customer retention and thereby 
worker retention, according to Howell, are: ﬁWe get better at 
hiring staff members.  We get better at hiring field workers.  
We get better at training new staff members.  We™re hiring a 
higher quality of staff members than we did in the past.  And 
those factors lead into . . . that our customers are more satisfied 
with our services as well, even though we have been increasing 
our rates to them at different times and different locations.ﬂ  
Howell testified that 90 percent of the business of the Wash-
ington branch is in the employme
nt of laborers and carpenters, and only a small percentage of
 his business involves the em-
ployment of electricians.  Furt
her, CLP chooses not to employ 
some crafts.  Howell concentrates his efforts on attempting to 

provide work for a permanent pool of workers, and is continu-
ally attempting to balance the number of workers available with 
the amount of work.  In his opinion, the three primary ingredi-
ents affecting worker retention are the 30-percent rule, flexibil-
ity in employment opportunities, 
and long-term stable employ-
ment.  Thus, the 30-percent rule eliminates employees who 
would not likely remain in the 
employ of CLP; offering em-
ployees the flexibility of intermittent employment entices them 

to come on board as employees; 
and as the relationship contin-
ues, long-term stable employme
nt replaces the employees™ 
initial preference for flexibility.  In addition, according to How-
ell, there are many other benefits and incentives, including 
significant monetary safety awards which are doubled at the 
end of the year in order to induce the employee to remain in 
CLP™s employ. 
Howell testified that ﬁa very large percentageﬂ of his em-
ployees view CLP as their only employer.  They are looking to 
work year round, and he does everything he can to try to have a 
flow of business that will enable them to be employed year 
round.  Thus, according to Howell, he is able to provide work 
for two-thirds of his employees
 very close to full-time year 
round.16  He represents his employees to his customers as qual-
ity employees who are full-time employees of CLP, and who 
come from a permanent pool of reliable workers.  
Howell testified that he has 
had a difficult time finding quali-fied electricians in the Seattle area during the past year or two, 

and acknowledged that the application of the 30-percent rule 
has contributed to this situat
ion. Thus, he currently has a 
smaller pool of electrical empl
oyees than he had previously, 
and does not have as many electrical contractors that are rely-
ing on him for services.  However, as noted above, because he 
has so much more business in laborer and carpentry sales, he is 
ﬁfocusing more of [his] activities
 in those areas where [he] can 
get people and have a large dema
nd for those services.ﬂ  How-
ell testified that, ﬁI™m not bei
ng as proactive to go out and get 
more contractors in electrical, since I™m not able to, you know, 

have a growing pool of electrical workers.ﬂ 
                                                          
 16 However, CLP periodic (monthly) 
reports show the Seattle reten-
tion rate as being approximately 
35 percent.  Howell was not ques-
tioned about this apparent inconsiste
ncy, and it may be that Howell™s 
testimony and the company records reflect two different concepts.  As 
Howell was not questioned about this matter, no adverse inferences will 
be drawn.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286Howell testified that the Washington branch offices process 
about 1100 to 1300 applications ea
ch year, and of these about 
15 to 18 percent are found acceptable for employment.  
Howell testified that he and all the other branch managers of 
CLP have undergone training rega
rding union matters and that 
Howell has conducted at least a portion of one such meeting.  
Union matters have been period
ically discusse
d at managers 
meetings since he has been with
 CLP: union organizing efforts, 
union applicants for employme
nt, union advocates showing up 
at CLP offices with video came
ras and tape recorders, people 
trying to provoke physical confrontations or being disruptive, 
individuals trying to read doc
uments or eavesdrop on conversa-
tions in branch offices, and other such matters.  However, all of 

the discussion was in the context of insuring that the branch 
managers complied with the law 
and that union applicants be 
accorded the same courtesies and rights as all the other appli-

cants.  Thus, Howell testified 
that, ﬁ[w]e don™t discriminate 
against these applicants.  We hire many union workers, both 
current union workers and ex-union workers.ﬂ  In this regard, 
Howell testified that contractor
s to whom CLP furnishes work-
ers are not permitted to ask for nonunion workers and if they 
are insistent upon this as a hiring criteria CLP will refuse to fill 
the order because to fill such an order would be violative of 
NLRB law.  Eugene Silberberg is a profe
ssor of economics at the Univer-
sity of Washington, and is 
a self-employed consulting econo-
mist.  He specializes in the us
e of mathematics in economics, 
an area highly related to statisti
cs, and for the past 25 years has 
been the graduate program advisor for graduate students in 
economics.  Professor Silberberg 
testified regarding the statisti-
cal methods used by McCune and the results obtained from his 
study of worker retention in connection with the 30-percent 
rule.  Silberberg found CLP™s reliance upon the study™s find-
ings, namely, that there was a direct ﬁcausalityﬂ between reten-
tion and the 30-percent rule, to be ﬁvery non-compelling,ﬂ as he 
found that the measure or definition of ﬁretentionﬂ utilized by 
CLP was ﬁvery, very crude,ﬂ and that there were many other 
variables, things happening at th
e same time,  that were not 
input into the analysis as possible contributing factors to the 

results obtained. 
Thus, according to Silberberg, the relatively small increase 
in worker retention when considered in conjunction with other 
variables that were not accounted for rendered McClune™s 
study rather inconclusive. Acco
rdingly, Silberberg would not 
draw the inference that the implementation of the 30-percent 
rule was a 
cause of higher retention.  Further, according to 
Silberberg, McCune™s study dem
onstrated that, in fact, 60 per-
cent of those employees whose 
prior employment was substan-
tially similar to the wages CLP was paying nevertheless left the 
employment of CLP and were 
not ﬁretainedﬂ within CLP™s 
highly arbitrary definition of ﬁretention,ﬂ and this is indicative 
of the possibility that prior wages play a minor role in why 
employees decide to leave CLP™s employment.  According to 
Silberberg, McCune, given his expertise in statistical analysis, 
should have employed a more 
sophisticated and widely ac-
cepted, yet simple and readily av
ailable, method of testing his hypothesis, by the use of ﬁmultiple regression analysis,ﬂ which, 
simply stated, is merely the inputting and analyzing of other 
significant variables and using all of them simultaneously to try 
to figure out what, in addition to
 the 30-percent rule, may affect 
CLP™s worker retention rate. 
2.  Southern California offices of CLP 
a.  Background 
Scott Ingersoll has been employed by CLP since November 
1990, and is currently branch manager for the Anaheim and San 
Diego offices.  He has worked in the Anaheim office since 
March or April 1994.  Ingersoll testified that the procedure for 
processing applicants has cha
nged only very slightly since 
1994.  It is generally as follows:
17  Applicants respond to ads 
placed in newspapers and call a voice-mail number where they 
receive directions to the office
 and the date and time to apply 
for work.; mail applications are 
not accepted.  Applicants come 
into the office at the scheduled time and are processed as a 
group.  They are given an employment application and are told 
that the dates of prior employ
ment, reference phone numbers, 
and remembering to sign the app
lication are critical and essen-
tial elements of the application process; this is stressed.  It is 
standard practice to photocopy drivers licenses and social secu-
rity cards.  The applicants are given a brief safety quiz.  
At some point, during or after 
they have completed the ap-
plication, they will be given an oral flip chart presentation 

called an orientation: 
what CLP is; what it is looking for in 
terms of employee performance and customer satisfaction; how 

it operates; payroll procedure;
 calling procedure; and other 
general matters designed to acqu
aint the applicant with CLP™s 
requirements and procedures.  They will also be given a test, 
which apparently is not graded, 
specifically oriented toward 
their particular trade, and are required to fill out a tool list indi-
cating necessary tools of the trade that they own.  Each appli-
cant, individually, will hand his or her application to a CLP 
representative and the application will be quickly reviewed to 
be sure that the all the necessary information is included and 
that the application is signed at the appropriate places.  If the 
application is missing phone numbe
rs or accurate dates, the 
applicant is told to call back with that information.  Ingersoll 
testified that it is important and cost- and time-effective to ob-
tain as much information as pos
sible while the applicant is in 
the office.  Applicants are told that they will be contacted 
within a week and are given a phone number to call in the event 
that they have not been contacted by CLP within that time. 
According to Ingersoll, the be
st prospect for being referred 
to a job after the applicant has been notified of his or her eligi-
bility for employment is ﬁabsolutelyﬂ for a person to call in 
every day.  There are 10 opportunities a week for people to call 
on the voice mail system:  Morning and evening, 5 days a 
week.  This is explained to the 
applicants during the orientation 
process; they are told that it is to their advantage to call in dur-
ing every check-in period and to be at home between the hours 
of 4 and 7 p.m. in order to receive calls from CLP regarding 
assignments for the following day.  
There are a number of guidelines that are applied if there are 
more employees calling in for work than there are jobs avail-
                                                          
 17 Abundant record evidence substant
iates that the same application 
procedure is utilized at each of CLP™
s offices on a companywide basis.  
 AZTECH ELECTRIC CO. 287able, and the CLP staff members making assignments attempt 
to match up the best person for the job, taking into account the 
individual™s skill level and geog
raphical proximity to the job 
site.  Generally, the Respondent 
attempts to keep its regular long-term employees busy on a 
full-time basis during slow 
times or seasons of the year. 
At the end of each job, CLP sends returnable post cards to 
the contractors so that they may rate their satisfaction with the 

abilities and performance of each employee.  The customer 
gives the employee a ﬁPSAﬂ ra
ting: ﬁPunctuality, Skill and 
Attitude or Ability,ﬂ and may include positive or negative 
comments. These ﬁreport cardsﬂ are sent by the contractor di-
rectly to the Respondent™s corpor
ate offices; and the corporate 
office uses them for statistical purposes and forwards them to 
the branch offices.  The branch office then includes such infor-
mation in the employee™s file, and may physically post the 
cards on the bulletin board as an incentive to the employees and 
as an indication to the employees that CLP monitors and is 
interested in their work performance. 
During 1994, the Los Angeles office was processing applica-
tions for five offices in southe
rn California.  As a result, ac-
cording to Ingersoll, there was a backlog: ﬁYou™re talking about 

time and tremendous workload in 
‚94 when there was an earth-
quake and there was a lot of work going on.ﬂ  Thus, it some-
times took a month or more for an 
application to be processed.  
Applicants who successfully complete the screening process are 

considered to be eligible for hire, but are not in fact considered 
to be hired until they have accep
ted their first assignment.  Any 
one of a number of staff personnel
 may process an individual™s 
application and either disqualify 
the applicant or find the appli-
cant available for hire; frequentl
y, such staff personnel are not 
branch supervisors or managers, but
 are in the nature of clerical 
employees who process applications in accordance with estab-

lished procedure.  Sometimes 
this processing work is per-formed by personnel in the field offices; however, more fre-
quently, in the Southern Califo
rnia branch offices, the field 
office personnel is busy with othe
r duties and the applications are forwarded to the Los Angeles regional headquarters for 

processing where Lisa Ross or Karen Wald, or sometimes tem-
porary office help, may make th
e determination of an appli-
cant™s eligibility for employment after checking references, the 

applicant™s motor vehicle record
, and applying the applicable 
guidelines.  
According to Ingersoll, CLP™s Anaheim office alone cus-
tomarily receives between 700 a
nd 1000 applications per year.  
As a result of CLP™s stringent 
hiring requirements, it appears 
that only between 15 to 25 per
cent of these applicants are 
deemed to be qualified fo
r employment by CLP.  
Various complaints allege that 
CLP refused to hire or to con-
tinue to employ certain individuals, all members of IBEW Lo-
cal 441, in southern California, because of their union affilia-
tion.  Each such alleged discriminatee is listed below, along 
with CLP™s reasons for disqualifying the individual.  For the 
most part, CLP™s reasons for dis
qualification were presented by 
Scott Ingersoll, Anaheim branch manager for CLP, who had either personal knowledge of the individual or could discern 
from the employment applicatio
n and notations by other CLP 
staff the reason(s)  for the dis
qualification.  Unless otherwise noted, the record shows that at the time these various employ-

ees were disqualified for employment it was either known or 
could have been easily recognized
 by the CLP reviewer that 
they were members of IBEW Local 441.  Thus, each of them 
were known by CLP to be active union adherents, or had sub-
mitted employment applications denoting that they had worked 
for union contractors and had been
 receiving union scale, and 
sometimes also indicating that they had completed a union 
apprenticeship program.  It is clear that all of these indicia are 
commonly regarded as denot
ing union affiliation.  
b.  Failure to hire or refer 
Paul Yontz
 had previously applied 
at CLP in 1991, and was found acceptable for employmen
t; however, he never worked 
for CLP.  In August 1994, he went to CLP™s Anaheim office, 

filled out a new covert or fals
ified application, and advised 
Ingersoll that he had previously been registered with CLP.  
Ingersoll advised him that he would look into the matter.  Ing-
ersoll testified that upon researching Yontz™ past history with 
CLP, it was discovered that  Y
ontz had been offered employ-
ment by CLP and had telephonica
lly accepted a job in October 
1991, but had failed to show up the first day of work and did 
not call in.  Therefore, pursuant to CLP™s established rules, he 
was automatically disqualified fr
om further employment with 
CLP.  Thus, according to Ingersoll, 
Yontz was disqualified because 
Ingersolls™ search of his prior employment history with CLP 
reflected that he failed to appear for a job assignment.  It is a 
CLP standard practice of not offering further employment to 
employees who do not show up on 
jobsites the first day of em-
ployment, and unrebutted record te
stimony establishes that this 
policy is emphasized to applicants during their initial orienta-

tion session prior to becoming employed.  Ingersoll testified 
that, ﬁ[i]n our business, it™s a big problem from our customer™s 

perspective, and contractors in ge
neral, that failure to show on 
an assignment on the first day is a big no-no.  It™s something 
that is a constant frustration for 
people in the industry. . . . If, on 
the other hand, someone does show up on the first day and 
subsequently for some reason so
mething has come up to where 
they can™t make it, that™s a much different scenario and some-

thing of a legitimate reason . . . so there™s definitely a distinct 
difference.ﬂ  
Ingersoll testified regarding his phone conversation with 
Yontz advising him of his ineligib
ility for further employment.  
During this phone conversation, Yontz denied that he had ac-
cepted a job in October 1991, and, according to Ingersoll, be-
came ﬁVery, very upset.  His tone was very loud, very intimi-
dating. I was thankful that it was a phone conversation and that 
he wasn™t in the same office, in
 my office.  But he was very 
loud, repeated several times that he was never offered a job and 
that we were discriminating.  He
 threatened that he would take 
us to court.ﬂ  
Prior to the above-phone conversation Yontz, who had ap-
plied covertly, made Ingersoll aw
are of his union affiliation by 
submitting an updated resume c
ontaining such union-related 
information after being advised that his prior history with CLP 
was in the process of being researched.  I find that this was 
contrived, and that Yontz kn
ew he would be found unaccept-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288able for employment as he was aware of CLP™s policy regard-
ing no-shows.  Therefore, it ap
pears that he deliberately pro-
vided Ingersoll with informatio
n indicating his union affiliation 
in order to generate an unfair labor practice charge.  I credit the 
testimony of Ingersoll, which is
 confirmed by the Respondent™s 
computer records, and shall dismiss the complaint allegation.  
David Barber
 applied covertly with CLP in October 1994.  
He was hired and referred to se
veral jobs.  He disclosed his 
union affiliation by wearing a union T-shirt on December 2, 
1994, on a jobsite, the day after 
Union Organizers Lawhorn and 
Kasper had come on the site to talk with some of the employees 
during lunch.  His foreman asked if he was a union member and 
if he knew the union representatives who had come out the day 
before, and Barber acknowledged
 that he was a union member 
and that he did know the union re
presentatives.  Later that day 
his foreman again approached 
him and asked why he hadn™t 
disclosed his union affiliation 
sooner.  Barber said that it 
shouldn™t really make any difference and, according to Barber, 

the foreman indicated that he didn™t like union salts being on 
his jobs and did not like some of some of the tactics used by the 
Union.  In addition to wearing a union T-shirt Barber distrib-
uted union literature during brea
ks and lunchtime for about a 
week thereafter.  His employment with that CLP customer 

ended on December 9, 1994, because the job was completed.  
The entire CLP crew was sent back to CLP.  
On December 9, 1994, Barber went to CLP™s office to pick 
up his paycheck.  He was wearing his union T-shirt, and Inger-
soll, who handed him his paycheck, did not mention it.  Barber 
testified that he didn™t work for CLP after that date, although in 
late March 1995, he was told by
 his wife that CLP had called 
and was anxious to put him to wo
rk.  However, he did not re-
turn the call as he was then working full time.  About a week 

later, he received a letter 
from CLP, dated March 30, 1995, 
stating that he would need to update his application.  
Regarding Barber, Ingersoll testified that he recalled that 
Barber was a good journeyman electrician who had been em-
ployed by CLP.  At some point he learned from a phone call by 
a jobsite foreman that Barber ha
d been engaging in union activ-
ity.  Ingersoll asked if Barber was conducting his union activi-

ties during working hours or companytime, and the foreman 
related that there had been one minor instance of this but that 
he had spoken to the people involved and had resolved the 
situation; and thereafter there had been no further problems.  
Ingersoll told the foreman, who was knowledgeable about or-
ganizing activity, to follow the law.  Thereafter the job was 
completed without incident.  Ingersoll testified that the contrac-
tor was very happy with everybody that CLP had referred to the 
job, including Barber, and that 
he does not recall whether Bar-ber was wearing a union T-shirt when he gave Barber his pay-

check in CLP™s office on December 9, 1994.  
Ingersoll testified that Barber
 was not assigned jobs in No-
vember and  December 1994 and in January 1995, because 
generally that is a slow peri
od and construction work usually 
does not pick up until the following March or April.  An exhibit 
introduced in evidence by the 
Respondent shows that there was 
a major slowdown beginning the end of October and into No-

vember 1995, and that although some of CLP™s steady longtime 
employees were working, there was only one new electrician 
hired between early November
 1994 and  March 1995.  Ac-
cording to Ingersoll, CLP™s comput
er notes indicate that Barber 
did not call in for work between December 9, 1994, and Janu-
ary 9, 1995.  Moreover, Ingersoll testified that the people who 
are most aggressive in calling are typically the people who get 
called first, and that Barber 
was not overlooked because of his 
union activity.  
Currently, Barber™s status with 
CLP is listed as  ﬁAF+,ﬂ  
which means ﬁAvailable in the future with circumstances.ﬂ  
According to Ingersoll, when the new hiring guidelines became 
effective in November 1994, CLP personnel began reviewing 
all of the files, a lengthy process continuing into 1995, and 
everyone was required to meet 
the new guidelines.  For this reason, Barber was sent a letter
 requesting updated information 
so that he could continue to be offered work.  Barber has not 
updated his application as requested.  
I credit the testimony of Ingersoll and shall dismiss this alle-
gation of the complaint, as the foregoing record evidence shows 
that Barber, a known union adherent, was not denied work by 
CLP as a result of his union activit
y, and in fact was solicited 
for employment in late Marc
h 1995 event though CLP was well 
aware of Barber™s union affiliation and prior on-the-job orga-
nizing activities.  I shall dismiss this allegation of the com-
plaint. Michael Kaspar applied covertly with
 CLP on about July 13, 
1993, and was hired.  
He was sent out to jobs thereafter. At 
some point he received a letter from CLP informing him that 
they would give him $25 for any electricians that he would 
refer to CLP who were hired and actually put to work.  On 
October 13, 1993, he was offe
red a job by CLP at Sunwest 
Electric that was scheduled to 
last a couple of weeks. He ac-
cepted the job, and was to report to Sunwest the following 
morning.  However, he did not report to work and did not call 
in because, ﬁDue to what I saw as employees being discrimi-
nated against with known union affi
liation by CLP I decided to 
go on an unfair labor practice strike in support of those workers 
who were being refused work.ﬂ
  Thereupon, he and Claude 
Johnson, a union organizer and busi
ness agent, picketed in front 
of CLP™s office with picket signs 
stating, ﬁUnfair labor practice 
strike against Contractors Labor 
Pool.ﬂ  They picketed for only 
about 30 minutes in front of the office before discovering that 
the office was not open.  Thereupon, Kaspar left a letter advis-
ing CLP of his unfair labor prac
tice strike, and also both faxed 
and mailed a copy of the letter to CLP™s Los Angeles office.  
Kaspar has not been referred to work by CLP since that time. 
Ingersoll testified that Kaspar applied with CLP in 1993 and 
was found eligible for hire, and that CLP™s computer file showed that thereafter there were several attempts to offer him 
work but for a long period of time he was not available because 
he was employed elsewhere.  Finally, he accepted a referral to 
Sunwest Electric, but failed to report for work on his first 
scheduled day.  On that day Ingersoll received a letter, wedged 
in the door frame of CLP™s office, notifying CLP that Kaspar 
was engaging in a strike. Ingersoll was confused regarding this 
unusual situation and sought lega
l advice, as Kaspar had not 
complied with the rules by notifying CLP that he was not going 
to show up to work at the Sunwest job.  A note in the computer 
file states, ﬁ10/17, Michael Kaspar accepted a job for Sunwest 
 AZTECH ELECTRIC CO. 289Electric in Anaheim Hills at a wage of $16 an hour.  He ex-
pressed no reservations at that 
time with the wages or the job 
description and committed to perform the work for the two 
weeks which the job was scheduled to run.ﬂ  
On Friday, December 5, 1994, Kaspar came to CLP™s Ana-
heim office with another 
employee, Paul McPhail.
18 The office 
was very busy and there were ab
out 20 employees in the office 
trying to pick up their paychecks for the week; also, the staff 
was trying to reassign people to new jobs for the weekend and 
the following week.  McPhail and Kaspar began handing out 
booklets containing union-related in
formation, and were talking 
to CLP™s employees about the bene
fits of the Union.  Ingersoll 
told Kaspar not to hand out the information on companytime 
and suggested that he and McPha
il engage in such activity out-
side, explaining that this was 
a busy time and he was conduct-
ing office business, and their activities were very disruptive. 
There was further discussion and they finally stopped.  How-
ever, at this point McPhail went up to a bulletin board where 
rating cards are posted and he took down a card with his name 
on it that contained a negative report by one of the contractors 
he had previously worked for.  McPhail told Ingersoll that he 
was going to remove his report card from the bulletin board and take it with him.  Ingersoll said that he could not do that as it 
was company property, and directed him to put it back.  He 
refused, and there was an elevat
ed discussion.  Ingersoll, who 
had not read the card at the time because it had been errone-
ously posted by a temporary and inexperienced member of the 
staff, said that it wasn™t a ba
d report. However, the card said: 
ﬁPoor, substandard conduit work.  Disruptive to work force 
with union activities.  Do not send back.  Bad attitude.  Abra-
sive.ﬂ  Ingersoll testified that negative report cards were not to 
be posted and that this was simp
ly a mistake; rather, only posi-
tive evaluations are posted as an incentive to employees.  

McPhail then attempted to use the copy machine in the office to 
make a copy of the card, and Ingersoll put his hand on the ma-
chine and told him that he could not do so.  At this point, 
McPhail brushed by Ingersoll,
 obviously intending to make 
contact, and Ingersoll said that that was assault and that, ﬁ[y]ou 
can™t just run into me like that.ﬂ  Finally, another CLP em-
ployee who was waiting for his check stepped between them 
and separated them.  Ingersoll testified that McPhail and Kas-
par were trying to upset him and that in fact he was upset.  Ing-
ersoll said that he would call the police if they didn™t leave.  On 
leaving, with the report card, McPhail said, ﬁWe™ll see you in 
court.ﬂ   
A half an hour later, Kasper returned the report card to 
CLP™s office, and asked if he 
and McPhail could hand out more 
union information; Ingersoll said, ﬁ[N]o.ﬂ  Ingersoll also told 
Kaspar that he and McPhail ha
d conducted themselves in an 
inappropriate manner and had di
srupted office business, and 
that Ingersoll wanted to schedule an appointment with Kaspar 
to discuss what had happened in a ﬁcalm forum.ﬂ  Kaspar and 
Ingersoll agreed to have this discussion the following Monday, 
and later Ingersoll had to resche
dule for the following Thursday 
instead of Monday.  Kaspar agreed.  However, as Kaspar did 
not appear for the meeting, he was assigned a rating of ﬁAF+,ﬂ 
                                                          
 18 Ingersoll had had prior confrontations with McPhail.  
meaning that the meeting would ha
ve to take place before Kas-
par could be reassigned work.   
Ingersoll did not  hear from Kaspar again until May 17, 
1995, when Kasper came in to reapply for work and, pursuant 
to standard procedure, was required to  submit an updated em-
ployment application as he had 
not worked for CLP for some 6 
months.  On reviewing this 19
95 application, together with 
Kaspar™s prior CLP employment 
history and applications, Ing-
ersoll discovered that Kaspar had submitted a fraudulent appli-

cation and had falsified his past employment experience.  Thus, 
consistent with established CLP guidelines, it was determined 

that Kaspar was no longer eligible for employment.  I credit 
Ingersoll™s testimony and find th
at Kaspar was not denied em-
ployment because of his union activity. I shall therefore dismiss 

this allegation of the complaint. 
Vincent Cameron
 applied overtly with
 CLP on October 3, 
1994.  His employment applicati
on contained lengthy gaps in 
employment history, and Camer
on testified that he was ques-
tioned about such gaps by Ingersoll at the time he submitted his 
application, and later by Karen 
Wald, as she was attempting to 
process his application. Cameron to
ld each of them that he had 

been unable to find work during the relevant periods. 
Ingersoll testified that Cameron™s application contained three 
lengthy gaps in employment: 
a 7-month period from March to 
October 1994; a 9-month period from November 1992 to July 
1993; and an 11-month period fro
m September, 1991, to July 1992.  As the gaps included some
 of the busiest times of the 
year in the construction industry,
 Ingersoll testified that CLP 
would find it very unusual that 
someone would not be able to 
find work during these periods of time. The general rule was 
that employment gaps of 6 months or more had to be accompa-

nied by a convincing and acceptable explanation.  Mere inabil-
ity to find work is not considered to be an acceptable excuse; 
rather, CLP deems such gaps to
 be indicative of a potential 
problem or deficiency. There is 
convincing record evidence that 
CLP stringently applied this ru
le to union and nonunion appli-
cants alike.  I credit Ingersoll, and shall therefore dismiss this 
allegation of the complaint. 
Mike Inouye
 submitted an overt application on October 3, 
1994.  Like Cameron, Inouye ha
d three significant unexplained 
gaps in his employment histor
y, and when questioned about 
them simply said that he had been unable to find work.  Inger-
soll testified that Inouye was deemed ineligible for hire for the 
same reason as Cameron, namely, 
that large gaps in prior em-
ployment reflected that the applicant would not be an accept-
able worker.  I credit Ingersoll and shall therefore dismiss this 
allegation of the complaint. 
David Lawhorn applied overtly at CLP on September 13, 
1994, listing his current employment as a business agent and 
organizer for Local 441.  Ingersoll looked over his application 
and asked, ﬁOh, so you™re a union member.ﬂ  Ingersoll asked 
him what he did for the Union and Lawhorn replied that he 
talked with nonunion electricians or unorganized electricians 
about the benefits of union membership.  Ingersoll asked, ac-
cording to Lawhorn, ﬁIf I put you to work, are you going to talk 
to workers on the jobs that we send you to?ﬂ  Lawhorn said, 
ﬁ[Y]es, during appropriate and 
permissible times,ﬂ and Inger-soll replied that this would be fine as long as such activities 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290were not on company time and didn™t disrupt work.  Ingersoll 
wanted to know if there was anyone he could talk to in order to 
verify Lawhorn™s electrical capa
bilities.  Lawhorn said that 
Ingersoll could contact Mendoza Electric; however, Lawhorn 
had not indicated on his application that Mendoza Electric was 
a prior employer. 
Thereafter Lawhorn spoke with
 Karen Wald a few times, and 
was finally told by Wald that there was no work for him. Then 
he called Ingersoll and was told 
that the position he had applied 
for had been filled.  He has had no further contact with CLP, 
and has never been o
ffered employment.   
On reviewing the application of
 Lawhorn, Ingersoll testified 
that Lawhorn had been disqualified because his most recent 
employer was with the IBEW as an organizer, not as an electri-
cian, and the most recent electrical experience he had was in 
May 1992, almost 2-1/2 years prior to the date of the applica-
tion.  That, according to Ingersoll, was a substantial indicator 
that the applicant did not have cu
rrent skills or current experi-
ence, and Ingersoll testified that under such circumstances there 

was a real possibility that the applicant would be slow, or make 
mistakes and cause property damage
, or would be a safety risk 
to themselves and others.  Furthe
r, in his application, Lawhorn 
represented himself as having worked in the trade from March 

1988 through October 1990, but, upon checking this reference, 
it was found that this representati
on was not true.  Thus, it was 
discovered that Lawhorn had been 
terminated by this employer 
in October 1989, not October 1990,
 and according to Ingersoll 
it appeared that Lawhorn was attempting to inflate or over-
exaggerate his true experience. 
 Thereafter, Lawhorn was told 
that he needed to submit more current electrical experience, and 
he did then furnish a reference  from mid-1993 until the present 
time. Ingersoll testified that he didn™t believe that this was a 
valid reference because Lawhorn had neglected to include it in 
his original application.  Ac
cordingly, Lawhorn was disquali-
fied because of lack of current electrical experience. 
While the record reflects that another applicant was hired by 
CLP although he had not worked in
 the electrical field for quite 
some time, this particular em
ployee, who had been a journey-
man electrician, was hired at 
minimal wages as a helper or 
apprentice.  There is no indica
tion that Lawhorn was applying 
for an apprentice position. 
I credit Ingersoll™s explanation for the disqualification of 
Lawhorn, and shall dismiss this allegation of the complaint. 
Claude Johnson is business representative and organizer, and 
he has held that position since April 11, 1994.  Since July 1995 

he has been vice president of Local 441.  On September 13, 
1994, he applied overtly at CLP, 
together with Lawhorn, listing 
his current employment as union representative and organizer.  
He handed Ingersoll his application and Ingersoll, having pre-
viously spoken with Lawhorn, said, ﬁSo you™re from 441 also,ﬂ 
and asked if Johnson was also going to attempt to organize the 
workers.  Johnson said, ﬁ[Y]es,ﬂ
 and explained that he would 
do it on his own time, during lunch and before and after work.  
Ingersoll said that as long as such activities were confined to 
those times there would be no 
problem.  He asked about John-
son™s experience in the trade, and said that CLP would check 
his references and that Johnson s
hould call CLP in 2 to 3 days.  
Johnson and Lawhorn left togeth
er.  Johnson contacted CLP on 
September 16, 1994, by calling a number given to him by Ing-

ersoll.  After calling several times it appeared to Johnson that 
further attempts to obtain employment would be futile.  He has 
not been offered work by CLP. 
Ingersoll testified that Johnson 
was disqualified  because the 
application indicated a nine mont
h gap in electrical experience 
history immediately preceding 
Johnson™s employment as an 
organizer with Local 441; moreover, within the 2 years prior to 
his application, Johnson had wo
rked for only two employers, 
each for approximately 2 months, and one of these employers 

replied to CLP™s reference requ
est by stating that Johnson was 
an ﬁaverageﬂ employee and that
 the employer would not re-
employ him.  I credit Ingersol
l and find that Johnson was not 
offered employment with CLP because his recent employment 

history in the electrical trade did not comport with CLP™s crite-
ria.  I shall therefore dismiss this allegation of the complaint.  
Howard Holman
 applied overtly with CLP in September 
1994, at the Anaheim office.  I
ngersoll, according to Holman, 
said that he was impressed with 
his application and felt that he 
had a very good chance of becoming employed.  He told Hol-
man to call CLP at another numb
er to inquire regarding his 
status.  Holman called at the end of October, and was told by 

Ingersoll to talk to Karen Wald or Lisa Roth, other CLP staff 
representatives.  On October 3, 
1994, Holman called and talked 
to Lisa Roth, who advised him that she was waiting for em-
ployment verification from a couple
 of his prior employers, and 
that if he wanted to speed up the process he should call the two 
contractors, Apollo Electric and Causey Electric, and get them 
to respond to CLP™s requests.  Holm
an testified that he replied, 
ﬁ[S]omething to the effect of I believed that that was her job 
and I would let her handle it.ﬂ  Holman called again about the 
end of October, and was told by
 Karen Wald that he was not 
employable by CLP.  Holman asked her why, and she said that 
she was not required to give out any information; then she put 
Lisa Roth on the phone and Roth said that Holman was not 
employable by CLP and should look elsewhere for employ-
ment.  Karen Wald testified that she processed Holman™s applica-
tion, and that Holman was dis
qualified because his application 
reflected that he had been co
ntinuously unemployed from De-
cember 1991 until May 1993, a gap of 18 months.  This large 
gap in employment did not comport with CLP™s guidelines as, 
explained previously by Ingersol
l, lengthy gaps in employment 
are indicative to CLP that the applicant has been unable to find 
work because of some work deficiency or that the applicant has 
intentionally omitted a past employer who was likely to provide 
a negative reference.  I credit 
the testimony of Wald and Inger-
soll and find that Holman was di
squalified for reasons unrelated 
to his union affiliation. I shall therefore dismiss this allegation 
of the complaint. 
Merlyn Haase applied overtly with CLP on September 19, 
1994.  He advised Ingersoll that he was just looking for a short-
term job as he was currently 
on temporary layoff status and 
intended to return to work for his prior employer upon being 
recalled.  Ingersoll said that
 was acceptable.  Hasse phoned 
CLP several times thereafter and was told that  his application 

had not yet been processed. Late
r, Haase was advised that he was accepted for employment and began calling in for work.  
 AZTECH ELECTRIC CO. 291His last call for work was on October 31, 1994.  Thereafter, he 
was recalled by his prior employer and did not seek work with 
CLP again until May 1995, so
me 7 months later.  
Ingersoll testified that Haase 
was found eligible for employ-
ment on October 24, 
1994, and that the approximately 1-month 
delay between the date of the application and the determination 
of eligibility was due to an inordinate amount of work in the 
Las Angeles office, where applicat
ions were being processed.  
On October 24, 1994, Haase was a
dvised of his eligibility for 

employment and he called in fo
r work on October 25, 26, 27, 
and 31, 1995.  On these occasions he was apparently offered 

three different assignments, but 
declined them.  Thus, Hasse 
testified that, ﬁI recall [Ingersoll] telling me that there was work 

available in the San Diego area
.  I recall him informing me 
there was apprentice work.  On 
another occasion
 I recall him telling me there was work far away.ﬂ  Ingersoll testified that 

beginning in late October cons
truction work slows down and 
the limited available work is given to CLP™s regular employees.  
Haase did not continue to call in for work after October, and 
work is generally distributed to
 those employees who call in 
frequently; some employees will call twice a day.  After Hasse 
called in for work on May 17, 1995, he was told that he would 
have to come in and update his 
application, in accordance with 
the customary procedure, as he had not been assigned work by 
CLP for over 6 months.  Hasse did not comply with this request 
and has not updated his application; therefore, he is currently 
ineligible for referral.  
I credit the testimony of Ingersoll and Hasse and find that 
Hasse, who was known to be a union member and was found 
acceptable for employment, was 
not denied employment oppor-
tunities as a result of his union affiliation.  I shall dismiss this 
allegation of the complaint. 
John Hasenaur applied with CLP on November 7, 1994, the 
day prior to the implementation 
of the 30-percent rule.  Inger-
soll testified that Hasenaur™s 
application was not processed until after the rule became effective, and he became ineligible 

for hire for that reason, although it appeared to Ingersoll, upon 
his review of Hasenaur™s file, 
that Hasenaur would have been 
qualified in the absence of the 30-percent rule. 
Thomas Balik applied overtly with CLP on February 21, 
1995.  He spoke with Ingersoll. 
Ingersoll testified that Balik 
was deemed ineligible for hire because of the application of the 
30-percent rule. 
Michael Gillespie
 applied overtly with CLP at the suggestion of Johnson on March 21, 1995.  Inge
rsoll testified that Gillespie 
was deemed ineligible for hire because of the application of the 

30-percent rule. 
Diego Duran applied overtly with CLP on October 23, 1995.  
It was stipulated that
 Duran was not hired because of the appli-
cation of the 30-percent rule.  
Paul Becker
 applied overtly on March 1, 1995, with CLP at 
the Anaheim office, and was told by Ingersoll that union mem-
bers were hired and referred to 
jobs by CLP, and that the only 
request was that they refrain
 from engaging in union activity 
during company time.  Becker st
ated that he understood this 
requirement. Ingersoll testified that Becker was deemed ineli-
gible for employment because of the application of the 30-
percent rule.  
3.  Northern California and Se
attle, Washington offices of CLP 
Beginning in early 1995, followi
ng the initial targeting of 
CLP by IBEW Local 441 in southern California, as discussed 
above, other local unions began targeting CLP™s northern Cali-
fornia and Washington State (Seattle) offices in a collaborative 
effort to obtain employment of their members in these geo-
graphic areas.  Networking among West Coast Local Unions 
enabled them to share information, largely obtained by 
monitoring local newspaper adve
rtisements, regarding when 
and where CLP was seeking employees, and these Unions, 
sometimes singly, and sometimes 
jointly, would send groups of 
members to seek employment when such ads appeared.  
As a result of these efforts, well over 100 union members 
submitted applications to CLP, most of them applying overtly.  
Because these applications were
 submitted subsequent to No-
vember 8, 1994, the date that CLP implemented its 30-percent 
rule, the great majority of applicants were rejected because of 
their failure to qualify under the 30-percent rule.  However, 
some applicants were rejected for other reasons as well, such as 
for submitting incomplete and inadequate applications and for 
misrepresenting their prior employ
ment experience.  It appears 
unnecessary to review the record evidence and recount CLP™s 
rationale for disqualifying each such applicant.  Rather, it is 
sufficient to note that the General Counsel has not demon-
strated that CLP applied its hi
ring guidelines in a discrimina-
tory manner either generally or specifically.  Rather, all appli-
cants, whether union or nonunion, were subjected to the same 
stringent application requireme
nts and CLP has provided con-
vincing reasons for disqualifying all applicants who were dis-

qualified for reasons other than the application of the 30-
percent rule.
19  Initially, the Unions did not understand why union applicants 
were being rejected, and the nonsp
ecific ﬁsorry lettersﬂ sent by 
CLP often merely exacerbated th
e situation by 
implying that 
union applicants were not qualified for the work or that work 
was unavailable. This was clearly contrary to the belief and 
knowledge of the union applicants and their business agents 
who knew that they possessed the 
requisite experience and that 
they were being rejected at the same time CLP was continuing 
to advertise. Thereupon, on lear
ning of CLP™s 30-percent rule, 
certain unions attempted to ﬁwork withﬂ CLP by submitting 
letters of introduction assuring CLP that their members were 
well qualified, that they would perform competently for CLP 
and its customers, and that they would engage in organizing 
activities only at appropriate times and places.  Further, letters 
prepared by the Unions and submitted by individual applicants 
assured CLP that they had an understanding with their local 
unions that if hired the employees would be permitted to re-
main on the job and would not leave CLP™s employ without 
giving adequate notice; in this
 manner, CLP could timely pro-
vide its customers with replacements.  
                                                          
 19 It should be noted that CLP staff personnel initially reviewed the 
applicant™s prior wages, and if the 
applicant did not meet the 30-percent 
requirement the application was not 
processed further.  CLP requested, 
and was given permission, to furthe
r examine such applications for 
other disqualifying deficiencies in the event that this should become 

necessary in later stages
 of this proceeding.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292The aforementioned assurances were designed to cause CLP 
to waive its 30-percent rule; thus it was believed that what was 
perceived as the rationale for th
e 30-percent rule, namely, that 
highly paid union workers woul
d precipitously leave in the 
middle of a job when higher paying work became available, 
would no longer be applicable to such union applicants who 
agreed to give adequate notice prior to leaving.  However, the 
unions received no favorable response from CLP and such let-
ters did not result in a relaxing of the 30-percent rule; thus, CLP 
either ignored or refused to acce
pt the letters and continued to 
disqualify all of the applicants. 
At some point, CLP began to place ads in newspapers in lo-
cales outside the geogr
aphical proximity of branch offices, 
namely, Eastern Washington, Ida
ho, Oregon (outside the Port-
land area), and North Dakota, 
and offered limited relocation 
expenses for electricians, carpenters, laborers, painters, dry-
wallers, and all crafts, for possible relocation to Portland, Seat-
tle, Phoenix, San Francisco, or Sacramento.  Such ads were 
placed as a trial recruitment program by CLP to ascertain the 
efficacy of soliciting for workers in geographic areas of the 
country where wages were lo
w and unemployment was rela-
tively high; also, as admitted by David Howell, vice president 
and general manager of the Wa
shington State operations of 
CLP, adherence to the 30-percent rule was resulting in a dearth 

of qualified applicants for certain crafts within the geographical 
areas of CLP™s branch offices. 
As a result of this out-of-state recruitment program, which 
was short lived as it did not prove to be successful, CLP hired 
only four worker for the Seattle branch: one carpenter, one 
laborer, and two electricians.  Bo
th electricians were paid union 
organizers and were collaborating with the Seattle locals in 
targeting CLP.  One of them had attached to his application a 
resume that stated, ﬁYou should 
understand that, as an I.B.E. W. member, my intention is to educate my fellow electricians 
to the ways of the I.B.E. W. and eventually organize them,ﬂ the 
other electrician applied covert
ly.  Each worked for CLP for 
only about a week and then return
ed to Idaho; the overt appli-
cant worked until the completion of the 1-week job, and the 

covert applicant, after about 
a week on the job, purportedly 
went on an unfair labor practice 
strike, allegedly in sympathy 
with other applicants who had not 
been hired, and thus left his 
employment in the middle of the job.
20 The record evidence shows that in the Seattle offices, during 
times material, CLP hired very 
few electricians, although many 
union electricians applied and were rejected; that CLP was 
continually seeking and did hire
 laborers, although only four 
union laborers applied and each was 
rejected as a result of the 
30-percent rule and  other reasons; and that although CLP hired 

no plumbers, it rejected the f
our union plumbers who did apply 
as a result of the 30-percen
t rule and other reasons.  
                                                          
                                                           
20 CLP maintains that the hiring of a known union organizer and the 
fact that both electricians left CLP™s employ precipitously, after indicat-
ing their desire to relocate, is supportive of CLP™s position that it was 
not averse to hiring qualified union
 applicants, and that the 30-percent 
rule was premised on the valid presumption that workers who were 
accustomed to better employment opportunities would not remain in 
CLP™s employ. 
In the northern California office
s of CLP, during times mate-rial, only union electricians 
who were members of various 
IBEW locals applied.  For the most part, they were rejected as a 
result of the 30-percent rule. 
4.  Complaints against Aztech Electric and CLP 
a.  The facts 
Vaughn Hedges was vice president of IBEW Local 441 from 
June 1992 to May 1995.  He applied covertly with CLP in No-
vember 1992, and was found acceptable for employment.  He 
was referred by CLP to a customer, Aztech Electric, on No-
vember 19, 1992, and reported the following day, November 
20, 1992, to the job site where a grocery store, Smith™s Food 
King, in La Habra, was being contructed.  Hedges testified that 
when he arrived at the site someone pointed out Bill Adamik, 
Aztech™s foreman, to him and that he ﬁintroduced himselfﬂ to 
Adamik.  Asked if he knew Adamik before he met him at the 
Aztech jobsite, Hedges testified,
 ﬁNo, I did not.ﬂ  Another un-
ion salt,21 Shawn Smith, was already on the job.  
On November 24, 1992, at about 6:15 a.m., after working for 
several days, Hedges spoke with
 Adamik in the parking lot prior to work.  Hedges testified that he told Adamik: ﬁI felt the 

employees would be better off if
 they were represented by a 
union.ﬂ  Adamik replied, accordi
ng to Hedges, that that would 
never happen; that Aztech woul
d close its doors before that 
happened.  Hedges asked if he 
meant that Aztech would go out of business before they went uni
on, and Adamik replied, ﬁ[I]n a 
heartbeat and the men know it.ﬂ  Adamik went on to say that 
the men had been through this before and that Aztech had an 
injunction against the Union, and that if any union officials 
showed up on the job he would 
call the police on them.  The 
conversation lasted about 5 mi
nutes. Then Hedges went to work. 
About 2 hours later, at about 
8:30 a.m., Adamik approached 
Hedges, instructed him to pick up 
his tools, and told him that he 
wasn™t needed any longer.  Hedges asked if he was being let go 
because of his work performance, and Adamik said, [N]o, that  
they were satisfied with his work,ﬂ but that Aztech needed to 
make room for ﬁsome shop handsﬂ
 and that three CLP employ-
ees were going to be laid off that
 morning.  He offered to take 
Hedges around with him while he laid off the others, and 
Hedges said he didn™t need to witness that.  Hedges then went 
to get his CLP timecard which was in his truck, and had Ad-
amik sign it.  At that time, according to Hedges, Adamik told 
him that he used to be a union member, but that he currently received good pay and benefits from Aztech, a nonunion em-
ployer.  Hedges inquired about the 
pay and benefits of Aztech™s 
other employees, and Adamik did not respond.  Hedges asked if 

the earlier conversation that mo
rning about the Union had any-
thing to do with him getting laid off.  Adamik replied that it had 
 21 The attempts of union members to obtain employment with non-
union contractors and to thereupon enga
ge in organizing or other activi-
ties is commonly referred to as ﬁsalting.ﬂ 
 AZTECH ELECTRIC CO. 293nothing to do with it, and that he had to lay off three CLP peo-
ple to make room for Aztech™s regular shop hands.
22  After being laid off and having
 Adamik sign his timecard,  
Hedges went back to his truck, got some union literature, re-
turned to the jobsite, and began to distribute it to the electri-

cians while they were working.
 This was at about 8:30 a.m., during working time.  Adamik told him to leave the jobsite and 
not to distribute literature on the job during working hours.  
Hedges complied. He did not contact CLP until the next day, at which time he 
talked to Margo Zagreb, one of CLP™s staff personnel.  Accord-
ing to Hedges, Zagreb ﬁangrily accused me of distributing lit-
erature on her [CLP™s] time.ﬂ  
Hedges said that he was doing it on his own time.  She asked if he was a union member and 
Hedges didn™t answer.  She then told him that ﬁCLP is a non-union company, that the contractors that they supply labor for 
are non-union companies and that they use [CLP] for that rea-
son and they don™t want union literature on the job, and she 
doesn™t want it on her jobs either
.ﬂ  She again asked if he was a 
union member, and Hedges asked wh
at difference that made.  
He then asked if he would be 
getting more work from CLP, and Zagreb said, according to Hedges, ﬁYes, if it was available.ﬂ  
He turned in his timecard the following Friday, and received his 
paycheck. 
Thereafter, Hedges did not call CLP for further work as-
signments until some 4 months later, in March 1993, when he 
called to list himself as being available for work.  He called in 
many times after that, between
 about March and September 
1993, and was not offered any work
.  He did not call after that, 
as it appeared that CLP did not intend to offer him work again. 
Shawn Smith belongs to IBEW Local 11, and was formerly a 
member of Local 441 (from 1987 through 1990).  In September 
1992, he was told by his Lo
cal 441 Business Manager Doug 
Saunders to apply with CLP.  
He applied covertly, and was 
accepted for employment.  He was sent to work for Aztech 
Electric on September 26, 1992, and worked through October 
1, 1992, a period of about 4 or 5 days.  Thereafter he was given 
another job assignment with Azte
ch Electric, and began this job 
on November 9, 1992.  He was told that he would be doing 
finish work as Aztech was  trying to get the job completed, and 
to report to Bill Adamik, Aztech™s foreman on the site.  Smith 
had worked with Adamik before on prior union jobs, and knew 
him, and testified that he was surprised when he was told that 
Adamik was the foreman on the job.  
Smith testified that on the afternoon of the day Hedges was 
laid off, Tuesday, November 24, 1992, Adamik approached 
him about 1 or 1:30 in the afte
rnoon and jokingly asked, ﬁAre 
you one of those union members, too.ﬂ  Smith said, ﬁ[N]o.ﬂ  
The next day, Wednesday, Nove
mber 25, 1992, during lunch-
time, Smith met Business Manager Doug Saunders at Smith™s truck.  Saunders handed him a union T-shirt and the two of 
them went on the site to talk with Adamik.  According to Smith 
there was some friendly conversa
tion, as Adamik had formerly 
been a union member and he and Saunders had mutual ac-
                                                          
 22 It appears from Hedges™ testimony that another electrician, Tony, 
was laid off during the same period 
of time. The record does not indi-
cate whether Tony was referred to Aztech by CLP. 
quaintances.  Saunders asked about Smith™s work performance 
on the job, and Adamik said that Smith™s work was fine; also, 
in response to questions by Sau
nders regarding Aztech™s work-
load, Adamik said that Aztech had plenty of work.  Smith an-
nounced that he was there to hand out union literature and talk 
to employees about the Union.  Adamik said that was fine as 
long as it was during breaktimes and after work.  There was no 
testimony by Smith that either he or Saunders, who did not 
testify in this proceeding, asked Adamik anything about why 
Hedges had been laid off the day before.  Thereupon, Saunders 
walked Smith back to his truck, and Smith then returned to 
work and continued working the remainder of the shift.   
That evening at about 3:30 p.m. Smith went to CLP™s office 
to turn in his timecard as Wednesday was payday at that point 
in time, and Pat Sweeney, who was in charge of CLP™s West-
minster office, told him that Az
tech would not be needing him 
any longer; Sweeney did not give
 Smith an explanation for the 
layoff. 
Simon Zeller applied covertly with CLP in May 1993.  He 
was hired and worked on several jobs.  On about May 27 or 28, 
1993, he was sent to an Aztech Electric job, and at one point 
had a conversation with Aztech™s
 jobsite foreman, Dave Pro-skol.  According to Zeller™s affidavit, during a conversation 
with Proskol in June 1993, regarding union activities, Proskol 
said that ﬁhis boss got tired of [union salts] handing out litera-
ture on the job and called CLP.  He also said his boss told CLP 
they were handing out literature and not doing their work, and 

CLP called them back.ﬂ  This conversation allegedly occurred 
some 7 months after the Nove
mber 1992 incident involving 
Hedges and Smith, and was proffe
red by the General Counsel 
as evidence supporting an unlaw
ful motive for the layoffs of 
Hedges and Smith. 
Dave Proskol currently works fo
r Aztech Electric.  Proskol 
testified that Aztech, at the time in question herein, was a very 
aggressive company with a lot of work, and had about 60 em-
ployees; and that at one point some 50 percent of Aztech™s 

electricians were furnished by 
CLP.  In 1993, Proskol was the 
foreman for Aztech on a job in the Mission Viejo area.  Prior to 

that time he had been a field s
uperintendent for Aztech, in a 
management capacity.  Although 
he does not specifically re-
member an electrician by the name of Zeller, Proskol testified 
that at the time in question, having been part of management, 
he was familiar with union organi
zing; he knew what to say and 
what not to say to employees.  He
 testified that he did not and would not have made a statement to
 any electrician to the effect 
that his boss called CLP on an
other job and had CLP electri-
cians recalled because they were handing out union literature; 
nor did he ever tell anyone that Aztech used CLP to resolve 
union problems; nor did he ever tell anyone that CLP had sent 
out six electricians and that so
me of them were union members 
who tried to organize the job.  Moreover, regarding the fact that 
Hedges had been laid off by Adamik shortly after the beginning 
of his shift, Proskol testified 
that it would not have been un-
usual to lay off electricians at 
8:30 a.m. or even at 7 a.m., de-
pending upon the circumstances, a
nd that this was consistent 
with the manner in which Aztech operated. 
Bill Adamik, currently a project manager for a different elec-
trical contractor, testified that he was the foreman on the Az-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 294tech job in question in November 1992, and had been a fore-
man for Aztech from 1988 until 1995.  He had been a member 
of IBEW Local 441 from 1984 until 1988, and testified that he 
knew Vaughn Hedges and Shawn Smith from his union days, 
as he had worked with them through the Union.  Adamik testi-
fied that in November 1992, Smith and Hedges had been hired 
through CLP, and that Adamik 
immediately recognized them 
when they came on the job, and assumed that they were there 
for the purpose of attempting to organize. 
In the morning of November 24, 1992, Adamik told Hedges 
he was letting him go as he had received a phone call from 
Aztech™s office advising him that other regular Aztech employ-
ees were being sent to the job fr
om other jobs that were finish-
ing up.  Adamik explained that 
it was Aztech™s policy to give 
preference and retain Aztech™s permanent employees, and that 
this was one of the reasons why Aztech used a temporary 
agency like CLP.  Thereupon, he
 laid off Hedges and told him that he was being laid off to make room for regular Aztech 
employees as Hedges had been the last electrician hired. The 
following day, after receiving a similar phone call from his 
office, he intended to lay off 
Smith for the same reason, but 
Smith had already left the jobsite.  Therefore, Aztech™s office 

phoned CLP and advised CLP that Smith was no longer needed.  Adamik said he could not recall when he received the 
latter phone call from his office, 
and doesn™t remember whether 
it was before or after his conve
rsation with Smith and Business 
Manager Saunders, which Ada
mik recalled was ﬁaround noon-time.ﬂ  Adamik testified that there were about eight electricians 
on that particular job, and that three regular employees from 

another Aztech job were 
ultimately sent out.  
Adamik testified that he let Hedges go about mid-morning on November 24, 1992, becaus
e Hedges was ﬁpretty much 
doneﬂ with some cash registers that he was working on and, ﬁI 
didn™t want him to start anythi
ng else.ﬂ  After he advised 
Hedges that he was being laid o
ff, Hedges started talking about 
the Union and how it would be best for the employees if the 
Company went Union.  Adamik re
plied that this was up to Az-
tech and its employees. Then Hedges went to his car and got 

some union literature and proceeded to hand it out during the 
shift, at about 9:30 or 10 a.m.  Adamik told him that he needed 
to leave, and he said, [O]kay,ﬂ and left. 
Adamik testified that Doug Saun
ders came out to the site at 
about noon with Smith.  Saunders gave Smith a pink IBEW T-shirt, and Smith had some union literature with him.  According 

to Adamik, there was no discussion regarding either the quality 
of Smith™s work or of Aztech™s
 workload, as Adamik would not 
relate such matters to a union representative.   
Adamik testified that he is the one who selected Hedges and 
Smith for layoff, as they were the last electricians hired on the 
job, and that Smith, too, was performing work that had been 
virtually completed.  Both Hedges and Smith were the last peo-
ple hired and were just doing ﬁo
dds and ends,ﬂ and Adamik, not 
anyone from Aztech™s office, made the decision to lay them off; 

they were not selected because of their union affiliation.  Ad-
amik denied that he asked Smith
 if he was a union member, as 
he already knew this. He did not tell either Hedges or Smith 

that Aztech would never have a union, or would close its doors 
before it went union, or anything of that nature.   
Margo Nezrab testified in this matter on August 15, 1996.  
She was employed by CLP from February 1989 to December 
1994.  She had worked in various CLP branch offices, and in 
1992 she was branch manager of the Sherman Oaks branch. 
She recalls Vaughn Hedges.  She received a call from Terry 
Mullen with Aztech Electric, who said that Aztech no longer 
needed the services of Hedges; Mullen also told her that he 
thought she should know that He
dges was passing out union 
literature on the jobsite after he was released.  Thereupon, Nez-

rab entered the following note in the Hedges™ computer telcom 
file: ﬁDNU [Do Not Use] until we talk,ﬂ because she was con-
cerned about his passing out union literature on the customer™s 
jobsite after he had been let go, and she wanted to find out if he 
had in fact done this.  
Sometime later Nezrab spoke wi
th Hedges, and asked him if 
he had distributed union literature
 on the Aztech jobsite after he 
had been let go.  He said, ﬁ[Y]es.ﬂ  She does not really know 
why she did not change the DNU 
telcom note after this conver-sation, but stated that she must have apparently believed that it 
was not permissible for Hedges 
to be passing out union litera-
ture on the Aztech jobsite during working hours after he had 
been released.  However, when asked whether this is in fact 
why she did not change Hedge
s™ DNU designation, Nezrab 
testified, ﬁI don™t know really know why I didn™t change the 
DNU.  I don™t think one had to do with the other.ﬂ  Nezrab 
testified that during her conversation with Hedges she did not 
ask him if he was a union member, as this is not something she 
would have asked.  She does not believe that she told him that 
CLP is a nonunion company, or 
that CLP™s customers were 
nonunion and that they pay CLP™s em
ployees for that reason, as 
this, too, is not something she w
ould say.  Nor does she believe 
that she told Hedges that contractors don™t want union literature 
on the job.  
Nezrab testified that she does not recall Shawn Smith at all, 
as the events in question took place some 5 years ago; accord-
ingly, she does not recall why 
Smith received a DNU designa-
tion at that time.
23  Patrick Sweeney testified by conference call from Australia. 
He worked for CLP from 1989 to 1994 in various CLP offices 
including the Westminster office as
 an assistant manager.  His 
manager was Nezrab.  Sweeney recalls a worker by the name of 
Shawn Smith who worked for the Company in 1992. He never 
asked Smith if he was a member of any union; such questions 
were not asked as it was general policy that it didn™t matter if a 
person was a union member or not.
  He initially assigned Smith 
to Aztec Electric and on payroll day he was called by Nezrab 
from a different office and was instructed that if Smith came to 
the Westminster office to pick up his paycheck, Sweeney was 
to inform him that Aztec no longer needed him on the job; dur-
ing this conversation she did not mention anything about 
                                                          
 23 Respondent CLP contends that th
e complaint allegations pertain-
ing to Smith and Hedges should be
 dismissed because the incidents 
occurred many years ago and the Regi
onal Director refused to schedule 
the matter for hearing in a timely fa
shion, pursuant to CLP™s repeated 
requests.  Thus, according to CLP, it has been prejudiced by the inordi-
nate delay, as such delay has cause
d CLP to be unable to reconstruct 
the events in question so as to pr
ovide an explanation for Smith™s DNU 
designation.  
 AZTECH ELECTRIC CO. 295Smith™s union activity or conduct on the job.  When Smith 
came in that afternoon, Sweeney simply related to him that 
Aztech no longer needed him on the job.  
The record shows, however, that Smith™s computer file con-
tains the designation DNU or ﬁDo Not Use.ﬂ  Like Nezrab, 
Sweeney does not know who entered the DNU designation into 
the computer, and is not aware 
of any reason why Smith might 
have been DNUed.  He remembers Smith because he seemed to be ﬁan honest nice guy who kind of stood out, very well pre-
sented, and was basically a cut 
above the other fellows.ﬂ How-
ever, because CLP™s computer file indicated that Smith was 

DNUed, he was not referre
d to jobs thereafter. 
b.  Analysis and conclusions 
I do not find that Respondent Az
tech discharged Hedges or 
Smith as a result of their union activity. Rather, I credit Ad-
amik, and find that the two were
 released in order to make 
room for some of Aztech™s permanent employees.  Nor do I 
credit the testimony of Hedges,
 Smith, and Zeller regarding 
alleged coercive statements made to them by Adamik or Pro-

scol, Aztech™s foremen.  Accordingly, I shall dismiss these 
allegations of the complaint. 
However, I credit the testim
ony of Hedges regarding his 
conversation with CLP™s mana
ger, Nezrab, and find that 
Hedges admitted that he had distributed union literature on the 
job during working time after he had been laid off.  Nezrab told 
him that Aztech didn™t want union literature on the job, and that 
she didn™t want it on CLP jobs either; further, she told him that 
he would be getting more work 
from CLP if it was available.  
Nezrab testified that she does not really know why she did not 
change the DNU telcom note af
ter this conversation.  
There is no showing that at this time CLP had made it clear 
to its employees that union activ
ity at appropriate times and 
places was permissible.  Accordingly, I find that the statement 

to Hedges, assuming that Hedges was an employee within the 
meaning of the Act, infra, was coercive in nature and is other-
wise violative of Section 8(a)(1) of the Act, as it could be inter-
preted to prohibit the distribution of union literature at appro-
priate times and places.  Further, as Nezrab was unable to spe-
cifically testify that Hedges 
was permanently DNUed because 
of his distribution of union lite
rature during working hours, and 
rather testified that she does 
not know why she did not remove 
the DNU disqualification after he
r conversation with him, I conclude that CLP has not sust
ained its burden of proof under 
Wright Line24 by demonstrating that 
Hedges was disqualified 
for nondiscriminatory reasons.  
In the absence of any contrary credible evidence proffered by 
CLP it may be reasonably pres
umed from the foregoing that 
Shawn Smith was DNUed because of his apparent association 
with Hedges and the Union.  Th
us, he was DNUed at the same 
time as Hedges, and as he had not distributed union literature 
during working hours there is no legitimate reason to have dis-
qualified him for further employme
nt.  Accordingly, I conclude 
that whether by inadvertence or otherwise, CLP failed to refer 
                                                          
                                                           
24 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.,
 462 U.S. 393 (1983). 
Smith to jobs subsequent to November 25, 1992, as a result of 

his permissible union activity on 
the Aztech job and/or his as-
sociation with Hedges.
25   While it is clear that CLP™s discrimination against Shawn 
Smith and Vaughn Hedges would otherwise be violative of 
Section 8(a) (1) and (3) of the Act, it is found below that certain 
members of IBEW Local 441 may not be employees within the 
meaning of the Act, and may not be entitled to the Act™s protec-
tion.  Similarly, it appears that otherwise coercive statements 
made by Manager Nezrab to Hedges may not be violative of 
Section 8(a)(1) of the Act.  Therefore these matters are rele-
gated to the compliance stage of this proceeding. 
5.  Complaints against Fuji Electric and CLP 
a. The facts 
On September 13, 1994, prior 
to implementation of the 30-
percent rule, Peter Smith, a member of IBEW Local 441, ap-
plied overtly with CLP.  Ingers
oll asked him if the past em-
ployers listed on his applicatio
n were union contractors, and 
Smith said, ﬁ[Y]es.ﬂ  They discussed the IBEW apprenticeship 
program and, according to Smith,
 Ingersoll said the IBEW had 
a good apprenticeship program.  Ingersoll said it would take a 

week or two until they could process Smith™s application, but, 
according to Smith, by the time he got home there was a mes-

sage from Ingersoll on his machine that CLP had a job for him.  
He was sent to work the following day and worked for 2 or 3 
days.  After that he was sent to
 South Coast Electric where he 
worked for a couple of weeks until, on the day that he had 
handed out some union literature 
on the site, Ingersoll called 
him and said that South Coast Electric didn™t need him any-

more.
26  Thereafter, Smith called CLP for work but received no job 
assignments for several months.  In May or June 1995, some-
one from CLP called and asked if he wanted to go to work in 

Arizona at $22 per hour plus per diem.  Smith said, ﬁ[N]o, it 
was too far.ﬂ  After that there were no other contacts between 
Smith and CLP. 
In October 1994, Smith was 
hired by Construction Temps 
Inc. (CTI), another firm that 
furnishes temporary construction 
workers to contractors.  CTI sent Smith to Fuji Electric.  Fuji™s 
foreman was Edwin Gutierrez.  James Kusinsky, another union 
salt, was already working on Fuji job, and Smith and Kusinsky 
knew each other.  Smith testified that one day Gutierrez said 
that he had told Sam Fuji, owner of the Company, that Smith 
and Kusinsky were good workers, and that Sam Fuji said he 
wanted to keep them on until the end of the job.  On the follow-
ing day, Smith wore an IBEW T-shirt to work and Foreman 
Gutierrez and several employees as
ked if he was union.  Smith 
said, ﬁ[Y]es.ﬂ  At lunchtime he handed out union literature and 

talked with Guiterrez about the 
Union.  He also asked Guiterrez  25 I find no merit in Respondent CLP™s laches argument even though 
the hearing in this matter has been delayed for a substantial length of 
time due to no fault of CLP.  Thus
, the charges regarding the incidents 
were timely filed, and CLP could have undertaken an investigation of 
the matter in timely fashion and c
ould have preserved its evidence until 
the matter came to trial.  
26 Apparently there was a charge filed, and the matter was settled.  
CLP was not a respondent in that case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 296if he could bring some union guys to the site the following day.  
Gutierrez was agreeable as long as there was no obligation for 
anyone to join the Union.  
On October 20, 1994, Smith asked Gutierrez if he would like 
to have a raise; Guiterrez said that he would.  Smith testified 
that he had already spoken to 
Kusinsky and another employee 
about raises. Smith asked Gutierre
z if he would call the shop 
and ask Sam Fuji about granting raises
 to all of the 
electricians.  
Gutierrez reported to Smith that he had tried to this but that Fuji 
wasn™t in.  Thereupon, Smith asked Gutierrez for permission to 
call the shop, and Guiterrez said that he didn™t care.  Smith called several times during work
ing hours and finally reached 
Sam Fuji.  He explained to Fuji that he was one of the electri-
cians on the job and that the guys on the job wanted raises.  Fuji 
told him to come in after hours and talk about it because ﬁthis is 
not the time to discuss raises,ﬂ and then hung up.  
That day, October 20, 1994, at 
lunchtime, Union Representa-
tives and Organizers Lawhorn and Johnson came on the site 
and talked with Gutierrez and the employees. There was dis-

cussion about the benefits of belonging to the Union, and Law-horn and Johnson distributed union literature.  Smith and Kus-
insky signed authorization cards in the presence of other em-
ployees.  Immediately thereafter,
 as Lawhorn and Johnson were 
leaving the site, Gutierrez told Smith that Sam Fuji had in-
structed him to let Smith go right now as, according to Smith, 
ﬁSam did not like me calling him during business hours and 
asking for a raise.ﬂ  Smith asked 
if he might be rehired, and 
Gutierrez said that he didn™t think so.  Gutierrez also told Smith 

that he had recommended to Fuji that he liked Smith™s work 
and wanted Smith to remain until the end of the project.  Smith 
packed up his tools and left the site, and thereafter had no fur-
ther contact with Fuji Electric.  
James Kusinsky had applied co
vertly with CLP in October 
1994.  He was phoned by Ingersoll a few days later and was 
told that CLP was having a prob
lem locating one of his refer-
ences.  Thereupon, Kusinsky 
had the bogus reference call CLP 
and corroborate the false information he had included in his 

application; he was thereafter 
found eligible for employment.  
His first assignment was to Fuji Electric, where he began work-
ing on October 13, 1994.  Accord
ing to Kusinsky, Peter Smith 
had also been sent out to Fuji Electric that day by CTI.  After a 
few days on the job, Kusinsky was told by the foreman, Gutier-
rez, that he and Smith were doing good work, and that there 
would be 5 to 7 weeks of employment. 
On October 19, 1994, Smith wore a union T-shirt to work.  
He talked with the other employ
ees about the benefits of be-
longing to the Union, and passe
d out literature and authoriza-
tion cards.  Kusinsky testified that Smith™s lengthy talk to the 
employees about what the Union had done for him was very 
convincing and that Smith was 
persuaded to sign a union au-
thorization card as he thought the Union was a great idea.  In 

fact, the next day, Smith asked hi
m if he would like a raise, and 
Kusinsky readily agreed.  Kusi
nsky corroborated Smith™s tes-
timony that Guiterrez gave Smith
 permission to phone Sam Fuji 
and request raises for the employees; Gutierrez believed that 
he, too, was entitled to a raise, and seemed very interested in 
the Union.  
Kusinsky testified that he was present when Gutierrez laid 
off Smith, and that when Smith asked Gutierrez why he was 
being laid off, Gutierrez replied, ﬁI don™t know why Sam™s 
firing you.ﬂ  Gutierrez asked for Smith™s CTI timecard as he 
had to sign it so that Smith could return it to CTI.  Smith then 
again asked why Fuji Electric was getting rid of him, and again 
Gutierrez said that, ﬁ[t]his is what Sam said.ﬂ  After Smith left 
the site, Kusinsky asked Gutierrez why Smith had been fired, 
and Gutierrez said that Sam Fuji wanted to terminate him be-
cause he was asking for raises and trying to organize Fuji Elec-
tric.  Kusinsky asked if Gutierrez would be needing more help 
on the job, and Gutierrez said, ﬁ[Y]es.ﬂ  Thereafter, Kusinsky 
brought in his friend, Jeff Clark, who was wearing a union T-
shirt, to apply for work.  Guiterrez, in the presence of Kusinsky, 
told Clark that he would hire him, but cautioned him not to 
mention his union affiliation, as Sam Fuji had already fired 
someone else for being union.   
On the afternoon of October 25, 1994, Kusinsky told 
Guiterrez that he would not be co
ming to work the next day as 
there was a court proceeding, involving someone else, that he 
needed to attend.  However, on the morning of the next day, 
October 26, 1994, Kusinsky went
 out on strike against Fuji.  
The Union, on Kusinsky™s behalf 
faxed the following letter to 
Fuji: ﬁThis is to inform you that I, Jim Kusinsky, am on an 
Unfair Labor Practice Strike as 
of 10/26/94 due to violations of 
workers rights under the National 
Labor Relations Act. I have 
not quit my position with the company.  I am on strike.ﬂ  Kus-
insky testified that he engaged in the strike because Smith had 
been unlawfully discharged, and because he and Jeff Clark had 
been intimidated and threatened by being told by Guiterrez that 
Smith had been terminated becau
se of his union affiliation. 
On November 7, 1994, a letter was sent to Fuji Electric on 
Kusinsky™s behalf requesting unconditional reinstatement.  On 
the same day,  Kusinsky phoned Sam Fuji and said that he was 
ready to return to work.  Fuji told him that he would have to 
call CLP, and that Fuji could not put him back to work as he 
was a CLP employee.  Thereupon, Kusinsky phoned CLP and 
spoke with Ingersoll.  He told Ingersoll that he was uncondi-tionally offering to return to 
work from his ULP strike.  Inger-
soll, according to Kusinsky, said that ﬁ[y]ou abandoned your 

job and you told Edwin [Guiterrez] that you were going to court 
and that you no longer worked for CLP.ﬂ  
Martha Fuji, the wife of Sam Fuji, is vice president of Fuji 
Electric.  She is not involved in the hiring or firing of employ-
ees; rather, her husband makes t
hose decisions. Martha Fuji, who spoke rather halting English, when initially asked why 
Smith was discharged, testified that ﬁbecause he was telling . . . 
the other employees to get raises from the hourly [sic].ﬂ  Mar-
tha Fuji testified that Smith had called the office and asked Sam 
Fuji for more money for all the hourly employees.  Thereupon, 
Sam Fuji phoned CTI, Smith™s  temporary employment service, 
and CTI told Sam Fuji to dismiss Smith.  Martha Fuji did not 

know whether her husband told CTI that he no longer wanted 
Smith to work there. 
Osamu (Sam) Fuji is owner of Fuji Electric.  Fuji testified 
that one day Smith, an employee of CTI, phoned him and said 
he needed more money and wanted
 a raise.  According to Fuji, 
it was not a mere request but wa
s ﬁlike demanding a raise,ﬂ and 
 AZTECH ELECTRIC CO. 297Smith may have said that he was asking for raises for the other 
employees, although Fuji is not sure
 about this.  Fuji testified 
that he found Smith™s request
 somewhat humorous, as Smith 
was an employee of CTI, and he told Smith that working time 
was not a good time to talk abou
t raises.  After the conversa-
tion, however, he realized that it 
would be of no use talking to 
Smith about raises as Fuji Electric had nothing to do with 
Smith™s wages.  Fuji then called CTI and asked what he should 
do.  The CTI representative, James, told him to tell Smith to 
report back to CTI.  Thereupon he beeped Gutierrez and told 
him to have Smith report back to CTI.  He did not indicate to 
Gutierrez why Smith was being sent
 back, and ﬁdoesn™t  thinkﬂ he told Gutierrez, ﬁ[A]nything about you don™t want people on 
the job who are organizing for the union.ﬂ  Fuji testified that he 
didn™t know that two union orga
nizers, Lawhorn and Johnson, had been on the site talking with the employees about the Un-

ion and, although he testified that he didn™t know that Smith 
wore a union T-shirt or that he handed out union literature on 
the job, he also testified that ﬁ[s]ome employee reported to my 
wife that Smith handed out pape
rs and stuff.ﬂ  Gutierrez has 
since quit his employment, and is no longer working for Fuji 

Electric; he did not testify in this proceeding.   
Sam Fuji testified that Kusinsky was hired through CLP.  
Kusinsky called the office one day and told Sam Fuji that he 
had to go to court the next day 
and would be unable to come to 
work.  Fuji told him to report this to Gutierrez, and he assumed 
that Kusinsky did so.  Later Fuji got a letter from Kusinsky 
stating that he was going on stri
ke.  Sometime thereafter Kusin-
sky said that he was ready to come back to work.  Fuji never 
knew there had been picketing at 
the site, as this was not re-
ported to him.  When Kusinsky called Fuji about returning to 

work, Fuji told him that CLP had sent a replacement and that 
the project was almost at an end and Smith™s services were not 
needed.  He also told Kusinsky to talk to CLP because CLP was 
his employer.  
Scott Ingersoll testified that he recalls that Kusinsky, who 
had been working for Fuji Electric, came in to CLP™s office on 
a Friday to receive his paycheck
.  Ingersoll asked him whether 
he would be returning to Fuji Electric the following week, and 
Kusinsky said no, that he had gotten a job earlier in the week 
working for Piper/Hart Electric. 
 Ingersoll made a note of this 
on a notepad, for insertion in Kusinsky™s telcom file at the end 
of the day.  Ingersoll testified that Kusinsky said nothing to him 
about being on strike against Fuji
, or that this was a reason why 
he was not returning to Fuji. 
That evening Ingersoll accessed Kusinsky™s computer file 
and noticed that there was an 
entry, dated October 26, 1994, 
stating that Kusinsky had notified Fuji Electric™s foreman that 
he would not be at work on the following day because of a 
court appearance.  Ingersoll looked at the Fuji Electric order 
and saw that Fuji had requested 
an electrician for 3 weeks, and 
Kusinsky had been on the job for only 9 days.  What had actu-
ally happened, according to Ingersoll, is that Kusinsky had not 
fulfilled his obligation to CLP, as he had abandoned the Fuji 
job without notice in order to go to work for another contractor.  
As a result, Ingersoll disqualified Kusinsky from further work 
referrals, and noted this in his computer file.   
About a week later, according to
 Ingersoll, Kusinsky called 
in for a new job assignment.  Ingersoll accessed his computer 
file and told him that unfortunately CLP would no longer be 
able to offer him work because he abandoned the Fuji Electric 
job without notice.  Kusinsky be
came ﬁanimated,ﬂ and said that he didn™t quit the job, rather he 
was on strike.  Ingersoll replied 
that this was the first he had heard of a strike, and that he had 
not been so informed by any
one, and that Kusinsky™s conduct 
in abandoning the job without notice for the purpose of taking 

another job was unacceptable and constituted a violation of his 
conditions of employment.  Kusinsky would not accept Inger-
soll™s reasoning and kept asking Ingersoll whether he was ﬁter-
minatedﬂ by CLP.  Finally, I
ngersoll understood that Kusinsky 
wanted him to agree that he had been terminated, and said yes.  
This satisfied Kusinsky, and he said thank you and hung up. 
b.  Analysis and conclusions 
I credit the testimony of Sam Fuji, and find that as a result of 
his being contacted by Peter 
Smith he phoned CTI, Smith™s 
employer (not a party to this proceeding), and advised CTI of 
Smith™s attempts to negotiate a wage increase for himself and 
perhaps for the employees of Fuji Electric.  As a result, Sam 
Fuji was told by the CTI representative to have Smith report 
back to CTI.  Thereupon, Sam 
Fuji notified his job foreman, 
Guiterrez, to tell Smith to report back to CTI.  
The testimony of Smith and Kusinsky is contradictory.  
Thus, according to Smith, Guiterrez told him that he was being 
laid off because, ﬁSam did not like me calling him during busi-
ness hours and asking for a raise.ﬂ  In contrast, according to 
Kusinsky, when Smith asked Gutierrez why he was being laid 
off, Gutierrez replied, ﬁI don™t know why Sam™s firing you,ﬂ 
and thereupon asked for Smith™s CT
I timecard as he had to sign 
it so that Smith could return it to CTI.  Smith then again asked 
why Fuji Electric was getting ri
d of him, and again Gutierrez said only that ﬁ[t]his is what Sam said.ﬂ  
The testimony of Sam Fuji appears to comport with reason-
able probability, namely, that 
upon being confronted with a 
request for a wage increase by an employee of CTI, he would 
send the individual back to CTI as he was not Smith™s employer 
for such purposes.  This, I find, 
is what CTI requested him to 
do, and therefore Sam Fuji had no need to discharge Smith in 

order to comply with CTI™s in
structions.  Moreover, it was 
Smith who wanted to discuss 
wages on his own working time, 
and the fact that CTI wanted him sent back to CTI during the 
workday for such discussions se
ems reasonable. The testimony 
of Martha Fuji, who has some 
difficulty with spoken English 
and was not directly involved in the incident, appears to be 
consistent with that of her husba
nd, Sam Fuji.  As the testimony 
of Smith and Kusinsky is not c
onsistent regarding the alleged 
discharge of Smith, I am hesitant to credit either for any pur-
pose.  Accordingly, I shall dismiss the allegations of the com-
plaint pertaining to Fuji Electric.  
I credit the testimony of Ingersoll, and find that Kusinsky 
abandoned his job with Fuji Electric in order to take a job with 
another employer.  Clearly, such conduct is inimical to the 
business operations of CLP and 
employees are clearly advised 
that appropriate notice is necessary prior to leaving a job in 
order to preserve their opportunities for further employment.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298Moreover, I credit Ingersoll and 
other CLP representatives that 
this policy is strictly enforced
; there is no evidence to the con-
trary. Accordingly, I shall also dismiss this allegation of the 
complaint. 
6. Organizing strategies 
a.  IBEW Local 441
27  The Union publishes and distributes to its members a quar-
terly newsletter, called ﬁIBEW Four Forty One.ﬂ  The newslet-
ter contains a variety of inform
ation, including articles regard-
ing electrical work being awar
ded union contractors within the 
Union™s jurisdiction, and articles
 regarding the successes of its 
ongoing campaign to battle nonunion contractors.  In an article 
by the business manager appearing in the January/February 
1994 newsletter, it is stated that ﬁ[t]he economy in Orange 
County has been terrible and mo
st economists agree we have 
been in a recession since July of 1989 . . . there just is not 

enough building going on . . . we are in a battle for survival 
with the non-signatory contractors.ﬂ  The article goes on to 
acknowledge the ﬁefforts of about 200 of our members who 
have been involved in our organizing, salting, handbilling, and 
picketing campaigns this past year,ﬂ and continues as follows: 
 Through the efforts of those of you involved with the 
many programs we are using to combat the non-signatory 
contractors, 1993 was a success. 
1993 saw the demise of some of the very largest non-
signatory contractors.  They 
are no longer in business, or 
no longer a force in our jurisdiction.  If we add this to the 
medium and smaller non-signatory contractors who are no 
longer in business, we can be proud of the effort of this membership and its 
organizing program. [Emphasis 
added.] 
 Virtually all of the newsletters stress the importance of the 
Union™s salting program, and enlist membership participation 
and support for this program.  Articles in various newsletters 
give insight into various purposes
 of the salting program.  Thus, 
Union Vice President Vaughn Hedges wrote in an article ap-
pearing in the Oct./Nov./Dec. 1992 issue that ﬁ[s]everal people 
have been successfully involved in the salting program, myself 
included . . . we must go out and talk to nonunion electricians 
and invite and encourage them to 
join us in our noble efforts.  
We must tell them what we can all gain by standing together.ﬂ  
In the April/May 1993 issue, an article written by the then busi-
ness manager states that: 
 Some of the biggest non union contractors have closed their 
doors . . . [and] no longer threaten to destroy our wage rate. 
. . .  Several smaller non union shops are out of business or 
closing their doors because our 
members have taken jobs as 
salts, and discovered how these petty crooks were cheating, 
not only their workers, but the ta
xpaying public as well . . . af-
ter our salts have learned the facts we take the case to the ap-

propriate government body, and st
ay with it until the contrac-
tor is forced to play by the same rules as our contractors . . . as 
the cheaters are forced ou
t everyone will benefit. 
                                                          
 27 In this section of the decision IBEW Local 441 is referred to as the 
ﬁUnion.ﬂ 
 The summer 1995 newsletter, in an article written by Busi-
ness Manager Doug Saunders, states: 
 Many members are working off the book and Salting, 
to keep a steady income and it is working. 
Due to membership involvement, 441 continues to 
lead the Ninth District, the U.S. and Canada in charges 
filed with the national Labor Relations Board and cur-
rently has over 40 cases in va
rious stages of progress. These are charges against non-union contractors who have 
been flagrantly violating the law. 
 An article by the business manager in the March/April 1995 
newsletter, states, ﬁThe Organizing, Salting, and job targeting 
programs have dealt devastating blows to non-signatory groups 
nationwide, and they are waging an all-out effort to destroy 
these programs the IBEW has put together.ﬂ  And in the Janu-
ary/February 1995 newsletter, 
the business manager writes, 
ﬁThe salting program here has 
put a crimp on many of the non 
signatory contractors and busin
ess operations here in the 
County the past few years, but we must continue and even in-
crease our efforts.ﬂ   
The summer 1995 newsletter cont
ains an article entitled, 
ﬁLocal 441 Stands Proud,ﬂ inter alia, as follows: 
 It has been announced by Inte
rnational Representative Cecil 
Wynn that Local 441 leads all lo
cals in the United States and 
Canada in filing unfair labor practices against non-signatory 
contractors.  This is quite an achievement given the fact that 
441 is nowhere near being one of the largest locals in the 
country and the difficult nature
 of roaming non-signatory con-
tractors in at least five counties in Southern California.  
 Since about 1991, the Union has targeted CLP for salting ac-
tivities. The Union maintains a current list of those nonunion 
contractors it is targeting and usually gives the member the 
option of applying at one of se
veral employers.  Union mem-
bers have been authorized by
 one of three union representa-
tives, either Doug Saunders, David Lawhorn, or Claude John-
son, to submit applications to CLP.  Union members are not permitted to seek work with nonunion contractors unless spe-
cifically given such permission, and in exchange for this per-
mission they are required to comply
 with any instructions given 
to them. Thus, they must engage in salting activities, and must 
quit their employment or go on strike as directed.  
It appears that for the most 
part union members are given the 
option to apply either overtly or
 covertly, although they may be 
directed to apply one way or the other so that the employer™s 
propensity to hire union or nonunion employees may be dis-
cerned, frequently for the purpose of supporting charges of 
discrimination against union members. Those who apply overtly give truthful informa
tion regarding their union appren-
ticeship training and employment
 history, including wage rates 
and references.  Such information clearly establishes their un-
ion affiliation; thus, having completed the Union™s apprentice-
ship training program, and havi
ng received union wages while 
working for union contractors, a 
prospective employer review-
ing the application may readily infer that the applicant is a un-
ion member. 
 AZTECH ELECTRIC CO. 299Those who apply covertly give falsified information for the 
purpose of causing the prospective employer to believe that 
they are not union members.  Th
is false information is provided 
to the members from a data file maintained by the Union, and 
the member may either be furnished with a complete resume 
containing the false information or may assist in preparing such 
a resume, which is then used in the application process.  Such 
resumes falsely list nonunion em
ployers and nonunion wage 
rates, do not give truthful information about the employee™s 

union-sponsored apprenticeship training, and give bogus refer-
ences.  With regard to the references, some are contractors that 
no longer exist or never existed,
 some are existing contractors 
who have agreed to cooperate with the Union and provide un-
true or partially true informatio
n regarding a particular individ-
ual, and some are actually union
 representatives who operate a 
ﬁsting lineﬂ out of the union hall. 
This sting line, as it is calle
d by the union representatives 
themselves, operates as follows: The prospective employer 
conducts a reference check by phoning the references listed by 
the applicant; the phone number is actually a line at the union 
hall answered by an answering 
machine with the recorded re-
quest that the caller relate the purpose of the call and leave a 

phone number.  Thereupon, a union representative returns the 
call, falsely identifies himself as the named contractor, and 
provides bogus employment information and a highly favorable 
reference. 
While some covert applicants testified that they feel uncom-
fortable engaging in such practices, nevertheless they justify 
this conduct by rationalizing that it is necessary in order to 
obtain employment with nonunion 
contractors who would not 
otherwise hire them, and, further, that such falsifying of their 
background is not deceptive as they are well qualified to per-
form the work required of them and thus a true accounting of 
their prior experience should not be relevant.
 The Union™s ongoing salting progr
am is a matter of general 
knowledge among union members, 
and they frequently ﬁvolun-

teerﬂ to work for nonunion employers in order to obtain tempo-
rary employment when it appears that union jobs are not readily 
available or they are low on the Union™s out-of-work list and 
may not expect to be dispatched to a job for a period of time.  
Some union members are admittedly uncomfortable with salt-
ing activities and the extent of their assistance to the Union, if 
any, may be simply to provide information regarding the nature 
of the nonunion contractor™s work and the number of employ-
ees on the job.  Other more zealous and committed union mem-
bers may engage in more active salting activities, such as 
speaking with nonunion employees on the job regarding the 
benefits of unionization, and at
tempting to interest them in 
becoming union members. 
A small group of members are indeed ﬁprofessionalﬂ full-
time salts and enjoy the challenge of conspicuously announcing 
their union affiliation and their intention to organize, and of 
thereupon confronting contractors 
with wage and/or other de-
mands on behalf of themselves 
and one or more employees, 
who, in fact, may be fellow c
overt salts planted on the job for that very purpose.  Many such salts become employed by the 

Union as organizers after they ha
ve demonstrated their salting 
abilities.  Thus, the union member may decide that he likes the 
challenges and opportunities pres
ented by salting, and there-
upon demonstrates his expertise on-the-job.  Customarily, this 
translates into the ability to generate unfair labor practice 
charges against contractors.  Wh
en an individual demonstrates 
such effective salting techniques 
and requests that he be paid 
for his efforts, the Union may 
agree to make up the difference 
between journeyman scale and what he is being paid by the 

nonunion employer; and, additional
ly, he continues to receive 
journeyman scale when he is engaging in a strike or even when 

he is unemployed but actively pursuing other salting opportuni-
ties.  These paid salts work very closely with the aforemen-
tioned union representatives. 
Robert Brummal applied overtly with CLP in May 1993, 
truthfully listing his prior union 
experience and references.  He 
was hired by CLP and subsequent
ly assigned to 
several jobs. Brummel testified that he had been out of work for awhile and 
that his then Assistant Business Manager, Doug Saunders, gave 
him permission to work for nonu
nion contractors and gave him 
a list several nonunion contractor
s from which to chose.  Saun-ders told him to remember that he was representing the IBEW 
and to go out and do the job to the best of his ability; he was 
not told to report back to the Union.  His purpose for so obtain-
ing employment was to earn a li
ving, and it was not for orga-nizing or salting as far as he was told.  However, Brummal 

testified that he talked with the Union some three or four times 
about CLP™s application process,
 and that Saunders asked him 
questions about the job he was re
ferred to:  how big it was, how 
many men were working, what 
stage it was in, and who was 
doing the work.  Upon being offered further work by CLP with 

Aztech Electric he declined 
it, stating that he was going on 
vacation, and immediately ph
oned Union Vice President 
Hedges to advise him that CLP 
was looking for electricians to 
send to Aztech Electric.  
Paul Yontz testified that he began salting for the Union prior 
to the time he became a union member.
28  He joined the Union 
in August 1991, and at the same time became a paid organizer. 

Yontz testified that at times there have been as many as 50 
active salts utilized by the Union.  Yontz sees it as part of his 
job to drive up the costs of nonunion contractors.  For example, 
according to Yontz, nonunion contractors will attempt to cut 
costs by failing to comply with
 Occupational Safety and Health 
Administration (OSHA) safety guidelines, and he will attempt 

to insure that such matters are rectified or reported to appropri-
ate agencies.  
Yontz claimed that although he 
has intended to remain per-
manently at each sa
lting job he has accepted, nevertheless this 
never occurs because when he be
gins organizing the workers he 
is routinely run off the job within about a week.  About 15 un-
fair labor practice charges have been filed on his behalf by the 
Union, as salts are not permitted to file such charges on their 
own.  He has gone out on strike
 on about 10 jobs, and believes 
that each of the strikes was for the purpose of protesting unfair 
labor practices. On only one of th
ese strikes was he joined by 
an employee who was not himself a salter.  On each occasion, 

after striking, he made it a pr
actice of sending the contractor a 
                                                          
 28 I have previously found that CLP was justified in disqualifying 
Paul Yontz for further employment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300letter, within a week or so, stating that he was unconditionally 
requesting reinstatement to his 
former position.  He would send 
such letters despite the fact that in no instance was there a reso-

lution of the dispute over which he purportedly struck; thus, he 
ended his strike although the ﬁproblemﬂ continued to exist. 
On only 1 of the 10 occasions di
d he go out on strike because 
he was fired; on the 9 other occasions he struck because he was 
ﬁfeeling upset with having my ri
ghts violated,ﬂ and at the time 
he struck he didn™t ﬁknow when I™m going to feel like returning 
to work.ﬂ  He has received backpay in settlement for two of the 
ULP charges filed in his behalf; one settlement amount was 
$4000, and he is not permitted to disclose the amount in the 

other case pursuant to the terms 
of the settlement.  On about five of the jobs he has salted he
 complained to management that 
he and other were not being paid
 enough, and on four other jobs 
he complained to management about working conditions.  On 

each occasion he would approach management with these re-
quests during his working time, and such attempts to improve 
employee wages or benefits 
were always unsuccessful. 
Yontz™ salting activities have 
not resulted in bringing any 
new members into the Union; no contractors have become sig-
natories to union contracts as a result of his efforts; and the 
Union has filed no representatio
n petitions requesting an NLRB election.  Nevertheless, according to
 Yontz, he believes he is an 
effective salter because, ﬁI go out and I educate a lot of people.  
I get a lot of people interested. That™s my main goal. . . .  It is 
education: I™d like to see everybody find out the things that I 
have learned about the benefits of being a union member re-
gardless if it succeeds in their becoming a member or in their 
being covered by a union contract.ﬂ  
Vaughan Hedges was vice president of the Union from June 
1992 to May 1995.  From May 
to October 1994 he was em-
ployed by the Union as an organizer.  He described his job as 
an organizer as follows: ﬁto help out-of-work union members 
get employment with non-signatory
 contractors so that they 
would have the opportunity to talk to their men about the bene-
fits of the union.ﬂ  It was a full-time job and his salary was the 
same as journeyman 
wireman™s wages.  
In November 1992, Hedges an
swered a CLP newspaper ad 
for electricians, and applied c
overtly.  Although Hedges did not 
know of any overt union applican
ts who had been refused em-ployment by CLP, he neverthele
ss feared that he would not get a job if he listed his prior union employers.  Upon becoming a 
salt he was told by Business Representative Saunders that if he 
felt his rights were being violated by a nonunion contractor he 
could go out on an unfair labor practice strike and then offer to 
return to work, and that an employer™s refusal of this offer 
would generate a ULP charge.  
He has gone out on strike three 
or more times during his salting career, and on these occasions 
has remained on strike for a week or two. 
Hedges testified that on one of these occasions a coworker 
and fellow salt, Mike Kaspar, came
 up to him and said that he felt their rights had been violat
ed and solicited  Hedges™ sup-port; Hedges pledged his support in the endeavor. The problem, 
according to Hedges, was that he and Kaspar were being denied 
further access to speak with the 
owners about either wages or 
benefits.  Thus, the two had asked their foreman for permission 
to speak with the owners, and struck because such permission 
was denied.  Conveniently, they 
happened to have ﬁunfair labor 
practiceﬂ picket signs in their 
truck at the time, as Hedges had 
made up a bunch of them to be used by salts who could pick 
them up at the union hall.  He 
and Kaspar were given authoriza-
tion to engage in this conduct 
on their own, without specific 
permission from union officials.  They remained on strike a 
week or two, but only picketed
 intermittently, sometimes to-
gether and sometimes separately. 
 After offering to return to 
work and being refused, unfair labor practice charges were filed 
on their behalf over the contractor™s failure to reinstate them.   
Hedges considers himself to be a good salter because ﬁI™ve 
got a good story to tell the guys about my life and how the un-
ion changed it.ﬂ  He believes that as a result of his efforts ﬁthere 
are a lot of guys out there who have a lot better understanding 
of what the union and the labor movement are all about.ﬂ  He testified that on two jobs he got a majority of the employees to 

sign cards, but he does not know if there have been any election 
petitions filed as a result of his salting. Sometimes he would 
carry a tape recorder to record conversations of foremen and 
bosses, but did not record private one-on-one conversations as 
this would be unlawful.  
Three of the unfair labor practice charges filed on Hedges™ 
behalf have resulted in settleme
nts; none of the charges have 
resulted in an NLRB hearing.  
Scott Ingersoll, CLP™s Anaheim branch manager, related the 
following incident regarding Paul
 McPhail, an employee.  On 
one occasion Ingersoll had reluctantly told McPhail that one of 

CLP™s customers was dissatisfied with McPhail™s work per-
formance and that he was being 
dismissed from that job as the 
customer had requested a replacement.  At this point, according 
to Ingersoll, McPhail became extremely upset, ﬁjust like some-
one set off a bomb underneath him,
ﬂ and he said that it was impossible that anyone could be dissatisfied with his work as 

he was the ﬁbest conduit person in the valley.ﬂ  Ingersoll said 
that the customer didn™t seem to feel that way, but that this did 
not reflect upon how CLP felt about him; on occasion employ-
ees get bad reports, and CLP 
could send him to another contractor. 
McPhail said that he was going out to the jobsite to confront 
the foreman and ask him why he didn™t like McPhail™s work.  
Ingersoll asked him not to do that because it would disrupt 
CLP™s relationship with the cust
omer and was not appropriate, and that Ingersolll would try to gather more information regard-
ing the customer™s reasons for 
dismissing McPhail.  McPhail 
contended that the contractor 
was discriminating against him 
because of his union activities at the jobsite, and Ingersoll told 
him that the contractor had not mentioned McPhail™s union 
activity. Then McPhail said that he was going out to the jobsite 
to videotape the work he had do
ne, and Ingersoll told McPhail 
that he should only do so if acco
mpanied by Ingersoll, and that 
he should think about it overnight
.  Ingersoll called the cus-tomer that night to prepare him for the possibility that McPhail 

would go to the jobsite himself, directly against Ingersoll™s 
instructions.  The next day McPh
ail did just that, accompanied 
by a union representative and, according to reports from the 

customer, the two were very disruptive and refused to leave the 
premises. 
 AZTECH ELECTRIC CO. 301Later that day McPhail called 
CLP to ask for another job, 
and said he was going to sue the contractor™s foreman for as-
saulting him and trying to shove him off the premises.  McPhail 
was very threatening toward Inge
rsoll.  Further, McPhail had 
called another CLP ma
nager, Frank Palmadesso, and related 
that he was on his way to the Anaheim office to get his pay-
check and was ﬁbringing a bunch of his union buddies with him.ﬂ  As a result Palmadesso, fearing a confrontation, came 
over to the Anaheim office to offer support for Ingersoll.  When 
McPhail entered, he and Palmade
sso got into a loud discussion, during which McPhail was attempting to provoke Palmadesso 
by saying that Palmadesso ha
d bad breath and crooked teeth 
and said he should get braces and brush his teeth more.  During 

this visit, McPhail had a tape recorder and was recording parts 
of the conversation.  Finally he 
left the office and, according to 
Ingersoll, may have called in for work on one or two occasions 

thereafter. 
Ingersoll testified that on a
nother occasion, during a sched-
uled interview session, a group of IBEW Local 441 members 
entered the office.  One person 
was filming with a video cam-era as they came through the door.  Ingersoll asked what the 
video camera was for and someone
 said, ﬁ[F]or your protection 
and for ours.ﬂ They sat down and Ingersoll started the orienta-

tion process.  Ingersoll asked Branch Manager Frank Pal-
madesso about the matter and was told that he didn™t have to let them film in the office and could ask them to take the camera 
out of the office.  They filled 
out applications and when it came 
time for the oral presentation he told the individual with the 
camera to take it out of the room. He refused to do so at first, 
saying that it was not harmful, 
and Ingersoll said he would not 
proceed with the orientation until the camera had been re-

moved.  Finally, the individual said that the camera was off, but 
Ingersoll continued to insist that
 it be removed from the office. 
It was very obvious to Ingersoll that the group was trying to 

intimidate him and to disrupt the orientation process during 
which a number of other applicants were present for the pur-

pose of obtaining work.  
In September 1992, Shawn Smith was told by Business 
Manager Doug Saunders to apply 
with CLP.  He applied cov-
ertly, and was offered employment.  He had formerly been a 
member of the Union herein, but was then a member of IBEW 
Local 11, although he was receiving salting instructions from 
Saunders.  His own Local brought his nonunion wages up to 
union scale to compensate him for his salting activity.  He be-
lieves he has salted about five j
obs, although he is not certain as 
to whether four of these jobs 
were truly salting situations, and 
speculates that perhaps the Union was just attempting to subsi-
dize him because he needed the 
money.  He is aware of only 
one ULP charge that has been filed on his behalf as a result of 

his salting activity. 
David Barber was told by Bu
siness Representative Lawhorn in October 1994, to answer CLP™s 
ad in the newspaper.  Barber 
applied covertly, as he had heard from others that it was diffi-

cult for a union member to get hired by a nonunion contractor.  
Lawhorn assisted him in preparing a bogus resume, and he used 
this to copy from while filling out the CLP application. The 

union sting line was successfully 
used during CLP™s reference 
check of Barber.  He was employ
ed and sent to several jobs.  
On December 2, 1994, while employed by CLP, he disclosed 

his union affiliation by wearing a union T-shirt on the job, and 
began distributing union literature.  The job ended on Decem-
ber 9, and the whole crew was sent back to CLP. Thereafter, he 
was contacted by CLP and offere
d further employment, but did 
not accept it.  
Barber testified that CLP was th
e first and only contractor he 
had actually salted, as he had no
t been hired by two other pro-
spective employers with whom 
he had applied overtly; how-
ever, no ULP charges were filed as a result of this.  Barber 
testified that he agreed to become a salt as he needed a job and 
was not permitted by the Union to work for nonunion contrac-
tors without salting.  He understood that the Union could re-
quest that he quit the nonunion em
ployer at any time and testi-
fied that if the Union so insisted, he would comply. 
Simon Zeller applied covertly
 with CLP and was offered 
employment.  He was sent out to 
several jobs but did not try to 
engage in any organizing as he
 was only employed for a short 

time. 
Michael Kaspar began salting in May 1994.  The Union sup-
plements his wages and benefits when he is working or seeking 
work from nonunion contractors. He
 applied covertly at CLP 
on about July 13, 1993.  He was accepted for employment and 
thereafter turned down a succession of job offers, accepted one 
job, and then quit for a higher paying job.  On October 13, 
1994, he was offered a job by CL
P at Sun West Electric that 
was scheduled to last for several weeks.  He was to report to 

Sun West Electric the following
 morning but did not because, ﬁDue to what I saw as employ
ees being discriminated against with known union affiliation by CLP I decided to go on an 
unfair labor practice strike in support of those workers who 

were being refused work.ﬂ  He 
gave no notice to CLP that he 
was going on strike, and he a
nd Claude Johnson, union organ-

izer/business agent, went to CLP™s branch office and carried 
picket signs that read, ﬁ[U]nfai
r labor practice strike against 
Contractors Labor Pool.ﬂ  They
 picketed ﬁmaybe 30 minutesﬂ 
in front of office, then left as no one was there.  Kaspar claims 

that the picketing was in protest of the fact that a fellow salt, 
Vaughn Hedges, believed Hedge
s had been discriminated 
against by CLP because of his union affiliation.  While this had 
allegedly occurred sometime in th
e past, Kaspar denied that he had accepted the job at Sun We
st knowing that he would not 
honor his commitment to report to work.  Rather, Kaspar testi-
fied that, ﬁI accepted that job for the purposes of feeding my 
family.  It wasn™t until after I had accepted the job I began to 
think about what they had recently done to a number of other 
union members.ﬂ  It was his plan to stay out for awhile and then 
offer to unconditionally request rein
statement; this is his regu-
lar practice in all strike situations, and he routinely requests 
reinstatement even though the 
underlying problem over which 
he allegedly struck has not been resolved. 
Claude Johnson has been a business representative and or-ganizer for the Union since April 11, 1994, and has been vice 
president of the Union since July 1995. Johnson has engaged in 
salting activities from March 1993 until about September 1994, 
and has been hired by about 7 to 10 contractors.  Johnson has 
engaged in four unfair labor practice strikes, which always 
result in his submitting an offer for unconditional reinstatement 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 302regardless of whether the situat
ion has been satisfactorily re-
solved.  As a result of one prior NLRB hearing he has received 
about $2500; and in another case which, pursuant to the terms 
of the settlement he is precluded from revealing, he received an 
additional amount.  
Johnson testified that the Loca
l 441 Electrical Industry Ad-
vancement Program is an industry fund that deducts 2 percent 
from the employees gross wages 
and is used for various pur-poses.  Moneys from this fund 
are used to subsidize union con-
tractors and to give them a 
competitive edge against nonunion 
contractors by permitting them to submit lower bids on jobs 
and pay wages that are lower than union scale, the difference 
being made up by the Union.
29  In addition, moneys from the 
fund are used to finance salting activities and to pay organizers.  
David Lawhorn is a business representative and organizer for 
the Union. He has attempted to 
salt about 10 jobs but has never 
been hired.  As a result he ha
s filed five or six ULP charges alleging discrimination as a re
sult of his union activity.  
Lawhorn testified that within
 a period encompassing all of 
1994 and an indeterminate portion of 1995, the Union has filed as many as 40 unfair labor practice charges with Region 21 of 
the Board.  He stated that in his opinion the Union™s salting 
activities have been successful because since 1992 there have 
been about 10 contractors that 
have signed contracts with the 
union.  During this period there have been no election petitions filed by the Union, and in only 
two or three of these instances 
did salts obtain a majority of cards.  Regarding some of the 
aforementioned contractors who became signatory to contracts 
with the Union, it was Lawhorn™s belief that they signed be-
cause of the Union™s filing of unfair labor practice charges.  
Thus, Lawhorn testified that ﬁI think pointing out the violations 
that the contractor was involve
d in,ﬂ may have induced the 
contractors to sign agreements w
ith the Union, but he did not know whether the contractors™ intention was to mitigate the 
monetary liability resulting fro
m their own violations of the 
Act.  However, at another point 
in his testimony, Lawhorn testi-
fied that he ﬁdoesn™t have an idea why these contractors on 
salted projects sign with Local 441.ﬂ  
Lawhorn testified that in disc
ussions with union members he 
always counsels that they have an
 option to engage in an unfair labor practice strike if they believe their rights or the rights of 

others have been violated; it is the salt™s option.  He purpose-
fully refrains from directing such strike activity so that the Un-
ion will not bear responsibility or liability for the strike.  Thus, 
the salts usually come in and let him know what they wish to 
do, and Lawhorn assists them in 
this endeavor.  However, Law-
horn acknowledged that it is an es
tablished practice for salts to 
unconditionally offer to return to work after they have been out 
on strike for awhile.  Regarding their salting activities, he 
counsels them that they may enga
ge in concerted activities as 
they choose, and need not limit 
their activities to nonworktime; 
rather, they may also engage in such activities during working 
                                                          
 29 Certain such activities have been determined to be ﬁillegal kick-
backsﬂ under both Federal and State law.  
Electrical IBEW Locals 11, 
302, 340, 441, 569, 595 v. Aubry,
 41 Cal.App.4th 1632, 49Cal.Rptr.2d 
759 (1996) (citing 
Electrical IBEW v. Brock
, 68 F.3d 1194, 1202Œ1203 
(9th Cir. 1995).  
working hours if so permitted by the contractor.  Thus, he has 
never instructed a salt one way or the other about stopping 
work to go talk to a foreman or
 representative of management 
about wages, benefits, or anythi
ng else, provided that the salt 
was supported by coworkers in this activity and was not acting 
individually. 
Lawhorn testified that in a
bout September 1995, 2 weeks af-
ter the commencement of the instant proceeding, during a two-
district organizing meeting in La
s Vegas, he spoke to an as-sembly of some 200 representati
ves about the fact that CLP 
was the object of an ongoing salting campaign and that the 
Union was currently engaged in litigation with CLP.  At that 
time it was suggested by an unidentified representative, appar-
ently not a representative of IB
EW Local 441, that the various 
locals join forces and send ap
plicants to all the West Coast 
branch offices of CLP. 
Lawhorn has taught salting classe
s, and he has been an in-
structor for more than 10 COMET (Construction Organizing  
Membership Education and Training) classes. Union members are encouraged to take such classes.  At COMET, classes 
members are provided with general information regarding the 
state of the union movement:  facts regarding the proliferation 
of nonunion contractors; why organizing is of predominant im-
portance; and the benefits that
 such organizing activities pro-
vide to the members.  Salting 
classes, taught by Lawhorn and 
Saunders, among others, focus upon specific organizing tactics 
and methodology.   
Regarding the Union™s suggestions 
to salts that they generate  
unfair labor practice charges and 
engage in unfair labor practice 
strikes, the testimony of Paul B
ecker is instructive.  Applying 
covertly, Becker obtained a job with a nonunion contractor, AC 
Electric.  After a short time he notified Business Representative 
Johnson that he would be quitting his job with AC Electric 
because his former union employer, Briggs Electric, had called 
him back to work beginning the following day.  Johnson told 
him, according to Becker, ﬁThere have been people that that 

company, AC Electrical [sic], refused to hire because of their 
union affiliation.  I want you to notify AC Electric that you are 
going to go out on strike against them and you™re going to file 
unfair labor practice charges because of their refusing to hire 
those people.  And then you can go back to work at Briggs 
Electric.ﬂ  Becker complied, although he didn™t know anything 
about AC Electric™s alleged hiri
ng policy. The following morn-
ing he went to the AC Electric jobsite and, in the absence of the 
jobsite foreman, told an apprentice, the only individual at the 
site, to relay the message to the foreman that he was ﬁfiling an 
unfair labor practiceﬂ because ﬁthe
 rights of myself and others 
had been violated by AC Electric
,ﬂ and that he was not coming 
back to work as he was going out on strike.  Thereupon, 

according to Becker, he simultaneously engaged in an unfair 
labor practice strike and returned
 to work for his former em-
ployer that same day.  
In about mid-1994, Ronald Staley, who was not yet a union 
member, was working on a job that had been salted by the Un-
ion.  He became interested in
 the Union™s salting program, 
apparently as a result of being solicited by Kaspar.  He phoned 
the Union and thereafter met with Union Representative Law-
horn and Organizer Kaspar.  Lawhorn, whom he understood 
 AZTECH ELECTRIC CO. 303was the Union™s main organizer, gave him a paper stating that 
salts were ﬁto do exactly what their organizer told them to do, 
to strike or to do concerted activity . . . whether it was to . . . get 
charges or talk to the workers, whatever.ﬂ 
Following this initial meeting, Staley became a salt for the 
Union and had conversations with Lawhorn sometimes as often 
as three times a week over a period of a year.  To summarize 
these conversations, according to
 Staley, Lawhorn told him at 
various times that one of his ob
jectives as a salt was ﬁto get 
charges on the employers so we can run up the costs of the job 
. . . creating charges will run up the costs to the employers at 
the job because they™ve got to hire attorneys to do exactly what 
we™re doing here today.ﬂ
30  Lawhorn told him to ﬁGet charges, 
go on strike, do not walk off the job unless you get charges first 

. . . never walk off the job, alwa
ys strike first.ﬂ  Staley was 
advised that on any job that
 was nonunion it was mandatory 
that members work as salts; ot
herwise they wouldn™t be permit-
ted to work on those jobs at all.  
Further, after striking, if things 
got slow and Staley was unabl
e to find another salting job 
within a few days or so, he wa
s advised that the Union would 
write up a letter unconditionally requesting reinstatement, ﬁon a 

pretense that we hope they don™t hire us back because we™d go 
on their payroll as of that minute, because they told me that it 
was the law that they had to hire us back immediately. . . . We 
hope they don™t, right,  that way we™d incur some money.ﬂ 
Regarding concerted activities, Staley testified that Lawhorn 
told him, ﬁDo concerted activity . . . ask for raises, ask for 
benefits for our family and th
e workers and otherŠthings to 
ask forŠhe would say to ask for anything, you know, just ask 
for anything. . . .  Ask for two-hour lunches, whatever, just ask 
for anything.ﬂ  The point of such concerted activity, as ex-
plained by Lawhorn, is that ﬁ[
i]t would antagonize the foremen 
or the owners of the company or whoever might be a supervi-

sor.ﬂ  He was also instructed to watch what other, more experi-
enced, salts do, and see how they go about salting so that he 
could learn their tactics.   
Staley testified that he worked as a salt with four or five 
more experienced salters, incl
uding Mike Kaspar.  Lawhorn, 
Johnson, and Kaspar told him that he could engage in concerted 
activity at any time, including 
working hours.  Lawhorn told 
him that he could ﬁgo over to the supervisors anytime, go up to 
them and say, ‚Hey, we want a 
raise,™ or ‚Hey, we want bene-
fits,™ or ‚We want you to buy us our tools or screwdrivers,™ or 

‚Hey, these ladders areŠ[unsafe]™ whatever, you know, just 
ask them for anything at anytime we want to.ﬂ  
After becoming acquainted with the Union™s methods, Staley 
advocated a different approach and, as in his opinion some of 
the salts were not working ﬁup to par,ﬂ suggested that union 
members demonstrate that they were the better electricians: 
ﬁLet™s do by showingﬂ; ﬁLet™s ki
ck ass, let™s show them we™re 
the better electricians, showing by example.ﬂ  However, ac-

cording to Staley, this was not acceptable to the others, and on 
occasions when Staley would bring this up during the course of 
discussions, Lawhorn, Johnson, and Kaspar would respond that 
ﬁ[w]e are not there to build their God-damn job.ﬂ  Generally, in 
                                                          
 conversations with Kaspar and ﬁmaybe a couple other guys . . . 
it was more of a thing like, ‚If 
we can™t get the workers, bank-
rupt the contractors.™ﬂ  
30 That is, engaging in ULP litigati
on as a result of the instant com-
plaint.  Staley testified in th
is proceeding on February 16, 1996. 
Staley was told by Lawhorn, Johnson, and Kaspar that ﬁ[i]f I 
come up to my foreman and say, 
hey, I want a raise and I want 
benefits for my family, and he says, hey, get back to work, you 
know, tells me to get back to work or whatever, and then I say, 
well, I want to go use the telephone to call the owner up and 
ask him for this if you™re not willing to give me an answer, and 
then he still refuses, tells me
, no, get back to work, my under-
standing was and what I was told th
at that™s a violation of rights 
and you can get ULP charges for that
.ﬂ  Staley testified that he 
did not use this telephone routine,
 apparently feeling that it was 
unacceptable and a misuse of the contractor™s time and money.  
He was told that ﬁ[making] te
lephone calls to a contractor™s 
office any time [he] wanted to . . . was part of concerted activ-

ity,ﬂ and he was taught that such
 activity was legal.  And, ac-
cording to Staley, ﬁ[I]f you™ve got charges you can go on 
strike.ﬂ  Staley did not recall an
y instructions to slow down the 
work, but testified that ﬁwe did a lot of concerted activity so 

that took up pretty much a lot of the day sometime.ﬂ  
On one occasion, Lawhorn ordered a union member to leave 
a job.  The union member was no
t a sanctioned salt but was just 
on the job because, according to Staley, he said he had a hard 
time paying his bills.  Staley explained this to Lawhorn, and 
Lawhorn instructed Staley to ﬁgo in there and get him and tell 
him to come out and go on strike with us.ﬂ  Staley argued with 
Lawhorn about this, stating that
 the individual needed the in-
come, and Lawhorn insisted that he leave the job because he 

accepted the job without first check
ing in as a salt.  Thus, the 
member was required to leave the job against his wishes.  
Staley testified that during hi
s salting career he spoke with 
perhaps 50 nonunion employees about the benefits of the Un-
ion, and only one of these i
ndividuals, who happened to be a 
friend of Staley™s, joined the Un
ion; the others were not inter-
ested.  Staley testified that he resign
ed from the Union in the middle 
of 1995, feeling that he, in effect, had been forced out ﬁbecause 

of unethical practices that I fe
lt they were asking from me.ﬂ  
The only conversation he had 
with Doug Saunders took place in late 1995, after Staley had withdrawn from the Union, when 
Saunders and Johnson came out to a jobsite to serve him with a 
subpoena.  Saunders asked whethe
r Staley would like to come 
back into the Union.  Staley said, ﬁ[N]o.ﬂ  They had a brief 

conversation regarding salting, 
during which Staley apparently 
indicated his disapproval of cer
tain activities, and Saunders 
said, ﬁWell, we™re out there to increase their costs of these jobs 
. . . to the contractors.ﬂ  
According to Staley, some salts
, including Kaspar, were paid 
for salting.  Staley asked Johnson whether he could be paid for 
salting, too, and Johnson said that he would ask Saunders and 
get back to Staley about this.  
Later, Johnson told Staley that 
ﬁ[Saunders] wants to see you get 
more charges and wants to see the charges that you do [sic] have 
filedﬂ; Staley replied that it 
was Lawhorn™s job to get them filed.  Staley testified that if he 
felt that his rights had been violated by a contractor it was his 
job to present such informatio
n to Lawhorn; Lawhorn would 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 304then evaluate the situation and 
determine whether or not unfair 
labor practice charges should be fired.  
Staley testified that during hi
s salting career he gave about 
five affidavits to the NLRB rega
rding salting situations.  He 
was never told by union representatives not to tell the truth in 
the affidavits. Regarding monetary
 settlements as a result of 
unfair labor practice charges, Staley testified that the salts kept 
the money and did not turn it over
 to the Union; further, they 
utilized the backpay checks to demonstrate to fellow members 
at the union hall that they were
 making money by salting, and 
in this manner attempted to enlist their support and recruit them 

as salters. 
Peter Smith testified that he ha
s salted abut seven jobs since 
August1994, when he began his salting activities.  CLP was his 
first attempt at salting; he applied overtly, and was hired. 
Smith testified to the method of purportedly engaging in 
concerted activity by solicitation of other known salts, some-
times in the presence of unsuspec
ting employees, so as to pro-
vide evidence that the salt™s subsequent request for wages or 
benefits is indeed concerted.  This customarily requires two or 
more salts on the job simultaneously: one covert salt, in the 

presence of other employees, pret
ends to be persuaded by the 
other salt™s rhetoric that bette
r wages and benefits are needed, 
and in this manner nonsuspecting employees will sometimes 
join with them.  Then, one of 
the salts will approach the con-
tractor and request wages or bene
fits on behalf of all the em-
ployees.  On one such occasion Kaspar asked Smith, ﬁDon™t 
you think we should be earning 
more money out here?ﬂ Smith 
agreed that would be nice.  In this manner, concerted activity 

begins, and the salt™s subsequent request for such wages or 
benefits thereby becomes protected activity. 
On one job that Kaspar and Smith were salting, Kaspar 
spoke with Smith and one or more other employees about form-
ing an employee association in order to resolve purported safety 
problems and the lack of an afternoon break period.  Smith 
asked Kaspar and another employee whether afternoon break 
periods wouldn™t be a good idea, and they all agreed that it was 
a good idea.  Thereupon, according to an affidavit given by 
Smith, three employees, including Smith and Kaspar, ﬁdecided 
to designate Mike Kaspar as our association representative and 
spokesperson.ﬂ  Kaspar, as designated spokesperson, asked 
management for breaks on behalf of the employees.  On an-
other day he asked management for safety belts because of the 
ﬁextremely dangerousﬂ makeshift 
ropes they were using, and 
later Smith gave some coins to an employee so that he could 
use the pay phone to report the matter to CALOSHA.  Ap-
proximately 3 weeks later Smith put a union sticker on his 
hardhat and began passing out union literature.  Four days after 
this, Smith and another salt approached a member of manage-
ment and requested that all th
e employees be given a wage 
increase. The following day, Smith joined an unfair labor prac-
tice strike and engaged 
in picketing.  Some 4 or 5 days later he 
faxed a letter requesting unconditi
onal reinstatement and, even 
though none of the matters over which he was picketing had 
been resolved, Smith nevertheless went back to work because, 
as he testified, ﬁ[H]e needed the money.ﬂ  Then, apparently a 
few days after being reinstated, 
he asked management for night 
shift differential pay.  Smith quit this job the next day, and 
began salting a different contractor about 5 days later. 
On his first day, after working for this new contractor for 
about 2 hours, Smith began talking with another employee 
about receiving breaks.  About a month later, he approached 
management and requested breaks; 
he also asked, on behalf of the other employees, that the 
employees be given blood tests 
because of lead on the jobsite.  That same day or the following 
day, Smith asked a foreman for double-time pay.  On another 
occasion he asked for health care benefits. The foreman denied 
all of his requests, and Smith 
asked permission to call the shop 
to talk to management regarding these matters. Smith was de-
nied such permission, and was to
ld that he should not be bring-ing up these matters during work
ing time.  Thereupon, Smith 
initiated an unfair labor practice strike, picketing for a half-
hour.  A week later, he made an unconditional offer to return to 
work, and was reinstated.  About a week after that he went out 
on another unfair labor practice strike. 
Smith testified that he has b
een paid supplemental compen-
sation by the Union for his saltin
g activities.  He does not know 
if such salting activities have succeeded in organizing any con-

tractor.  He has salted five to
 seven jobs, and has received a 
total of about $1800 in settlemen
t of unfair labor practice 
charges. It is his understanding that he had a right during work-
ing time to go talk to manage
ment about wages and working 
conditions and subjects of this 
nature, and the fact that work 
was not getting done during these 
occasions was something that 
he ﬁdidn™t think about.ﬂ 
b.  IBEW Local 46 (Seattle, Washington)  
Dave Howell testified as to the problems with union appli-
cants that arose in CLP™s Seattle, Washington offices, consist-
ing of two small suburban offi
ces in Tukwila and Everett, 
Washington.  He personally obse
rved many of the incidents, 
and other incidents were reporte
d to him by staff members.  
The problems were generated 
primarily by IBEW Local 46. 
CLP has modest sized office space with small areas for ori-
entations.  Generally, individual a
pplicants will apply alone.  
However, IBEW Local 46 members would typically show up in 
very large groups; they would wait and gather outside, enter as 
a group in an intimidating manner, and then would line up at 
the front desk and ask to fill
 out applications. During the 
orientation period they would 
ask many ﬁpointedﬂ questions 
which, according to Howell, were
 designed to be more a form 
of entrapment than a sincere request for information.  Some 
would ask about age discriminati
on matters: for example, ﬁI™m 62 years old, you obviously won™t hire me.ﬂ  Others would 
portray total apathy and would keep their backs turned at all 
times, to the point of not even acknowledging the CLP 
personnel, and, unlike serious a
pplicants for employment, they 
would not interact with the staff member presenting the 
orientation.  According to Howell, ﬁThey weren™t really 
interested in what we had to offer.ﬂ  Some would walk around 
the office trying to look at company documents, and would 
loiter in an obvious attempt to eavesdrop on telephone 
conversations.  On one occasion, upon turning in their 
applications they did not depart
, but gathered in the middle of 
the room and proceeded to have a very loud conversation, for 
the obvious benefit of CLP staff, about a woman who had been 
 AZTECH ELECTRIC CO. 305who had been grossly mistreated on a job.  It was perfectly 
obvious to Howell that these gen
tlemen were not truly seeking 
work; applicants for employment who are truly seeking work 

do not behave in this manner.
31  Harold (Tres) Huber began working in the Seattle branches 
as a job coordinator in November 1993, and became assistant 
manager in August 1995.  Worki
ng primarily at the Tukweila 
office, he also went to CLP™s Everett office during the week to 
assist in recruiting workers. The 
first day he started at CLP he 
received training in nondiscrimination in the areas of age, race, 

union, religion, and gender.  From
 time-to-time he has received 
other training on the importance of treating everyone equally, 
and being consistent when dealing with union and nonunion 
applicants. 
Huber testified that January 199
5 was the first time a large 
group of union electricians showed up together to apply for 
jobs with CLP.  This was at the Everett office, and Huber con-
ducted the orientation.  There se
emed to be two individuals in 
charge of the group, Robert Rondeau and Adrian Damish.  
They were the only ones who asked questions that day and their 
questions seemed to be pointed and hostile.  Damish asked if 
CLP only hired young guys to do apprentice work and pointed 
to one of the group, Gene Fosdik, and said, ﬁThis guy isn™t a 
young guy.  Are you not going to hire him?ﬂ  According to 
Huber, the usual a
pplicant is a person who genuinely wants 
work and will attempt to ask pertinent questions and act in a 

cooperative manner.  This was not the case with the group of 
union applicants.  
Huber recalls the first time Brett Olson, business agent for 
IBEW Local 46,  brought a gr
oup of union electricians into 
CLP™s office during a scheduled 
orientation. This was on May 
3, 1995.  Olson was accompanied by a large group of 12 to 15 
individuals.  Other applicants 
were also present.  Preston 
Michaels, a newer CLP staff memb
er, had been scheduled give 
the orientation, but in view 
of the groups™ behavior upon enter-ing the office it was decided that
 Huber, a more experienced 
staff member, would give the orie
ntation.  According to Huber, 
Olson™s group did not behave the way applicants normally be-
have.  About one-half to two-thirds of them, after being given 
application forms, did not sit down and fill out their applica-
tions even though sufficient chairs had been set out to accom-
modate the unusually large group. 
 Rather, they remained ﬁjust 
milling around the lobby area, not seeming to do anything.ﬂ  

Olson was one of those just standing there in the middle of the 
lobby, and as Huber commenced the orientation he asked Olson 
if he was there to apply.  Olson didn™t answer, rather, he said he 
was ﬁjust here.ﬂ  Huber told him 
that he would need to sit down and fill out an application or to leave if he was not there to 
apply for work; and at that point Olson opted to fill out an ap-
plication so that the would be permitted to remain for the dura-
tion of the orientation session.  
                                                          
                                                           
31 While it is the Respondent™s position that the union members were 
there for ulterior motives 
rather than for getting a 
job, and that they are 
not employees within the meaning of
 the Act, nevertheless, according 
to Respondent™s attorney, ﬁIt is not our contention that that led to the 
rejection of any of them.ﬂ  
According to Huber some members of the group were wear-
ing union insignia, such as union 
hats and pins, and some were 
not.  Olson, obviously the leader of the group, was the only one 
who asked any questions; this wa
s unusual, as Huber generally 
gets questions from quite a few people during the course of an 
orientation session.  According 
to Huber, Olson™s questions 
were pointed and hostile, and were not intended as a genuine 
request for information regardin
g CLP™s business or its hiring 
processes.
32  Olson asked whether as an employee of CLP he 
could organize other employees, and Huber responded that the 
application process was for the 
purpose of screening applicants for employment, and that when people are hired they were all 
treated the same way.  Olson as
ked if Huber understood that all 
the people in his group were union, and Huber answered, no.  

Olson said, ﬁWell, we all have 
union hats and jackets on.ﬂ  
According to Steve Schmele, 
one member of Olson™s group, 
Olson asked a lot of questions in an attempt to ﬁmake some 
parallels with the union,ﬂ and ﬁw
as in [Huber™s] face about the 
fact that we were there to organize,ﬂ and that, ﬁaccording to 
Schmele, was disruptive to [C
LP™s representatives].ﬂ   
Huber denied Olson™s contentions
 that he was rude to Olson or his group in any respect either on that day or any other day; 
nor, contrary to Olson™s assertions, did he grab the application 
out of Olson™s hand.  Rather, H
uber testified that he routinely 
makes it a point to treat every a
pplicant with courtesy, consis-
tency and politeness, and that he
 was particularly careful to 
refrain from any possible confro
ntation with union applicants, 
explaining that ﬁespecially with 
the union applicants that were 
coming in . . . they always put me on guard, made me feel un-
ease like . . . they were trying to get me to do or say something 
that was not consistent with my normal way of behavior or 
doing things.ﬂ  Olson and his group 
were treated the same as all 
other applicants, whether union 
or nonunion.  While an appli-cant™s demonstrated attitude, 
according to both Howell and 
Huber, is part of the hiring pr
ocess, Olson and the other appli-
cants were not denied employment because of the attitude they 
displayed at the orientation sessi
ons; rather, they were disquali-
fied pursuant to other established CLP guidelines. 
According to Huber, during time
s material herein the Seattle 
offices processed an averag
e of between 1100 and 1300 appli-
cants each year, and of these so
me 15 to 18 percent, or between 
195Œ234 applicants, are customarily found acceptable for em-
ployment. The rules for processi
ng applicants are never relaxed 
during busy times when the dema
nd for construction employees 
is high; if applicants do not meet the guidelines, they are not 
hired regardless of the current demand for workers.   
On another occasion, Olson ac
companied another salt, Don 
Watters, to CLP™s office.  Watters, an IBEW business agent 
from Idaho, had applied covert
ly during CLP™s aforementioned 
 32 Business Representative Olson tes
tified that one question he asked 
during the orientation session was wh
ether he, as an employee, could 
accept a job with a CLP contractor after the CLP job was over.  Huber 
does not remember Olson asking such 
a question but testified that if asked, he would have answered that CLP has contracts with all of its 
customers and the contracts specify 
that customers are not permitted to 
hire a CLP worker who has been dispat
ched to them within a year after 
the last dispatch date.  If that 
does happen, according to Huber, CLP 
would never rehire that worker. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 306short-lived out-of-state recruitment program, and had been 
hired by CLP a week earlier.  Watters was giving notice that he 
was going out on an unfair labor 
practice strike, supra, and 
Olson was there as his representa
tive to witness this.  On this 
occasion, CLP™s Seattle manager, Dave Howell, asked Olson to 
leave as Watters was a CLP employee. Thus, Howell said that 
he ﬁwould be speaking directly with Mr. Watters,ﬂ and not with 
his representative.  Olson refused 
to leave, asserting that he was 
there regarding his May 3, 1995 application.
33  Howell said he 
would speak with Olson about hi
s application at some later 
date, and again invited him to leave.  Olson again refused to 

leave, demanding to know whethe
r ﬁhe was being discriminated 
against.ﬂ  Finally, Howell stated that if Olson did not leave 
Howell would call the Tukwila 
police and have him removed 
for trespassing.  Upon leaving, 
Olson exclaimed, ﬁBut, you™ll 
be hearing from me.ﬂ   
c.  IBEW Local 332 (San Jose) 
After applying with CLP and be
ing rejected for not meeting 
the 30-percent hiring guideline, paid IBEW Local 332 organiz-
ers, Mark Livingston and Salvador Ventura, at the instigation of 
Business Representative/Organizer Roy Stair, returned to 
CLP™s San Jose office on February 26, 1996, for the purported 
purpose of obtaining information 
regarding their disqualifica-
tion.  Livingston testified that it was his belief that the answers 
to the questions he and Ventura wanted answered would be 
more forthcoming from CLP pers
onnel if he videotaped the meeting.  Business Representati
ve Stair agreed, thinking this 
would be a good idea.  Ventura, on the other hand, believed that 
CLP personnel might find this a
pproach ﬁa bit intimidating.ﬂ  
Thus, Livingston and Ventura purposefully went to CLP™s 
office at about 1 p.m. on February
 26, 1996, as they knew that 
this is the time the office had scheduled an orientation session 
for applicants.  The orientation had begun when they walked in, 
and several other applicants were seated at the office table 
watching an introductory video.  Livingston and Ventura strode 
into the center of the room, bl
ocking the video being shown to 
the applicants, and Livingston,
 with the video camera on his 
shoulder, appeared to be videotaping the proceedings.  How-
ever, according to Livingston, there was no videotape in the 
camera.  Thus, it seems apparent
 that his purpose was to simply 
disrupt the orientation process 
and intimidate those present.  
The CLP staff member, Assistant Manager Dave Harper, at-
tempted to treat them with courtesy.  He asked them to leave 
and said that he would address their questions at a later time, 
and advised them that they were disrupting the orientation 
process with the other applicants.  When they refused to leave, 
Harper repeated his request.  Th
ey again refused.  They were 
advised that the police were being called.  Ventura replied, 
ﬁYeah, why don™t you go do that.  I™ll wait right hereﬂ; 
Livingston retorted, ﬁIt™s a free world.  I can do what I want.ﬂ  
However, shortly thereafter, Ve
ntura asked Livingston to leave 
and he did so, waiting outside.  Ventura, who remained in the 

office, accused CLP of discriminating against him because he 
                                                          
                                                           
33 However, Olson had been notified of his disqualification by letter 
dated May 5, 1995, just 2 days after he applied. 
was Mexican.  Ultimately the police arrived and Ventura, too, 
was required to leave. 
On receiving this report of th
eir visit, Business Representa-
tive Stair encouraged the two to return to CLP™s offices 2 days 
later, on February 28, 1996, during another orientation session, 
again purportedly to check the status of their applications.  
However, Stair admitted that this was not his only purpose in 
sending the two back to CLP, and testified that he was just as 
interested in ﬁdeveloping a case for the National Labor Rela-
tions Board chargeﬂ that he would be filing.  Again, Livingston 
and Ventura interrupted the orie
ntation process as there were several applicants present, and 
again they were asked to leave 
and did not do so.  Instead they advised the CLP representatives 
that they wished to submit new applications.  This request was 
refused by CLP personnel, and upon again being asked to 
leave, Ventura said, ﬁWe™re not done by a long shot.ﬂ   
Regarding Local 332™s salting st
rategies, Business Represen-
tative Stair™s December 15, 1994 affidavit to the Board in a 
different matter, states as follows:   
 I (the union) don™t want our members to stay on non-
union jobs  working substandard wages unless they are 

having some success in organi
zing.  At some point, usu-ally within a few weeks, if the salt or salts has not had any 
success with organization, then I will pull them off the job 
and either put them on another 
job, salt job, or they would 
return to the union™s out of work list (a salt does not lose 
his place on the list while he is working as a salt).   
Subsidies of up to $80 per day have been paid by Lo-
cal 332 to its salts.  This am
ount isn™t given to all salts, but 
only to some because the amount
 of subsidy is determined 
on a case-by-case basis, depending on the wages paid and 
any other expenses the employee/salts has to pay (com-
mute, parking, tolls, et cetera).  
C.  Analysis and Conclusions 
1. Recapitulation  
As found above, I have dismissed each and every alleged un-
fair labor practice involving Respondent Aztech and Respon-dent Fuji. I have further dismissed each and every unfair labor practice 
involving Respondent CLP prior to
 November 8, 1994, the date 
of the implementation of the 30-percent rule, with two excep-
tions, namely, the provisional finding
34 that CLP has violated 
Section 8(a)(1) of the Act as a result of Manager Nezrab™s 
statement to employee Vaughn Hedges that union literature was 
not permitted on CLP jobs, and 
that CLP has violated Section 
8(a)(3) and (1) of the Act, whether by inadvertence or other-
wise, by failing to refer em
ployees Vaughn Hedges and  Shawn 
Smith to jobs subsequent to November 25, 1992, as a result of 
their union activity on the Axtech job. 
 34 That is, in the event the individuals involved are determined to be 
employees within the meaning of the Act.  
 AZTECH ELECTRIC CO. 3072.  CLP™s 30-percent rule  
a.  Alleged discriminatory motivation  
Commencing on November 8, 1994, CLP began implement-
ing its newly established 30-percent rule.  This rule effectively 
precludes the hiring of union members who customarily earn 
more than 30 percent above the wages paid by CLP for compa-
rable work.  It is alleged herein that the 30-percent rule was 
discriminatorily motivated for the purpose of automatically 
eliminating the hiring of union appl
icants; further, in the alter-
native, it is alleged that the rule is inherently destructive of 

certain rights protected by the 
Act, and is therefore unlawful 
even in the absence of any discriminatory motive.  
The record shows that simultaneously with the implementa-
tion of the 30-percent rule, CLP also revised, tightened up, and 
began to more stringently enfo
rce some of its other hiring guidelines which had been incrementally developed over the 
years and which had been in effect for some time.  It is impor-
tant to note that the complaint herein
35 does not allege that any 
CLP rule, other than the 30-perc
ent rule, was discriminatorily 
motivated.  In their briefs, how
ever, the General Counsel and 
the Unions argue that CLP™s tightening up and more stringent 
enforcement of other rules provides evidence that the 30-
percent rule was discriminatorily motivated.  I do not agree. 
Extensive credible record evidence tracks the evolution of 
CLP™s hiring rules. There is no c
ontention that these rules were 
designed for other than legitimate reasons, namely, to enable 
CLP to screen applicants for em
ployment as best it could in 
order to hire the most qualified and reliable work force consis-
tent with its business needs.  Thus, through each of the 10 or 12 
years of its existence, and prior to its being targeted by the un-
ions herein, CLP™s hiring guidelines were reevaluated and 
modified as a result of contin
uous monitoring, coupled with 
critical observations, surveys and studies, so that CLP could 

best market its product, the s
upplying of temporary construc-
tion labor, to its customers.  Indeed, the application of more 

stringent hiring guidelines admittedly made it increasingly dif-
ficult to hire employees, and 
even CLP™s  branch managers 
complained that the implementation of such rules was hamper-
ing their ability to recruit workers and fill customers™ orders.  
Nevertheless, CLP ma
nagement did not relax its rules, but 
rather continued to disqualify an
 ever-increasing percentage of 
applicants, so that currently only about 15 to 25 percent of the 
many thousands of applicants 
who apply each year are found 
acceptable for employment.   
Further, it is clear that some 
of the hiring guidelines are de-
signed to eliminate applicants w
ho overstate their qualifications or otherwise give false information on their applications.  Thus, many years of continuous past
 experience are required and 
many references are contacted; positive references are neces-
sary, and marginally good references are insufficient.  CLP has 
developed a computerized system of ferreting out bogus phone 
numbers so that it will not unknow
ingly hire applicants who, 
for a variety of reasons, may falsify their experience and refer-

ences.  One such reason, of cour
se, is that covert union appli-                                                          
 35 Any and all of the various conso
lidated complaints herein are en-
compassed by the term ﬁ[c]omplaint.ﬂ  
cants do not want their union affiliation known.  However, in 

hiding their past work history, they are also precluding a pro-
spective employer from researching their competence and reli-
ability; merely because they may be eligible to be dispatched to 
a contractor from a union™s hiri
ng hall does not necessarily 
mean that they meet CLP™s standards.  Thus, there are many 

legitimate reasons why CLP™s 
insistence upon extensive, true, 
and correct information is an absolute prerequisite to employ-
ment eligibility. 
I find without merit the arguments by the General Counsel 
and the Unions that such guidelines have been developed only 
in order to discern whether an applicant is affiliated with a un-
ion and to deny employment to such individuals.  Indeed, it 
must be emphasized that although the General Counsel and the 
Unions were given extensive a
ccess to voluminous and detailed hiring records over an extended period of time there is no 

showing that CLP has demonstrated
 a proclivity or pattern of 
applying the guidelines any differently to union members than 
to any other applicants. 
To be sure, a voluminous number of such applications have 
been provided by CLP to the General Counsel and to the Un-
ions and have been carefully examined with attention to minute 
detail, and relatively few surface inconsistencies have been 
pointed out.  In most instances, however, upon examination, it 
appears that CLP personnel pro
cessing the applications had a 
valid reason for making the determinations they did in the hir-

ing process.  In other instances, CLP personnel may have dis-
qualified union applicants for seemingly innoc
uous mistakes, such as misstating past wages by more than $1.  However, there 
is no showing that the same rule
s were not consis
tently applied 
to all applicants, whether union or nonunion.  I find that the few 

alleged inconsistencies, if any, that may not be readily explain-
able are anecdotal in nature, and are not probative of a con-
trived attempt to treat union applicants differently.  Rather, 
such anecdotal situations may be ascribed to the fact that a 
number of different CLP staff representatives process thou-
sands of applications each year, and each application presents a 
different scenario vis-a-vis an applicant™s background. 
Similarly, the fact that on occasion CLP staff representatives 
have turned away union applicants, advising them to return on 
appropriate days when orientation sessions for their particular 
crafts are being conducted, is not evidence of a discriminatory 
motive.  Abundant record eviden
ce shows that orientations are 
customarily given for particular 
crafts on different days, and 
that this standardized procedur
e is applied to all applicants. 
Nor is it significant that on oc
casion CLP staff representa-tives, upon reviewing the application and noting that the appli-cant™s union affiliation is clearly indicated, may acknowledge 
this fact to the applicant.  Mo
re often, however
, the applicants 
themselves pointedly bring this fact to the staff representative™s 
attention, apparently in order to
 elicit some response, hopefully 
negative, so that the applicant can support a claim of discrimi-
nation.  In fact, on each occasion when applicants have men-
tioned their union affiliation, the CLP staff representative ac-
knowledged this in a positive manner and frequently com-
mented that the applicants™ uni
on apprenticeship training will be helpful in the application pr
ocess and in evaluating them for 
jobs commensurate with their abilities.  Moreover, upon being 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 308advised that, if hired, the applic
ant intends to organize the em-ployees of nonunion contractors,
 CLP staff representatives 
universally state that this is 
no problem so long as such activi-
ties are confined to appropriate 
times and places.  And finally, 
union members who have engaged in union activity on custom-
ers™ jobs have continued to be referred out by CLP to subse-
quent jobs. Moreover, there is abundant affi
rmative record testimony by 
CLP representatives, whom I credit,  that they have always 
treated union applicants the same as all other applicants, and 

have in fact knowingly hired many workers who are union 
members.  Further, CLP has fou
nd that, with certain exceptions 
noted above, such workers have proved to be quite satisfactory, 

and it has had no reluctance to permit them to temporarily leave 
CLP™s employ and return at a 
later date, provided that they comply with CLP™s notice requirements. The facts in the instant 
case verify CLP™s contentions in this regard, and record evi-
dence shows that known union members, prior to the advent of 
the 30-percent rule, have been evaluated, hired, and treated in 
the same manner as all other applicants.  
It is also contended that CLP™s practice of giving applicants 
false or misleading or ambiguous answers to their inquiries 
regarding the status of their ap
plications is evidence of dis-
criminatory intent.  CLP has de
monstrated by abundant record 
evidence that its reluctance to ad
vise each applicant of the true 
reason for his or her rejection 
is designed for no other purpose than to conserve business time for other matters, and to mini-
mize the possibility of awkward and perhaps volatile confronta-
tions.36  It is readily understandabl
e that CLP, as would any 
employer, desires to protect the safety of its employees and 

would want to minimize the 
time spent performing unproduc-
tive work.  It is therefore reasonable that sorry letters and tele-
phonic explanations by CLP sta
ff representatives have been 
rather general and noncommittal, although at a later point CLP 

did begin sending out sorry letters that succinctly articulated the 
rationale for disqualification under the 30-percent rule.  But the 

fact that the applicant is not provided with the true reason, or 
even any reason, for his or her 
disqualification is not, under the 
circumstances, supportive of 
a discriminatory intent. 
CLP has provided abundant detailed record evidence sub-
stantiating its reasons for preferring a permanent, regular work 
force insofar as is practicable in an industry where employment 
is necessarily intermittent and seasonal: it has found that its 
regular, long-term employees are 
satisfied with the wages CLP 
is willing to pay and with the bene
fits it is willing to offer, and 
they are therefore safer, more reliable, and more attuned to 
CLP™s methodology, including an
 emphasis on customer satis-faction, than are formerly higher paid workers who are simply 

seeking stopgap employment.  Thus, dissatisfaction and disap-
pointment as a result of signifi
cantly lower wages and benefits 
is likely to be reflected in 
the worker™s performance and, 
equally important, in the worker™s attitude toward customers; 
the worker, according to CLP, is its representative on the job.  
Further, a larger, regular work force will lower future recruiting 
costs and, as CLP™s Seattle Branch Manger Howell empha-
                                                          
 36 Witness the confrontations that 
various union salts instituted upon 
being advised of their dis
qualification for employment. 
sized, will significantly decrease costs associated with unem-

ployment compensation and workers™ compensation claims as a 
result of more effective risk management. 
Prior to the implementation of the 30-percent rule CLP did 
not disqualify applicants because
 of their prior wages, and only 
utilized prior wage information to discern employees™ skill 
levels so as to determine the wages CLP would be willing to 
pay them.  Nevertheless, their 
reliability for sustained employ-
ment was incorporated into the hiring process and, upon being 

hired, CLP made a concentrated effort to convince new em-
ployees of the benefits of steady,
 regular employment.  In addi-
tion, they were offered attractive monetary incentives for safety 
and for longevity, in an effort to get them to rely upon CLP as 
their permanent or primary employer rather than as simply a 
temporary between job employment 
service.  Such efforts have 
proven to be successful, and it was then McCune™s decision that 

the next step in this progression would be the addition of the 
30-percent rule. 
It is further argued that CLP™
s discriminatory intent may be 
discerned from its refusal to relax or abandon the 30-percent 
rule in the face of written assurances from Seattle-based unions 
and union applicants that if hired, the employees would only 
organize during appropriate tim
es and would give CLP appro-
priate notice prior to quitting a j
ob; in other words, they would 
comply with CLP™s notice requireme
nts.  Initially,
 it should be pointed out that prior union behavior, infra, has provided CLP 
with reasonable grounds to mistru
st any representations that 
union representatives might make.  Moreover, CLP is in the 
business of directly hiring indi
vidual applicants, and dealing 
with third parties/agents of appli
cants is not a part of its estab-lished hiring process.  Further, the record evidence shows that 
one of CLP™s fundamental policies is
 that of consistency:  every 
situation is to be treated in 
a consistent manner on a company-
wide basis, so as not to creat
e procedural discrepancies that 
might be misinterpreted as discr
iminatory behavior; this applies 

not only to union-related matters,
 but to a variety of State and 
Federal labor-related laws.  Lastly, according to CLP, the Un-
ions™ aforementioned assurances merely indicate that they do 
not understand the purpose of the 30-percent rule.  Thus, the 

rule was established in order to
 acquire workers who were more 
likely to be retained as long-term employees, and unions™ at-
tempts to use CLP as an ﬁappendage to their hiring hallsﬂ for 
referring out temporarily unemployed workers clashes with the 

very purpose of the rule.  
Because the 30-percent rule makes sense, and on its surface 
appears to be consistent with 
CLP business purposes, it may be 
argued that the timing of the implementation of the rule, 
namely, after such time as CLP became aware that it was being 
targeted by IBEW Local 441 as an object of its salting cam-
paign, constitutes  evidence of
 a discriminatory motive.  In 
other words, the fact that CLP di
d not establish such a rule at 
some earlier time now makes the rule suspect.  CLP maintains, 
however, that the 30-percent rule is merely the next step in an 
evolutionary process, and that in fact the evidence shows that 
the rule was not precipitously instituted as a reaction to a 
greater level of union salting at
tempts, but was studied and carefully considered for a substan
tial length of time prior to its 
 AZTECH ELECTRIC CO. 309implementation; further, it has not been shown that CLP har-
bored union animus at any prior time.  I agree.
37 Next, it is contended that the st
atistical study and analysis by 
CEO/President McCune relies upon arbitrary and faulty prem-
ises, was unscientifically founded 
and, given McCune™s statisti-
cal expertise, was sophomoric and incomplete as it did not in-
corporate many significant vari
ables and was therefore of obvi-ous questionable reliability; accordingly, it is contended that 
this makeshift study under the rubr
ic of a formalized ﬁstatistical analysisﬂ is evidence of discrimi
natory intent.  As noted above, 
Professor Silberberg, an expert witness presented by the Unions 
herein, would apparently tend to 
agree with this characteriza-
tion, while CLP™s expert witness,
 Professor Hall, is highly sup-
portive of McCune™s analysis and the results obtained.  Regard-
ing this matter, McCune acknowledged that one result of the 
study, namely, that employees with the greater longevity tended 
to be those who had earned past wages lower than or compara-
ble to CLP™s wages, was a cl
early obvious conclusion that 
could be drawn in the absence of such a study.  The more sig-

nificant purpose of the study, according to McCune, was to 
ascertain the best cutoff point for eliminating applicants who 
were accustomed to earning higher wages.  Thus, in rebuttal to 
Professor Silberberg, McCune and Professor Hall appear to be 
maintaining that the breakpoint, wh
ich happens to fall at a wage 
level of about 30 percent, beyo
nd which workers hired by CLP 
tended to remain for only relativel
y brief periods of time, is not 
dependent upon a simultaneous analys
is of other variables, and 
that the study was valid and essential in identifying the most 
cost-effective breakpoint.  
From the foregoing, and the record
 as a whole, I find that the 
General Counsel and the Union have not presented a prima 
facie case in support of the co
mplaint allegation that the 30-percent rule was discriminatorily motivated, even though the 
rule gives preference to nonunion 
applicants.  Thus, although 
the practical effect of the rule is to automatically disqualify 

union applicants from employment 
with CLP, there are certain 
valid, nondiscriminatory purposes justifying its legitimacy.  
Moreover, even if such a prima facie case has been presented, I 
conclude that CLP has presente
d extensive and reasonable evi-
dence demonstrating that the rule
 was in furtherance of lawful 
business pursuits. b.  Inherently destruc
tive nature of the rule  
It is abundantly clear that the 30-percent rule absolutely pro-
hibits the employment of any 
union-affiliated employees unless 
they have first worked for a nonunion contractor for some 
length of time.  The length of 
time will vary, and is dependent 
upon the difference between union journeyman scale and the 
                                                          
                                                           
37 While I have found that a CLP representative, subsequent to No-
vember 1992, unlawfully refused to refer employees Vaughn Hedges 
and Shawn Smith to further jobs, and that a CLP manager told em-
ployee Vaughn Hughes that it was impe
rmissible for him to distribute 
union literature on jobsites, nevertheless the true reason for Smith™s 
disqualification is unknown, and ind
eed the manager told Hedges that 
despite his union activity he was eligib
le for referral to other jobs.  I do 
not consider this isolated incident, which occurred 2 years prior to the 
establishment of the 30-percent rule
, to be indicative of companywide 
discriminatory intent. 
hourly wage that CLP pays for 
comparable employment.  Thus, 
in southern California, where un
ion scale is higher, the rule 
would seem to effectively prec
lude the employment of union 
applicants provided that they had relatively limited employment 
at union scale; in the Seattle area, where the disparity between 
union scale and comparable CLP wages is not as great, a union 
member would have to work for a nonunion contractor for a 
considerably shorter length of time.
38   However, the record 
reflects that since the implementation of the rule, in no instance 
has CLP found any union applicant qualified for employment 
except under very improbable and 
isolated circumstances:  For 
example, a union applicant from another jurisdiction did so 
qualify in Seattle because his uni
on wages in Idaho happened to 
fall within 30-percent window.  Bu
t, as a practical matter, the rule operates as an automatic di
squalifier of union applicants 
unless they first obtain employment with a nonunion contractor 
for some indeterminate length of time.  This, in effect, creates a 
new category of employee, who, by virtue of union member-
ship alone, is relegated to an in
ferior status in relation to nonun-
ion employees.  
Conversely, as pointed out in the briefs of the General Coun-
sel and the Unions, nonunion em
ployees, including employees 
of CLP, are given an equally 
clear message: ﬁIf you elect to 
become a union member and thereupon work for union wages, you may no longer be employable by CLP during times when 
you are low on the union™s out of work list; thus, you must 
remain non-union in order to be 
assured that you have not jeop-
ardized your right to future CLP employment by joining the 
union.ﬂ In this regard, abundant record evidence demonstrates 
that union organizers commonly ut
ilize as a recruiting tech-
nique the assurance to prospective union members that during 
slow periods they will be gi
ven permission to work for nonun-
ion employers in order to supplement their incomes.  Given 
CLP™s 30-percent rule, this principle would be a hollow in-ducement, and prospective union
 members would clearly have 
grave misgivings about opting for union membership.  While 
there are many other nonunion employers without such a rule, 
the prospective union members™ worries would not be confined 
simply to weighing their prospects of future employment with 
CLP.  Thus, as articulated by the Supreme Court in 
Phelps Dodge:39   38 It appears highly unlikely that as a practical matter a union mem-
ber in southern California, where union scale is high, would qualify for 
employment under the applicable cr
iteria. Thus, for example, given 
IBEW Local 441™s current journeyman
 wage rate of $26.35 per hour 
and CLP™s comparable wage rate of $17 per hour, it appears that a 
union member who had worked at union scale for about 7 months 
would be required to have worked
 for nonunion employers for about 5 
months in order to become eligible under the rule as applied by CLP.  
However, in the Seattle area, wh
ere the difference between IBEW 
journeyman scale ($22.95 per hour) and CLP™s wages for comparable 
experience ($17 per hour) is considerably less, it appears that in any 
given 12 months of employment the union member would qualify for 
employment within a shorter timefram
e.  What is clear, however, is the 
fact that no union member would qualify unless he first worked for 
some other nonunion contractor for some period of time. 
39 Phelps Dodge Corp. v NLRB,
 313 U.S. 177, 183 (1941). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310Discrimination against union labor in the hiring of men is a 
dam to self-organization at the source of supply. The effect of 
such discrimination is not confin
ed to the actual denial of em-
ployment; it inevitably operates against the whole idea of the 
legitimacy of organization.  In 
a word, it undermines the prin-
ciple which, as we have seen, is recognized as basic to the at-

tainment of industrial peace. 
 Further, the rule effectively impacts the ability of unions to 
place workers, including paid union organizers, on the jobs of 
nonunion employers for the purpose of organizing, a right con-
sistently upheld by Board and Court precedent.
40  CLP is a 
large and growing employer, and its customers include many 
hundreds of nonunion contractors who, in turn, it may be as-
sumed, typically would employ
 many thousands of nonunion 
employees.  Accordingly, CLP™s 30-percent rule denies unions 

an important avenue of access 
to these many potential union 
members.  Thus, although designed
 specifically as a method for 
improving worker retention, the ru
le has important implications 

far beyond its intended limited 
purpose, and directly impacts 
many employees of nonunion employers throughout large geo-

graphic areas. 
By promulgating and enforcing 
such a rule that announces, in effect, ﬁunion employees need 
not apply until after they have 
qualified by working for non-union contractors,ﬂ the rule 

clearly establishes and then discriminates between classes of 
employees; moreover, as it di
scriminates against union appli-
cants by giving preferential employment rights to nonunion 

applicants, it denies equal trea
tment to union members and is 
unlawful.41  As such, it is clearly ﬁinherently discriminatoryﬂ 
within the meaning of well-esta
blished court and Board prece-
dent.42  ﬁConduct inherently destru
ctive of important employee 
rights is that which directly and unambiguously penalizes or 
deters protected activity.ﬂ
43 Having found that the rule is inherently destructive of fun-
damental rights of union and nonunion employees alike, and 
having also found that CLP has presented abundant evidence 
supporting a reasonable business justification for the rule, it is 
necessary to weigh these conflicting legitimate interests in or-
der to ascertain whether the benefit of the rule upon CLP™s 
business operations outweighs the detriment to the rights of 
employees.
44  Initially, it is obvious that the ru
le is not essential to the suc-
cessful operation of CLP™s business, as the record shows that 
CLP has operated competitively and has grown considerably in 
                                                          
                                                           
40 NLRB v. Town & Country Electric,
 516 U.S. 85 (1995); 
Sunland 
Construction Co, 
309 NLRB 1224 (1992). 
41 Sierra Realty Corp., 317 NLRB 832, 834 (1995). 
42 Phelps Dodge Corp.,
 supra; 
NLRB v. Great Dane Trailers,
 388 
U.S. 26 (1967); 
NLRB v. Erie Resistor Corp.,
 373 U.S. 221 (1973); 
Metropolitan Edison Co. v. NLRB,
 460 U.S. 693 (1983); 
Honeywell, 
Inc.,
 318 NLRB 637 (1995).  Cf. 
Wireways, Inc.,
 309 NLRB 245 
(1992); I consider the 
Wireways 
decision to be anomalous and lacking 
in any helpful analysis pertinent to the instant case. 
43 NLRB v. Haberman Construction Co.,
 641 F.2d 351, 359 (5th Cir. 
1981) (en banc). 
44 Great Dane Trailers,
 supra; 
International Paper Co.,
 319 NLRB 
1253, 1269 (1995), rev. 115 F.3d 1045 (D.C. Cir. 1997). 
a relatively brief period of time, and that it has enjoyed such 
growth prior to the enactment of the rule. 
Also of significant importance is the fact that CLP™s regular 
employees whom it considers to be ﬁretained,ﬂ are not 
necessarily permanent employees, 
but may come and go as jobs 
within and without CLP™s organization become available; and 
they are not penalized, as are union members, for working for 
contractors other than CLP. 
At best, assuming arguendo, the accuracy of CLP™s  retention 
statistics and the validity of its definition of ﬁretention,ﬂ it ap-
pears that application of the rule has resulted in a companywide 
increase in worker retention of between 3 and 6 percent during 
the initial 1-year period following the introduction of the rule.
45  Given the fact that CLP has expended considerable efforts 
through the years in developing its
 retention program, and that 
despite such efforts at least well over 60 percent of its workers 
continue to be ﬁtemporary,ﬂ that is, are not considered to be 
ﬁretainedﬂ within the statistical parameters utilized by CLP,
46 an increase in retention of between 3 and 6 percent seems rather 

nominal.  It appears that the very nature of CLP™s business, 
furnishing temporary workers to contractors for varying, inde-
terminate lengths of time, after which, due to the sporadic and 
highly seasonal nature of the co
nstruction industry, there may 
or may not be further work for any given employee, virtually 

mandates a work force that may reasonably be described as 
ﬁtemporary,ﬂ despite CLP™s best efforts to ﬁretainﬂ them.  
Further, it is necessary to consider the purported benefits of 
the rule in the context of its admittedly negative aspects:  Be-
cause the rule effectively excludes union applicants, CLP 
thereby necessarily expends mo
re money and resources on 
advertising and the application pro
cess in order to hire the same 
 45 There is a difference between the 
lower retention figures contained 
in CLP™s 1996 annual branch performance analysis summary and Pro-
fessor Hall™s opinion that such figu
res should actually be somewhat 
higher.  However, I am not at all c
onvinced that this perceived increase, 
whether around 3 or 6 percent or somewhere in between, is entirely 
attributable to the implementation of the 30-percent rule.  As Professor 
Silberberg pointed out, CLP™s statistical analysis is suspect as it does 
not factor in a number of important
 variables; thus, a considerable 
portion of the alleged increase in rete
ntion may well be attributable to 
the simultaneous tightening up of 
other hiring procedures, to more 
intensive staff training, or to the general improvement in the economic 
condition of the construction industry 
on the West Coast, rather than to 
the rule itself.  I am confident, however, that CLP, having not under-

taken a subsequent study of the impact of the rule upon retention, is in 
no position to 
know the degree to which, if any, the rule has increased retention.  While it does not necessa
rily follow that there is a causal 
relationship between the introduction of the rule and increased reten-

tion, as a matter of logic this seems to be a reasonable assumption.  
46 The statistical parameters of ﬁretentionﬂ in McCune™s study and 
the statistical parameters of ﬁret
entionﬂ as embodied in CLP™s annual 
branch performance analysis summary are different.  Moreover, it is 

important to note that the term ﬁreten
tionﬂ herein is not to be given its 
customary dictionary meaning.  In CLP™s parlance, retention does not 
necessarily mean that retained em
ployees are necessarily regular, full-
time employees.  Rather, given the 
temporary nature of construction 
work, employees may be considered to be retained if they have worked 

a prescribed number of hours on and off for CLP over a given span of 
time, during which period they may 
have also worked for other em-
ployers.  
 AZTECH ELECTRIC CO. 311number of employees; and furt
her, as noted above, CLP has 
acknowledged that prior to the introduction of the 30-percent 
rule it was well satisfied with the union workers it hired, but 
that since the introduction of the rule it has effectively deprived 
itself of the services of such qualified employees.  Finally, CLP 
has acknowledged that it has actuall
y lost business as a result of 
being unable to obtain qualified employees, and has experi-
mented with advertising and recruiting outside CLP™s geo-
graphical areas; it had not done this prior to the rule™s enact-
ment. 
The weighing of opposing interest
s is made difficult by the 
gaps in CLP™s supporting evidence.  Most importantly, there 
has been no subsequent statisti
cal study by CLP designed to 
ascertain the actual degree of retention resulting from imple-
mentation of the rule; and, as noted, the modest increase in 
retention that has occurred may be significantly, or even en-
tirely, attributable to other factor
s.  Such a study would have be 
quite helpful to this analysis and, if favorable, would certainly 
have enhanced and supported CLP™s articulated position.  As 
CLP has not proffered any explan
ation for its failure to under-
take such a study, it appears that this lack of supporting evi-
dence must reflect adversely upon CLP™s position. 
Professor Hall, during his test
imony, emphasized that he be-
lieved the rule not only enhanced CLP™s retention rate, and 
thereby would, in the long run, 
result in increasing levels of 
profitability, but that it would increase CLP™s net worth to a 
prospective purchaser.  Professor Hall™s analysis is based upon 
no more information than is contained in the instant record and 
therefore his opinion that the 3- to 6-percent increase in em-
ployee retention is attributable to the enactment of the rule, 
without support from a confirming study, appears to be prem-
ised more on faith than on foundation.  Regarding any prospec-
tive increase in profitability and ne
t worth, it is not unwarranted 
to attribute any such increases
 to the likely influx of nonunion 
customers who would willingly pay a premium for the services 
of ﬁsalt-freeﬂ employees. Indeed
, CLP™s representatives have 
testified to an increase in the absolute number of customers and 
in customer
 retention
 since the introduction of the rule, and 
whether this increase is mostly attributable to employee ﬁreten-
tion,ﬂ or to the certitude of a salt-free environment, or to a gen-
eral upswing in the construction business is not able to be dis-
cerned from the record.  
Accordingly, on the basis of the foregoing and the state of 
the record evidence,  I find that the apparent benefit of the 30-
percent rule upon the business operations of CLP is, in a word, 
indeterminate, because of CLP™s failure to substantiate its posi-
tion.47  But, even giving CLP the benefit of the doubt and cred-
iting the full 3- to 6-percent increase in retention to the enact-
ment of the rule, I find that the benefit to CLP is incremental or 
ﬁrelatively slightﬂ in relation to the clear, substantial, and per-
vasive harm to employee rights: 
increasing retention by 3 to 6 
percent at the expense of virt
ually 100 percent of union appli-
cants is hardly a fair rate of exchange.  I therefore find that by 
implementing the 30-percent rule, CLP has violated and is vio-
lating Section 8(a)(3) and (1) of the Act. 
                                                          
 47 Thus, I conclude that CLP has not sustained its burden of proof 
under 
Wright Line,
 supra.  
3.  The Unions™ salting campaigns 
a.  IBEW Local 441 
The record evidence demonstrates that the salting program of 
IBEW Local 441 was initiated as a reaction to the influx of 
many nonunion electrical contr
actors who were severely un-
dermining the wages and benefits that union members were 
accustomed to receiving, and who, in ever increasing numbers, 
were successfully making serious inroads into the share of the 
construction market that the Union had been enjoying.  Accord-
ingly, the number of union jobs 
was decreasing, the number of 
nonunion jobs was growing, and union workers found them-
selves on the Union™s out-of-work list more frequently and for 
longer periods of time.  As stat
ed in one of the Union™s news-letters, the proliferation of nonun
ion contractors and the erosion 
of union wages and work has evolve
d into ﬁa battle for survival 
with the nonsignatory contractors.ﬂ   
The Union, in addition to a political and public-relations ap-
proach, has sought to fight this ba
ttle in a variety of ways.  It 
has educated its membership through COMET classes; it has 
given its membership specific tr
aining in organizing strategies; it has attempted to organize nonuni
on contractors by the direct 
ﬁtop-downﬂ approach, that is, so
licitation of management repre-
sentatives by union business agents in an attempt to sell them 
on the benefits of a ready supply 
of highly skilled electricians; 
and it has attempted to organize by infiltrating into the ranks of 

nonunion contractors, both overtly a
nd covertly, in an effort to 
solicit employees to sign union au
thorization cards for purposes 
of supporting an election 
petition and/or in an effort to solicit 
employees to abandon their nonunion jobs and become union 
members.  
It is this latter approach, commonly referred to as salting, 
that has become the nemesis of CLP and other nonunion em-
ployers, first because it is regarded as ﬁsneakyﬂ and carries with 

it an aura of deception and unt
rustworthiness, 
secondly because 
it is unsettling and time consuming, and third, because it has 
generated a virtual industry in e
xpensive salting 
litigation that 
compels the expenditure of inordinate amounts of time and 
resources, erodes their profitability, and reduces or eliminates 
their competitive advantage over union contractors.  Whether 
certain of the Union™s salting tactics overstep the bounds of 
legitimate and acceptable organizing is an issue presented in 
this proceeding.  CLP maintains that that is the case, and that 
union salts who employ such tact
ics are not employees within 
the meaning of the Act. 
Generally, union members are 
not permitted to work for 
nonunion contractors without permission from their union rep-
resentatives, and such permissi
on carries along with it an obli-
gation on the part of the union me
mber to engage in salting.  
For the most part, union members can salt as much or as little 
as is within their comfort zone and, at a minimum, may merely 
respond to a business agent™s questions about the wages they 
are receiving, the nature and length of the job, and other such 
matters.  As they owe no allegiance to their nonunion employ-
ers, they may quit without notice at any time to take a union 
job, and, at the ﬁsuggestionﬂ of their business agent, may 
falsely advise the contractor that
 they are engaging in an unfair 
labor practice strike; in this manner they may be able to pre-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312serve a position with the nonunion employer when the union 
job terminates, as it is of course much less expensive and trou-
blesome for the nonunion contractor to rehire the employee 
than to become embroiled in an unfair labor practice proceed-
ing.  On the other extreme are paid union organizers who find 
salting to be an interesting and challenging occupation, and 
who have honed their salting skil
ls by a combination of on-the-
job training and tutorials from accomplished salting practitio-
ners.  These paid union organizers
, together with such aspiring organizers, form a small cadre of individuals who, collectively, 
generate a large volume of NLRB charges against nonunion 
employers. 
The tactics they routinely u
tilize are documented above in 
the section of this decision entitled ﬁOrganizing Strategies,ﬂ 
and need not be reiterated here. Many of the strategies they 
employ may be characterized as 
confrontational, and go beyond 
the customary solicitation of fellow workers to join or assist the 
Union.  It is necessary to examine the Union™s motives in order 
to determine whether such tactic
s are undertaken for the legiti-
mate purpose of ﬁorganizing,ﬂ ho
wever broadly that term may 
be defined, or whether it is 
for purposes at odds with an em-
ployee™s core responsibility to his or her employer, for exam-

ple, to attempt to affect the profitability of the job and, perhaps, 
test the contractor™s resolve or ability to remain in business.  
It seems clear that the Union™s ﬁorganizingﬂ efforts have 
proved to be highly unsuccessful and that despite numerous and 
persistent attempts to ﬁorganiz
eﬂ over a period of some 5 years 
there have admittedly been a relatively few instances of posi-
tive results. Thus, according to 
the equivocal testimony of 
Business Representative Lawhorn, since 1992 there have been 

about 10 contractors that have 
signed contracts with the Union 
as a result of the Union™s organizational activities; however, 

Lawhorn also testified that he 
ﬁdoesn™t have an idea why these 
contractors on salted projects si
gn with Local 441.ﬂ  It is puz-

zling, therefore, that Lawhorn 
believes that the salting program 
has been successful.  
It may be concluded as a result of articles contained in the 
Union™s newsletter, ﬁIBEW Four Forty One,ﬂ written by busi-
ness agents, that it measures 
its own organizing success in terms of the number of nonunion 
contractors who are no longer in business, and the number of unfair labor practices charges 
that have been generated. 
 As noted in one issue: 
 Through the efforts of those of you involved with the 
many programs we are using to combat the non-signatory 
contractors, 1993 was a success. 
1993 saw the demise of some of the very largest non-
signatory contractors.  They 
are no longer in business, or 
no longer a force in our jurisdiction.  If we add this to the 
medium and smaller non-signatory contractors who are no 
longer in business, we can be proud of the effort of this membership and its 
organizing program. [Emphasis 
added.)  Moreover, the Union prides it
self for filing a prodigious 
number of unfair labor practice ch
arges, indeed, more than any 
other IBEW local in the country.  Thus, as noted above, a 
summer 1995 newsletter article entitled ﬁLocal 441 Stands Proud,ﬂ states:  It has been announced by Inte
rnational Representative Cecil 
Wynn that Local 441 leads all lo
cals in the United States and 
Canada in filing unfair labor practices against non-signatory 
contractors.  This is quite an achievement given the fact that 
441 is nowhere near being one of the largest locals in the 
country and the difficult nature
 of roaming non-signatory con-
tractors in at least five counties in Southern California. 
 From the foregoing, namely, 
the relatively insignificant 
number of new signatory contract
ors, juxtaposed with the Un-ion™s puzzling emphasis on the success of its salting program, it may be concluded that the Uni
on measures its success not in 
the traditional sense of ﬁorgan
izing,ﬂ  but in the number of 
nonunion contractors it el
iminates as competitors in its ﬁbattle 
for survival,ﬂ as set forth above in still another newsletter. 
While it seems clear from the foregoing evidence, coupled 
with the Union™s organizing tactics as set forth above, that the 
salting activity of the paid union 
organizers is designed not for 
the traditional purpose of organizing but more importantly to 
eliminate nonunion contractors from
 the electrical job market, 
there is also in this proceeding more direct evidence of the Un-

ion™s motives.  Thus, as noted 
above, one former salt ﬁinsiderﬂ 
testified at length regarding 
the Union™s salting strategies, namely, that the salts were taught to ﬁask for anythingﬂ in order 

to antagonize the foremen or ow
ners of the Company, because, 
ﬁWe are not there to build their God-damn jobﬂ;
48 rather, ac-
cording to this witness, whom I credit, ﬁit was more of a thing 
like, ‚If we can™t get the workers, bankrupt the contractors™ﬂ; 
and, as stated by Business Ma
nager Saunders, ﬁWell, we™re out 
there to increase their costs of these jobs . . . to the contractors.ﬂ 
Further, in order to merit reimbursement for such activities, in 
other words, to become a paid 
salt, it was necessary to prove 
one™s ability by generating unfair 
labor practice charges.  As noted above, some of the salts are quite competent in this en-
deavor. Finally, I take official notice of
 the fact that the filing of un-
fair labor practice charges against contractors may initiate very 
expensive and time consuming litig
ation, and that, even in in-
stances where the contractor is likely to prevail,  the expenses 
of litigation may have a substant
ial impact upon a contractor™s 
profitability and/or upon CLP™s profitability. Thus, by utilizing 

the Board™s processes as an adjunct to it efforts to ﬁbankrupt the 
contractors,ﬂ the Board becomes an unwitting accomplice to the 
Union™s stratagem. 
The Board in 
Town & Country Electric
,49 and Sunland Con-
struction Co.,
50 companion cases with identical analyses of the 
issue, has found that paid union organizers, who may legiti-
                                                          
 48 The Respondent in its brief em
phasizes such language as being 
tantamount to an instruction to sl
ow down the job or engage in sabo-
tage.  There is no evidence of such conduct, and it appears from other 
record evidence that salts are instructed to perform their work in a 
competent manner.  I interpret the 
foregoing admonition to mean that 
salts are not to utilize their abilities or experience in a manner that 
would benefit the contractor by, fo
r example, speeding up the job.  
49 309 NLRB 1250 (1992). 
50 309 NLRB 1224 (1992).  
 AZTECH ELECTRIC CO. 313mately engage in an acceptable array of salting activities, are 
not ﬁmeaningfully distinguishab
leﬂ from other employees and 
must be given the same work opportunities as any other em-

ployee.  Accordingly, they are to be given an opportunity to 
demonstrate permissible on-the-job behavior.  In so deciding, 
the Board stated that: 
 In the absence of objective evidence, however, we will not in-
fer a disabling conflict or presume that, if hired paid union or-
ganizers will engage in activities inimical to the employer™s 
operations. 
 In addition to the fact that the conclusions reached herein re-
garding the Union™s motives appear to be reasonably based and 
even compelled by the evidence presented by CLP, it is also 
highly significant that the Union has offered absolutely no re-
buttal to such evidence.  It has neither denied the accuracy of 
such evidence nor has it proffered an explanation for continuing 
a very expensive and time consuming salting campaign in the 
face of obviously unproductive results.  The Union™s business 
manager, Doug Saunders, did not testify in this proceeding, and 
the Union™s business agent/organizer, Lawhorn, simply stated, 
without explanation, that he considered the Union™s salting 
campaign to be successful.  Accordingly, it appears that the 
Union is simply, in effect, demurring, and is therefore taking 

the position that the record evidence speaks for itself; and that, 
without offering a denial, explana
tion or rationale for its salting 
tactics discussed at length herein, 
such evidence is nevertheless 
insufficient to warrant the conclusion that a ﬁdisabling conflictﬂ 
exists.  I do not agree.  Absent 
any explanation from the Union, 
the unrebutted exhortation, ﬁIf we can™t get the workers, bank-

rupt the contractors,ﬂ is entitled to be given its literal meaning.  
While the parameters of what constitutes a ﬁdisabling con-
flictﬂ have not been delimited, it would appear that the record 
contains abundant objective evidence clearly showing that the 
motive and purpose of IBEW Local 441™s paid union organiz-
ers is to engage in activities inimical to the employers™ opera-
tions.  Given the state of the record herein, the on-the-job be-
havior of paid union organizers, if hired, may be readily pre-
sumed.  Even though the work actually performed by the paid 
union organizers may be acceptable, it would appear that their 
activities in attempting to create confrontations with contractors 
for the purpose of generating unfair labor practice charges, 
whether ultimately meritorious or
 not, in furtherance of an ob-jective to impact the contractors™ financial viability, constitutes 
such a disabling conflict.  Absent any Board precedent to the 
contrary, I find that such conduct constitutes a disabling con-
flict as envisioned by the Board in 
Town & Country,
 supra.  
Accordingly, I find that such
 paid union organizers are not 
employees within the meaning of Section 2(3) of the Act and 
are not therefore entitled to the Act™s protection. 
Having found that the Union™s paid organizers are not em-ployees within the meaning of the Act, it is clear that a contrac-
tor does not violate the Act by refusing to employ them.  It is 
also clear, as noted above, that many members of the Union do 
not engage in other than more conventional organizing activi-
ties such as, for example, distributing union literature, and that 
some are not at all concerned w
ith organizing but rather are 
merely seeking to supplement their incomes with temporary 
employment until a union job beco
mes available.  The dilemma 
presents itself as follows:  How 
is a contractor to distinguish 
between the legitimate applicant 
and the paid union organizer?  
It appears that as this is a dilemma that the Union has created, 
CLP should not be placed in the position of having to resolve it 
during the application process and should be entitled to auto-
matically exclude all members of the Union from further con-
sideration, as any one of them could be a paid union organizer, 
or an aspiring paid union organizer, with the intention of be-
coming an employee for purposes 
found herein to be impermis-sible.  As this matter has not 
been sufficiently addressed on the 

record, it is reserved for consideration during the compliance 
stage of this proceeding.  
b.  The other unions in Northern California and the 
Seattle area CLP maintains that the other 
unions herein, having ﬁcollabo-
ratedﬂ with IBEW Local 441 in 
targeting CLP, should also be 
held accountable as accomplices in Local 441™s unprotected 
salting campaign and, similarly, 
should be denied the protection 
of the Act.  The fact that the other unions have collaborated 
with Local 441 does not necessarily mean that they have par-
ticipated in or adopted the same salting stratagem.  Indeed, it 
appears that some of the union
s have attempted to distance themselves from such activities.  Further, the limited record 
evidence indicates that each local union is autonomous, and 
that, in comparison with Local 441, each has engaged in salting 
to a much lesser extent.  
This does not mean that the unions have not adopted salting 
techniques that are intentionally disruptive of CLP™s business 
operations.  Rather, I find this to be the case.  Thus, they have 
entered CLP™s offices in large groups; they have attempted to 
videotape the hiring process and 
have refused to leave when 
asked; they have been uncooperative and have attempted to 

eavesdrop on telephone conversations of CLP personnel and to 
read documents that are clearly private; and have engaged in 
other such activities.  In this regard, I credit the testimony of 
each of CLP™s representatives,  who exhibited the utmost re-
straint and professionalism in dealing with the various attempts 
of the unions to intimidate them, and find their accounts of the various incidents to be entirely accurate. 
While this does not necessarily 
demonstrate that such appli-
cants, if hired, would engage in confrontational salting activi-

ties for purposes incompatible with their duties as employees, it 
does raise serious questions in th
is regard.  Thus, the conduct of certain of the unions clearly de
monstrated that their union 
members were not serious applicants for employment as they 
behaved in a manner that would 
cause any reasonable prospec-
tive employer to disqualify them for employment for legitimate 
business considerations.  More pa
rticularly, their behavior was 
clearly incompatible with what CLP expected of its applicants, 
as amply and credibly described by CLP™s representatives and, 
regardless of the content of their 
applications, in and of itself 
was a legitimate basis for disqualification. 
However, CLP elected not to disqualify them on this basis 
and, rather, relies upon the deficiencies reflected in their appli-

cations and/or their lack of eligibility pursuant to the 30-percent 
rule, and, further, upon their ﬁc
ollaborationﬂ with IBEW Local 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314441 in furtherance of objectives 
unprotected by the Act.  Unlike 
members of IBEW Local 441, these applicants submitted letters 
to CLP attesting to their intention to engage in union activities 
only during appropriate times and to otherwise comply with 
CLP™s rules.  Further, the reco
rd evidence regarding the past 
salting activities of such unions is insufficient to prove that 

their salting campaigns are de
signed for purposes other than 
organizing.  Thus, insofar as this record shows, the comparative 
infrequency of their salting activities after becoming employed 
has resulted in relatively few unfair labor practice charges, and 
there is only limited record testimony describing such activities.  
Nor, unlike the foregoing evidence regarding IBEW Local 441, 
is there any evidence gleaned from newsletters or direct testi-
mony of salts or former salts demonstrating that the true motive 
of such salting activities was for purposes incompatible with 
their status as employees.  Accordingly, with regard to the re-
maining unions, I conclude that 
CLP has not met its burden of 
proof by demonstrating a disabling conflict that would deprive 
such union members of the protection of the Act. 
CONCLUSIONS OF LAW 
1. The Respondents are employers engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Unions are labor organizations within the meaning of 
Section 2(5) of the Act. 
3. The Respondent, Contractors 
Labor Pool (CLP), has vio-lated Section 8(a)(1) and (3) of the Act by implementing a dis-
criminatory hiring rule effectiv
ely precluding the employment 
of union members.  4. Respondent CLP has not engaged in other violations of the 
Act, as alleged. 
5. The Respondent, Aztech Elect
ric, has not engaged in vio-
lations of the Act, as alleged. 
6. The Respondent, Fuji Electric, has not engaged in viola-
tions of the Act, as alleged. 
THE REMEDY 
Having found that the Respondent CLP has violated and is 
violating Section 8(a)(1) and (3) 
of the Act, I recommend that it 
be required to cease and desist 
therefrom and from in any like 
or related manner interfering with
, restraining, or coercing em-
ployees in the exercise of their rights under Section 7 of the 
Act.  Moreover, CLP shall be 
required to post an appropriate 
notice, attached hereto as ﬁAppendix.ﬂ 
Having found that CLP has impl
emented a discriminatory 
rule, known as the 30-percent ru
le, effectively precluding the 
consideration of union members 
for employment, it shall be 
required to rescind the rule vis-
a-vis all union applicants who 
are employees within the meaning of the Act, and to consider 
their applications for employment regardless of their prior un-
ion wages.  Further, having found that by applying such a rule 
CLP has denied employment oppor
tunities to union members, it 
shall be required to reevaluate the applications of those union members who have been disqualified on the basis of the 30-
percent rule, and, with regard 
to those applicants who would 
have otherwise been hired and re
ferred to jobs, to make them 
whole for any loss of earnings and other benefits, less any net 
interim earnings.  Backpay is to be computed in accordance 
with the Board™s decision in 
F. W. Woolworth Co.,
 90 NLRB 
289 (1950), plus interest as prescribed in 
New Horizons for the 
Retarded,
 283 NLRB 181 (1987). 
However, as it has been found 
that applicants for employ-
ment who are paid union organizers for IBEW Local 441 are not employees within the meaning of the Act, and that CLP is 
in no position to know which of the applicants are, and which 
are not, paid union organizers, it appears that the formulation of 
an appropriate remedy under such
 circumstances pertaining to the employability of any and all members of IBEW Local 441, 
and any backpay to which they 
may otherwise be entitled,  
would best be relegated to the compliance stage of this 

proceeding.  Similarly, by the same reasoning, as Vaughn 
Hedges and Shawn Smith are members of IBEW Local 441, 
any reinstatement rights and any 
backpay to which they may be 
entitled is also relegated to the compliance stage of this 
proceeding.  Finally, as the coerciveness of any statement made 
by CLP to Vaughn Hedges is dependent upon his status as an 
employee, this matter is also relegated to the compliance stage 

of this proceeding.  
[Recommended Order omitted from publication.] 
  